Exhibit 10.1

Execution Version

DEAL#: 86770WAC0

REV#: 86770WAD8

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 27, 2018

among

SUNOCO LP,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

Collateral Agent,

Swingline Lender

and an LC Issuer,

and

The Lenders Party Hereto

$1,500,000,000 Five Year Modified Revolving Credit Facility

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BBVA COMPASS,

MIZUHO BANK, LTD.,

MUFG BANK, LTD.,

NATIXIS, NEW YORK BRANCH,

SUMITOMO MITSUI BANKING CORPORATION, AND

TD SECURITIES (USA) LLC,

as

Joint Lead Arrangers and Joint Bookrunners

and as

Co-Syndication Agents

and

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

CREDIT SUISSE SECURITIES (USA) LLC,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.,

RBC CAPITAL MARKETS, LLC AND

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers

and as

Co-Documentation Agents

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section        Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

 

Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     39  

1.03

 

Accounting Terms

     39  

1.04

 

Rounding

     40  

1.05

 

Times of Day

     40  

1.06

 

Letter of Credit Amounts

     40  

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     40  

2.01

 

Loans

     40  

2.02

 

Swingline Loans

     41  

2.03

 

Requests for New Loans

     43  

2.04

 

Continuations and Conversions of Existing Loans

     44  

2.05

 

Use of Proceeds

     45  

2.06

 

Prepayments of Loans

     45  

2.07

 

Letters of Credit

     46  

2.08

 

Requesting Letters of Credit

     48  

2.09

 

Reimbursement and Participations

     49  

2.10

 

No Duty to Inquire

     53  

2.11

 

Existing Letters of Credit

     54  

2.12

 

Interest Rates and Fees

     54  

2.13

 

Evidence of Debt

     55  

2.14

 

Payments Generally; Administrative Agent’s Clawback

     56  

2.15

 

Sharing of Payments by Lenders

     57  

2.16

 

Reductions in Revolving Credit Loan Commitment

     58  

2.17

 

Increase in Aggregate Commitments

     58  

2.18

 

Extension of Maturity Date; Removal of Lenders

     61  

2.19

 

Cash Collateral

     62  

2.20

 

Defaulting Lenders

     63  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     65  

3.01

 

Taxes

     65  

3.02

 

Illegality

     69  

3.03

 

Inability to Determine Rates

     70  

3.04

 

Increased Costs; Reserves on Eurodollar Loans

     71  

3.05

 

Compensation for Losses

     73  

3.06

 

Mitigation Obligations; Replacement of Lenders

     73  

3.07

 

Survival

     74  

ARTICLE IV CONDITIONS PRECEDENT

     74  

4.01

 

Conditions to Closing Date

     74  

4.02

 

Conditions to all Credit Extensions

     76  

 

i



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES

     77  

5.01

 

No Default

     77  

5.02

 

Organization and Good Standing

     77  

5.03

 

Authorization

     77  

5.04

 

No Conflicts or Consents

     77  

5.05

 

Enforceable Obligations

     78  

5.06

 

Initial Financial Statements; No Material Adverse Effect

     78  

5.07

 

Taxes

     78  

5.08

 

Full Disclosure

     78  

5.09

 

Litigation

     78  

5.10

 

ERISA

     78  

5.11

 

Compliance with Laws

     79  

5.12

 

Environmental Compliance

     79  

5.13

 

Margin Regulations; Investment Company Act

     79  

5.14

 

OFAC; Sanctions; Anti-Corruption Laws

     79  

5.15

 

Beneficial Ownership Regulation

     80  

ARTICLE VI AFFIRMATIVE COVENANTS

     80  

6.01

 

Books, Financial Statements and Reports

     80  

6.02

 

Other Information and Inspections

     82  

6.03

 

Notice of Material Events

     83  

6.04

 

Maintenance of Properties

     84  

6.05

 

Maintenance of Existence and Qualifications

     84  

6.06

 

Payment of Obligations

     84  

6.07

 

Insurance

     84  

6.08

 

Compliance with Law

     85  

6.09

 

Subsidiaries and Unrestricted Subsidiaries

     85  

6.10

 

Guaranty and Collateral

     86  

6.11

 

Post-Closing Lien Releases

     86  

6.12

 

Further Assurances

     86  

ARTICLE VII NEGATIVE COVENANTS

     87  

7.01

 

Indebtedness

     87  

7.02

 

Limitation on Liens

     91  

7.03

 

Fundamental Changes

     93  

7.04

 

Distributions

     93  

7.05

 

Investments

     94  

7.06

 

Change in Nature of Businesses

     94  

7.07

 

Transactions with Affiliates

     94  

7.08

 

Burdensome Agreements

     94  

7.09

 

Hedging Contracts

     95  

7.10

 

Limitation on Asset Sales

     95  

7.11

 

Limitation on Prepayments of Indebtedness

     96  

7.12

 

Financial Covenants

     96  

7.13

 

Sanctions

     97  

7.14

 

Anti-Corruption Laws

     97  

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     97  

8.01

 

Events of Default

     97  

8.02

 

Remedies Upon Event of Default

     99  

8.03

 

Application of Funds

     100  

ARTICLE IX ADMINISTRATIVE AGENT

     101  

9.01

 

Appointment and Authority

     101  

9.02

 

Rights as a Lender

     101  

9.03

 

Exculpatory Provisions

     101  

9.04

 

Reliance by Administrative Agent

     102  

9.05

 

Delegation of Duties

     103  

9.06

 

Resignation of Administrative Agent

     103  

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     104  

9.08

 

No Other Duties, Etc.

     105  

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     105  

9.10

 

Guaranty and Collateral Matters

     106  

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

     108  

ARTICLE X MISCELLANEOUS

     108  

10.01

 

Amendments, Etc.

     108  

10.02

 

Notices; Effectiveness; Electronic Communication

     109  

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     112  

10.04

 

Expenses; Indemnity; Damage Waiver

     112  

10.05

 

Payments Set Aside

     115  

10.06

 

Successors and Assigns

     115  

10.07

 

Treatment of Certain Information; Confidentiality

     121  

10.08

 

Right of Setoff

     122  

10.09

 

Interest Rate Limitation

     123  

10.10

 

Counterparts; Integration; Effectiveness

     123  

10.11

 

Survival of Representations and Warranties

     123  

10.12

 

Severability

     123  

10.13

 

Replacement of Lenders

     124  

10.14

 

Governing Law; Jurisdiction; Etc.

     124  

10.15

 

Waiver of Jury Trial

     125  

10.16

 

No Advisory or Fiduciary Responsibility

     126  

10.17

 

Electronic Execution of Assignments

     126  

10.18

 

USA PATRIOT Act Notice

     126  

10.19

 

Appointment of Borrower

     127  

10.20

 

Time of the Essence

     127  

10.21

 

No Recourse

     127  

10.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     127  

10.23

 

Amendment and Restatement

     127  

SIGNATURES

     S-1  

 

iii



--------------------------------------------------------------------------------

Schedules:

Schedule 1 – Revolving Credit Loan Commitments and Applicable Percentages

Schedule 2 – Disclosure Schedule

Schedule 2.11 – Existing Letters of Credit

Schedule 5.12 – Environmental Compliance

Schedule 6.11 – Certain Existing Financing Statements

Schedule 7.01 – Existing Indebtedness

Schedule 7.07 – Transactions with Affiliates

Schedule 10.02 – Notices

Exhibits:

Exhibit A – Form of Assignment and Assumption Agreement

Exhibit B – Form of Compliance Certificate

Exhibit C – Form of Loan Notice

Exhibit D – Form of Note

Exhibit E – Form of Pledge and Security Agreement

Exhibit F – Form of Subsidiary Guaranty

Exhibit G – Forms of U.S. Tax Compliance Certificates

Exhibit H – Form of LC Report

Exhibit I – Form of Swingline Loan Notice

Exhibit J – Form of Notice of Loan Prepayment

 

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
July 27, 2018, among SUNOCO LP, a Delaware limited partnership (the “Borrower”),
BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swingline
Lender and an LC Issuer, and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).

A. The Borrower previously executed that certain Credit Agreement dated as of
September 25, 2014 (as amended or modified prior to the date hereof, the
“Existing Credit Agreement”), among the Borrower, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and LC Issuer, the other agents named
therein and a syndicate of lenders party thereto, pursuant to which the lenders
party thereto extended the Obligations (as defined in the Existing Credit
Agreement, herein the “Existing Obligations”) to the Borrower.

B. The Borrower desires to modify and extend the Existing Obligations, and the
Administrative Agent and the Lenders are willing to modify and extend the
Existing Obligations by amending and restating the Existing Credit Agreement as
set forth herein.

In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by Lenders to, and the
Letters of Credit that may hereafter be issued by the LC Issuer for the account
of, the Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
that the Existing Credit Agreement shall be amended and restated in its entirety
to read as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the purchase or other acquisition of property and assets or
a business of any Person or of assets constituting a business unit, a line of
business or division of any Person, or Equity Interests in a Person (including
as a result of a merger or consolidation).

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the aggregate Commitments of all Lenders.

“Aggregate Revolving Credit Loan Commitments” means the Revolving Credit Loan
Commitments of all the Lenders. The initial amount of the Aggregate Revolving
Credit Loan Commitments is $1,500,000,000, subject to optional reductions
pursuant to Section 2.16 and subject to increases as provided in Section 2.17.

“Aggregate Revolving Credit Loan Commitment Increase” has the meaning specified
in Section 2.17(a).

“Agreement” means this Amended and Restated Credit Agreement, as amended or
supplemented from time to time in accordance with the terms hereof.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower or its Subsidiaries related to terrorism financing or money laundering,
including any applicable provision of the Patriot Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.20. If the commitment of each Lender to make Loans and the
obligation of the LC Issuer to make LC Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 1 or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender becomes a party hereto, as applicable.

“Applicable Rate” means, subject to adjustment pursuant to Section 2.17(c), (1)
with respect to the Revolving Credit Facility, (a) with respect to any Base Rate
Loan, Eurodollar Loan or commitment fees hereunder, the percent per annum set
forth below under the caption “Base Rate Margin,” “Eurodollar Margin,” or
“Commitment Fee Rate,” respectively, (i) from the Closing Date to the first
Business Day immediately following the date on which the Administrative Agent
receives a Compliance Certificate pursuant to Section 6.01(b) for the Fiscal
Quarter of the Borrower ending September 30, 2018, based upon Level 3, and
(ii) thereafter until the first Investment Grade Event, based upon the Level
corresponding to the Net Leverage Ratio set forth in the Compliance Certificate
most recently received by the Administrative Agent pursuant to Section 6.01(b):

 

2



--------------------------------------------------------------------------------

Level

  

Net Leverage Ratio

   Base Rate
Margin      Eurodollar
Margin      Commitment
Fee Rate   1   

³4.75 to 1.00

     1.25 %       2.25 %       .350 %  2   

³4.00 to 1.00 and < 4.75 to 1.00

     1.00 %       2.00 %       .350 %  3   

³ 3.50 to 1.00 and < 4.00 to 1.00

     .750 %       1.75 %       .300 %  4   

³ 3.00 to 1.00 and < 3.50 to 1.00

     .500 %       1.50 %       .300 %  5   

< 3.00 to 1.00

     .250 %       1.25 %       .250 % 

and (b) on any day on or after the first Investment Grade Event, the percent per
annum set forth below under the caption “Base Rate Margin,” “Eurodollar Margin,”
or “Commitment Fee Rate,” respectively, based upon the Level corresponding to
the Ratings by the Rating Agencies applicable on such date:

 

Level

  

Ratings:

(Moody’s/S&P/Fitch)

   Base Rate
Margin      Eurodollar
Margin      Commitment
Fee Rate   1   

< Ba1 / BB+ / BB+

     .750 %       1.75 %       .350 %  2   

Ba1 / BB+ / BB+

     .625 %       1.625 %       .275 %  3   

Baa3 / BBB- / BBB-

     .500 %       1.50 %       .200 %  4   

Baa2 / BBB / BBB

     .250 %       1.25 %       .150 %  5   

³ Baa1 / BBB+ / BBB+

     .125 %       1.125 %       .125 % 

For purposes of clause (a) above, any increase or decrease in the Applicable
Rate resulting from a change in the Net Leverage Ratio shall become effective as
of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.01(b); provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then the Applicable Rate shall remain at the level determined by the
most recently delivered Compliance Certificate and shall continue to apply until
the first Business Day immediately following the date on which such Compliance
Certificate is delivered, whereupon the Applicable Rate shall be adjusted based
upon the calculation of the Net Leverage Ratio contained in such Compliance
Certificate, and if the Applicable Rate would have been set at a higher level
during the

 

3



--------------------------------------------------------------------------------

period of non-delivery of the Compliance Certificate, the Borrower shall pay to
the Administrative Agent, for the benefit of the Lenders, on demand all amounts
which would have accrued hereunder had the Compliance Certificate been delivered
when due. For purposes of clause (b) above, (i) if there is only one Rating, the
Level corresponding to that Rating shall apply; (ii) if there are only two
Ratings, then (A) if there is a one Level difference between the two Ratings,
then the Level corresponding to the higher Rating shall be used, and (B) if
there is a greater than one Level difference between the Ratings, then the Level
that is one Level below the higher Rating will be used; (iii) if there are three
Ratings, then (A) if all three are at different Levels, the middle Level shall
apply and (B) if two Ratings correspond to the same Level and the third is
different, the Level corresponding to the two same Levels shall apply; (iv) if
the Ratings established or deemed to have been established by the Rating
Agencies shall be changed (other than as a result of a change in the rating
system of such Rating Agency), such change shall be effective as of the date on
which it is first announced by the applicable Rating Agency and (v) if no Rating
is determined, Level 1 shall apply. Changes in the Applicable Rate will occur
automatically without prior notice as changes in the applicable Ratings occur,
and each change in the Applicable Rate shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next such change; and

(2) with respect to any Incremental Term Loan Facility, the interest rates and
interest margins agreed upon by the Borrower and the Incremental Term Loan
Lenders in the applicable Incremental Amendment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated (or
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
business may be transferred following the date hereof), Compass Bank d/b/a BBVA
Compass, Mizuho Bank, Ltd., MUFG Bank, Ltd., Natixis, New York Branch, Sumitomo
Mitsui Banking Corporation, TD Securities (USA) LLC, Barclays Bank PLC,
Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, Goldman Sachs
Bank USA, JPMorgan Chase Bank, N.A., Morgan Stanley Senior Funding, Inc., RBC
Capital Markets, LLC and Wells Fargo Securities, LLC in its capacity as joint
lead arranger.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Autoborrow Agreement” has the meaning specified in Section 2.02(e).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

4



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A., a national banking association.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Fixed Period Eurodollar Rate plus 1.00%; provided that
if the Base Rate is less than zero it shall be deemed to be zero for purposes of
this Agreement. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan or portion of a Loan that bears interest based on
the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership of a Loan Party required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Bona Fide Debt Fund” means any fund or investment vehicle that is primarily
engaged in, or that advises funds or other investment vehicles that are engaged
in, the making, purchasing, holding or otherwise investing in commercial loans,
bonds and other similar extensions of credit or securities in the ordinary
course and with respect to which no Disqualified Lender, directly or indirectly,
possesses the power to direct or cause the direction of the investment policies
of such entity.

“Borrower” means Sunoco LP, a Delaware limited partnership.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means Loans of the same Type made, Converted or Continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Loan, means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank Eurodollar market.

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP; provided that any lease that would have been
considered as an operating lease under GAAP as in effect on the Closing Date
shall be treated as an operating lease for all purposes under this Agreement.

 

5



--------------------------------------------------------------------------------

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

“Cash” means money, currency or a credit balance in any deposit account.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, LC Issuer or
Swingline Lender (as applicable) and the Lenders, as collateral for LC
Obligations, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the LC Issuer or Swingline
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the LC
Issuer or Swingline Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means Investments in:

(a) marketable obligations, maturing within 12 months after acquisition thereof,
issued or unconditionally guaranteed by the United States or an instrumentality
or agency thereof and entitled to the full faith and credit of the United
States;

(b) demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein or the District of Columbia, which has capital, surplus and
undivided profits of at least $500,000,000, and whose long-term certificates of
deposit are rated BBB+ or Baa1 or better, respectively, by a Rating Agency;

(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

(d) open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

(e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

6



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement or (b) at the time it
entered into a Cash Management Agreement, was an Existing Lender or an Affiliate
thereof, in its capacity as a party to such Cash Management Agreement.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the existence of any of the following: (a) the failure
of the General Partner to constitute the sole general partner of the Borrower,
(b) neither Energy Transfer Equity, L.P. nor Energy Transfer Partners, L.P.
owns, directly or indirectly, at least 51% of the Equity Interests in the
General Partner which are entitled to vote for the board of directors or
equivalent governing body of the General Partner or any Person (other than
Energy Transfer Equity, L.P. or Energy Transfer Partners, L.P.) shall Control
the General Partner or (c) a “change of control” or any comparable term under,
and as defined in, any indenture, note agreement or other agreement governing
any Indebtedness in excess of $200,000,000 that results in an “event of default”
under such Indebtedness, such Indebtedness becoming due and payable before its
maturity, or such Indebtedness being subject to a repurchase, retirement or
redemption right or option (whether or not exercised).

“Closing Date” means the first date all the conditions precedent in Section 4.01
and Section 4.02 are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, together with all rules and
regulations promulgated with respect thereto.

“Collateral” means, collectively, all personal property (including Equity
Interests but excluding the Excluded Assets) in which Liens are granted or
purported to be granted to the Collateral Agent pursuant to the Collateral
Documents in order to secure the Obligations.

“Collateral Agency Agreement” means the Collateral Agency Agreement dated
effective as of March 31, 2016 among U.S. Bank, National Association, as
collateral agent, the Administrative Agent and the Term Loan Administrative
Agent (as defined therein), as the same may be amended, modified, restated or
replaced from time to time prior to the Closing Date.

 

7



--------------------------------------------------------------------------------

“Collateral Agent” means Bank of America, N.A., as assignee of U.S. Bank,
National Association.

“Collateral Documents” means, collectively, the Pledge and Security Agreement
and all other instruments, documents and agreements delivered by the Borrower or
any Subsidiary Guarantor pursuant to this Agreement or any other Loan Document
that creates or purports to create a Lien in favor of the Collateral Agent for
the benefit of the Secured Parties.

“Collateral Release Date” has the meaning specified in Section 9.10(b).

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means, as to each Lender, its Revolving Credit Loan Commitment and,
if applicable, Incremental Term Loan Commitment.

“Commitment Period” means the period from and including the Closing Date to the
earliest of (a) the Revolving Credit Loan Maturity Date, (b) the date of
termination of the Aggregate Revolving Credit Loan Commitments pursuant to
Section 2.16, and (c) the date of termination of the Commitment of each Lender
to make Loans and of the obligation of the LC Issuer to make LC Credit
Extensions pursuant to Section 8.02.

“Committed Gallons” has the meaning assigned to such term in the definition of
“Consolidated EBITDA.”

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitor” means (a) any Person that competes in the same or a substantially
similar industry or line of business as any Loan Party which is separately
identified by the Borrower to the Administrative Agent in writing prior to the
Closing Date and (b) subject to the approval of the Administrative Agent in its
reasonable discretion, any Person that competes in the same or a substantially
similar industry or line of business as any Loan Party which is designated as a
“Competitor” by the Borrower to the Administrative Agent in writing from time to
time.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Conflicts Committee” shall have the meaning given to that term in the
partnership agreement of the Borrower, as the same may be amended from time to
time, or any committee comprised solely of directors of the General Partner
meeting the independence standards prescribed by the exchange upon which the
Borrower’s common units representing limited partner interests in the Borrower
are listed for trading.

 

8



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lenders” has the meaning specified in Section 2.18(c).

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries. Notwithstanding the foregoing, when used in reference to the
Borrower and its subsidiaries, “Consolidated” shall exclude the effect on the
consolidated financial statements, financial condition, results of operations,
cash flows, assets, liabilities, etc. of the Borrower and its subsidiaries of
all Unrestricted Subsidiaries, determined as if neither the Borrower nor any of
its subsidiaries held any Equity Interest in Unrestricted Subsidiaries.

“Consolidated EBITDA” means, for any period (without duplication), Consolidated
Net Income for such period, plus (a) each of the following to the extent
deducted in determining such Consolidated Net Income: (i) all Consolidated
Interest Expense, (ii) all income taxes (including any franchise taxes to the
extent based upon net income) of the Borrower and its Subsidiaries for such
period, (iii) all depreciation and amortization (including amortization of
intangible assets) of the Borrower and its Subsidiaries for such period,
(iv) any other non-cash charges or losses of the Borrower and its Subsidiaries
for such period (including any non-cash losses resulting from the impairment of
long-lived assets, goodwill or intangible assets) and (v) all transaction fees
and expenses for acquisitions, investments, dispositions and equity or debt
offerings, minus (b) each of the following: (i) all non-cash items of income or
gain of the Borrower and its Subsidiaries which were included in determining
such Consolidated Net Income for such period, and (ii) any cash payments made
during such period in respect of items described in clause (a)(iv) above
subsequent to the Fiscal Quarter in which the relevant non-cash charges or
losses were reflected as a charge in determining Consolidated Net Income.
Consolidated EBITDA shall be subject to the adjustments set forth in the
following clauses (1) and (2) for all purposes under this Agreement:

(1) If, since the beginning of the four Fiscal Quarter period ending on the date
for which Consolidated EBITDA is determined, the Borrower or any Subsidiary
shall have made any disposition or acquisition of assets, shall have
consolidated or merged with or into any Person (other than a Subsidiary), or
shall have made any disposition of Equity Interests or an acquisition of Equity
Interests, Consolidated EBITDA shall be calculated giving pro forma effect
thereto as if the disposition, acquisition, consolidation or merger had occurred
on the first day of such period. Such pro forma effect shall be determined
(A) in good faith by the chief executive officer, chief financial officer,
principal accounting officer or treasurer of the Borrower, (B) giving effect to
any anticipated or proposed cost savings related to such disposition,
acquisition, consolidation or merger, to the extent approved by Administrative
Agent, such approval not to be unreasonably withheld or delayed and (C) in the
case of the Disposition of the 7-Eleven Assets, by increasing Consolidated
EBITDA by an amount equal to the product of (to the extent positive) (1) the
difference between (y) the minimum number of gallons (the “Committed Gallons”)
required to be paid for in the first twelve month period occurring after the
consummation of such Disposition (the

 

9



--------------------------------------------------------------------------------

“Initial Contract Period”) under any fuel supply contract (a “Specified Fuel
Supply Contract”) entered into substantially simultaneously with such
Disposition and (z) the actual number of gallons purchased under such Specified
Fuel Supply Contract during the Initial Contract Period as of such date of
determination multiplied by (2) the minimum price (in cents per gallon) required
to be paid in respect of the Committed Gallons under the Specified Fuel Supply
Contract; provided that any adjustments to Consolidated EBITDA pursuant to this
clause (C) shall be without duplication of any actual Consolidated EBITDA
attributable to any Specified Fuel Supply Contract otherwise included in
Consolidated EBITDA.

(2) Consolidated EBITDA shall be increased by the amount of any applicable
Material Project EBITDA Adjustments in respect of any Material Project of the
Borrower and its Subsidiaries applicable to such period.

“Consolidated Funded Indebtedness” means as of any date, the sum of the
following (without duplication): (a) all Indebtedness which is classified as
“long-term indebtedness” on a Consolidated balance sheet of the Borrower and its
Subsidiaries prepared as of such date in accordance with GAAP and any current
maturities and other principal amount in respect of such Indebtedness due within
one year but which was classified as “long-term indebtedness” at the creation
thereof, (b) Indebtedness for borrowed money of the Borrower and its
Subsidiaries outstanding under a revolving credit or similar agreement,
notwithstanding the fact that any such borrowing is made within one year of the
expiration of such agreement, (c) Capital Lease Obligations of the Borrower and
its Subsidiaries, and (d) all Indebtedness in respect of any Guarantee by the
Borrower or any of its Subsidiaries of Indebtedness of any Person other than the
Borrower or any of its Subsidiaries, but excluding obligations of the Borrower
or any Subsidiaries under Hybrid Securities, minus (e) the aggregate amount of
unrestricted Cash and Cash Equivalents of the Borrower and its Subsidiaries on
such date not in excess of $50,000,000; provided that such unrestricted Cash and
Cash Equivalents shall (x) not be deemed “restricted” solely as a result of
being subject to the Liens created by the Collateral Documents and (y) be
determined in accordance with GAAP; provided, however, that Consolidated Funded
Indebtedness shall include only those liabilities under the Contingent Residual
Support Agreements that would be required under the loss contingency recognition
principles in FASB ASC 450-20-25 to be reflected on the Consolidated balance
sheet of the Borrower on the date of determination; provided, further, that
obligations under any Qualified Securitization Transaction shall not constitute
Consolidated Funded Indebtedness.

“Consolidated Interest Expense” means, for any period, (a) all interest paid or
accrued (that has resulted in a cash payment in the period or will result in a
cash payment in future quarter(s)) during such period on, and all fees and
related charges in respect of, Indebtedness which was deducted in determining
Consolidated Net Income during such period, after giving effect to all interest
rate Hedging Contracts and (b) all realized gains or losses in respect of
interest rate Hedging Contracts.

“Consolidated Net Income” means, for any period (without duplication), the
Borrower’s and its Subsidiaries’ gross revenues for such period, minus the
Borrower’s and its Subsidiaries’ expenses and other proper charges against
income (including taxes on income to the extent imposed), determined on a
Consolidated basis. Consolidated Net Income shall be adjusted to exclude the
effect of (a) any gain or loss from the sale of assets other than in the
ordinary course

 

10



--------------------------------------------------------------------------------

of business, (b) any extraordinary gains or losses, (c) any non-cash gains or
losses resulting from mark to market activity as a result of FASB ASC 815, (d)
net income of any Subsidiary to the extent, but only to the extent, that the
declaration or payment of cash Distributions by such Subsidiary of such net
income is not, as of the date of determination, permitted by the operation of
the terms of its charter or any Contractual Obligation, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary, and
(e) income or losses attributable to Unrestricted Subsidiaries, unconsolidated
joint ventures, any Person accounted for by the equity method of accounting, or
any other Person that is not a Subsidiary, provided that Consolidated Net Income
shall include any cash Distributions received by the Borrower or its
Subsidiaries from Unrestricted Subsidiaries, unconsolidated joint ventures, any
Person accounted for by the equity method of accounting, or any other Person
that is not a Subsidiary, in each case during such period (adjusted as provided
in the following clauses (1) and (2) of this definition). The amount of
Consolidated Net Income attributable to cash distributions with respect to any
Person referred to in clause (e) (including in respect of any newly-acquired
Equity Interests owned by the Borrower or any Subsidiary in respect of any
Person that is an Unrestricted Subsidiary, an unconsolidated joint venture, any
Person accounted for by the equity method of accounting, or any other Person
that is not a Subsidiary) shall be subject to the adjustments set forth in the
following clauses (1) and (2) for all purposes under this Agreement:

(1) If, since the beginning of the four Fiscal Quarter period ending on the date
for which Consolidated Net Income is determined, such Person shall have made any
disposition or acquisition of assets, shall have consolidated or merged with or
into another Person (other than a Subsidiary), or shall have made any
disposition or an acquisition of Equity Interests, Consolidated Net Income shall
be calculated giving pro forma effect to the cash distributions that would have
been made to the Borrower or its Subsidiaries as if the disposition,
acquisition, consolidation or merger had occurred on the first day of such
period. Such pro forma effect shall be determined (A) in good faith by the chief
executive officer, chief financial officer, principal accounting officer or
treasurer of the Borrower and (B) giving effect to any anticipated or proposed
cost savings related to such disposition, acquisition, consolidation or merger,
to the extent approved by Administrative Agent, such approval not to be
unreasonably withheld or delayed; and

(2) Consolidated Net Income shall be increased by the amount of any projected
cash distributions from such Person attributable to any applicable Material
Project EBITDA Adjustments in respect of any Material Project of such Person
applicable to such period.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Subsidiaries after
deducting therefrom: (a) all current liabilities (excluding (i) any current
liabilities that by their terms are extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed, and (ii) current maturities of long-term
debt); and (b) the value (net of any applicable reserves and accumulated
amortization) of all goodwill, trade names, trademarks, patents and other like
intangible assets (other than any amounts attributable to third-party dealer
distribution or supply contracts), all as set forth, or on a pro forma basis
would be set forth, on the Consolidated balance sheet of the Borrower and its
Subsidiaries for the most recently completed Fiscal Quarter, prepared in
accordance with GAAP.

 

11



--------------------------------------------------------------------------------

“Contingent Obligor” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.

“Contingent Residual Support Agreements” means any agreement entered into by the
Borrower or any of its subsidiaries (the “Contingent Obligor”), in which the
Contingent Obligor agrees to provide contingent residual support with respect to
obligations (the “Original Obligation”) of another Person (the “Original
Obligor”); provided that, the Contingent Obligor is required to make a payment
pursuant to such agreement only to the extent that the obligee on the Original
Obligation cannot obtain repayment of the Original Obligation from the Original
Obligor after exhausting all other remedies and recourse available to such
obligee.

“Continue,” “Continuation,” and “Continued” shall refer to the continuation
pursuant to Section 2.04 of a Eurodollar Loan as a Eurodollar Loan from one
Interest Period to the next Interest Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
pursuant to which such Person is obligated to perform an agreement or other
undertaking.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.04 or Article III of one Type of Loan into another Type of Loan.

“Credit Extension” means each of the following: (a) a Borrowing that is not a
Continuation or Conversion, and (b) an LC Credit Extension.

“Daily Floating Eurodollar Loan” means a Swingline Loan that bears interest at a
rate based upon the Daily Floating Eurodollar Rate.

“Daily Floating Eurodollar Rate” means, with respect to any Swingline Loan that
is a Daily Floating Eurodollar Loan, a rate of interest determined by reference
to the Fixed Period Eurodollar Rate for a one (1) month interest period that
would be applicable for a Revolving Credit Loan, as that rate may fluctuate in
accordance with changes in the Fixed Period Eurodollar Rate as determined on a
day-to-day basis.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

12



--------------------------------------------------------------------------------

“Default Rate” means, at the time in question, (a) for any Eurodollar Loan (up
to the end of the applicable Interest Period), two percent (2%) per annum plus
the interest rate (including the Applicable Rate) then in effect for such Loan,
(b) for each Base Rate Loan or LC Obligation, two percent (2%) per annum plus
the Applicable Rate for Base Rate Loans plus the Base Rate then in effect or
(c) for each Letter of Credit, two percent (2%) per annum plus the Applicable
Rate for Eurodollar Loans; provided, however, the Default Rate shall never
exceed the Maximum Rate.

“Default Rate Period” means (i) any period during which any Event of Default
specified in Section 8.01(a), (b) or (i) is continuing and (ii) upon the request
of the Majority Lenders, any period during which any other Event of Default is
continuing.

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer,
any Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or any LC Issuer or Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
other than via an Undisclosed Administration (defined below), (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become subject to a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20(b)) upon delivery of written notice of such determination to the
Borrower, each LC Issuer, each Swingline Lender and each Lender.

 

13



--------------------------------------------------------------------------------

“Undisclosed Administration” means, in relation to a Lender or its parent
company, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
Governmental Authority under or based on the law in the country where such
Lender or such parent company is subject to home jurisdiction supervision if
applicable law requires that such appointment is not to be publicly disclosed.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself, or whose government, is the subject of any
Sanction.

“Disclosure Schedule” means Schedule 2 hereto.

“Disposition” means the sale, transfer, license, lease or other disposition of
any property by any Person. The term “Dispose” shall have a correlative meaning.

“Disqualified Lender” means, at all times that no Event of Default under
Section 8.01(a), (b) or (i) shall exist, (a) any Competitor, (b) any Person
designated by the Borrower as a “Disqualified Lender” by written notice
delivered to the Administrative Agent on or prior to the date hereof and (c) in
the case of clauses (a) and (b) above, any of such Person’s Affiliates
identified in writing to the Administrative Agent or reasonably identifiable as
such solely on the basis of its name, other than an Affiliate of such Person
that is a Bona Fide Debt Fund; provided that, “Disqualified Lender” shall
exclude any Person that the Borrower has designated as no longer being a
“Disqualified Lender” by written notice delivered to the Administrative Agent
from time to time.

“Distribution” means, as to any Person, with respect to any shares of any
capital stock, any units, any partnership interests or other equity securities
or ownership interests issued by such Person, (a) the retirement, redemption,
purchase or other acquisition for value of any such securities, (b) the
declaration or payment of any dividend on or with respect to any such
securities, and (c) any other payment by such Person with respect to such
securities.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary, other than an Unrestricted
Subsidiary, that is incorporated or organized under the laws of the United
States of America, any state thereof or the District of Columbia.

“DQ List” has the meaning specified in Section 10.06(g)(iv).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

14



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the Administrative Agent and the
Borrower and consistent with generally accepted financial practices, taking into
account the applicable interest rate margins, any interest rate floors (the
effect of which floors shall be determined in a manner set forth in the proviso
below) or similar devices and all fees, including upfront or similar fees or
original issue discount, in each case amortized over the shorter of (a) the
remaining Weighted Average Life to Maturity of such Indebtedness and (b) the
four years following the date of incurrence thereof, payable by the Borrower
generally to lenders or other institutions providing such Indebtedness, but
excluding any arrangement, syndication, commitment, amendment, underwriting
prepayment, structuring, ticking or other similar fees payable in connection
therewith that are not generally shared with all relevant syndicate lenders and,
if applicable, consent fees for an amendment paid generally to consenting
lenders; provided that with respect to any Indebtedness that includes a “LIBOR
floor” or “Base Rate floor” or, in either case, similar or successor provisions,
(i) to the extent that the LIBOR Screen Rate, LIBOR Successor Rate or Base Rate
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated is less than such floor, the
amount of such difference shall be deemed added to the interest rate margin for
such Indebtedness for the purpose of calculating the Effective Yield and (ii) to
the extent that the LIBOR Screen Rate, LIBOR Successor Rate or Base Rate
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated is greater than such floor,
then the floor shall be disregarded in calculating the Effective Yield.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) consented
to by (i) the Administrative Agent and the LC Issuer, and (ii) unless an Event
of Default has occurred and is continuing, the Borrower (each such consent not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or subsidiaries or any Disqualified Lender.

“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

15



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means the Borrower and its Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control that, together with such entity, are treated
as a single employer under Section 414 of the Code.

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any of the
Borrower or any Subsidiary has a fixed or contingent liability.

“Eurodollar Loan” means a Fixed Period Eurodollar Loan or a Daily Floating
Eurodollar Loan. Each reference to a Eurodollar Loan when used in connection
with Revolving Credit Loans shall mean a Fixed Period Eurodollar Loan. Each
reference to a Eurodollar Loan when used in connection with Swingline Loans
shall mean a Daily Floating Eurodollar Loan.

“Eurodollar Rate” means the Fixed Period Eurodollar Rate or the Daily Floating
Eurodollar Rate, as the case may be.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning given to such term in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” means:

(a) any real property, whether owned or leased;

(b) any assets if and to the extent that a security interest (i) (A) is
prohibited by or in violation of any Law applicable to the Borrower or any
Subsidiary or (B) requires any governmental or third party consent that has not
been obtained, (ii) is prohibited by or in violation of a term, provision or
condition of any lease, license, franchise, charter, authorization, contract or
agreement (in each case of (i) and (ii) above, after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law) or
(iii) would result in material adverse tax consequences to the Borrower or any
Subsidiary as reasonably determined by the Borrower;

(c) (i) margin stock (within the meaning of Regulation U issued by the FRB),
(ii) Joint Venture Interests or Equity Interests in any Subsidiary that is not a
Wholly Owned Subsidiary and (iii) Equity Interests in Foreign Subsidiaries that
are held by a Foreign Subsidiary;

(d) motor vehicles, airplanes and any other assets subject to certificates of
title;

 

16



--------------------------------------------------------------------------------

(e) letter of credit rights to the extent not perfected by the filing of a UCC
financing statement;

(f) any assets that require action under the Laws of any jurisdiction other than
the United States to create or perfect a Lien in such assets;

(g) any assets sold in connection with a Qualified Securitization Transaction;

(h) any Equity Interests in any special purpose securitization entity, including
a Qualified Securitization Entity; and

(i) those assets as to which the Administrative Agent and the Borrower
reasonably determine that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby.

“Excluded Swap Obligation” means, with respect to any Guarantor or any grantor
party to the Collateral Documents or any Guaranty, any Swap Obligation if, and
to the extent that, all or a portion of the Guarantee of such Guarantor of, or
the grant by such grantor of a security interest to secure, as applicable, such
Swap Obligation (or any Guarantee thereof or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Person’s failure to constitute an “eligible contract participant,” as defined in
the Commodity Exchange Act and the regulations thereunder, at the time the
Guarantee of (or grant of such security interest by, as applicable) such Person
becomes or would become effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to Laws in effect on the date on which (i) such Lender becomes a party hereto
(other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals.

 

17



--------------------------------------------------------------------------------

“Existing Lender” means any “Lender” (as defined in the Existing Credit
Agreement) party to the Existing Credit Agreement immediately prior to the
Closing Date.

“Existing Letters of Credit” means the Letters of Credit (as defined in the
Existing Credit Agreement) issued and outstanding under the Existing Credit
Agreement and listed on Schedule 2.11.

“Existing Loan Documents” has the meaning given to the term “Loan Documents” in
the Existing Credit Agreement.

“Existing Wells Fargo Letter of Credit” means that certain Letter of Credit
issued and outstanding under the Existing Credit Agreement and listed on Part B
of Schedule 2.11; provided that, for the avoidance of doubt, the maturity date
thereof shall not be extended, nor shall the face amount thereof be increased,
without the consent of Wells Fargo Bank, N.A. in its capacity as an LC Issuer.

“Extended Maturity Date” has the meaning specified in Section 2.18(c).

“Facilities” means, collectively, the Revolving Credit Loan Facility and the
Incremental Term Loan Facilities.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
between a non-U.S. jurisdiction and the United States with respect to the
foregoing and any law or regulation adopted pursuant to any such
intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent; provided further, that if the Federal Funds Rate or such comparable or
successor rate is at any time less than zero, the Federal Funds Rate shall be
deemed to be zero for purposes of this Agreement.

“Fee Letters” means, collectively, (a) the letter agreement dated June 25, 2018
among the Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner &
Smith Incorporated and (b) the LC Fee Letter.

 

18



--------------------------------------------------------------------------------

“Finance Co” means any direct or indirect wholly-owned Subsidiary of the
Borrower incorporated to become or otherwise serving as a co-issuer or
co-borrower of Indebtedness permitted by Section 7.01(a)(xi) of this Agreement,
which Subsidiary meets the following conditions at all times: (a) the provisions
of Section 6.09 have been complied with in respect of such Subsidiary, and such
Subsidiary is not an Unrestricted Subsidiary and is a Subsidiary Guarantor,
(b) such Subsidiary shall be a corporation and (c) such Subsidiary has not
(i) incurred, directly or indirectly any Indebtedness or any other obligation or
liability whatsoever other than the Indebtedness that it was formed to co-issue
or co-borrow (including, for the avoidance of doubt, any additional series,
tranche or issuance of such type of Indebtedness) and for which it serves as
co-issuer or co-borrower, (ii) engaged in any business, activity or transaction,
or owned any property, assets or Equity Interests other than (A) performing its
obligations and activities incidental to the co-issuance or co-borrowing of the
Indebtedness that it was formed to co-issue or co-borrow and (B) other
activities incidental to the maintenance of its existence, including legal, tax
and accounting administration, (iii) consolidated with or merged with or into
any Person, or (iv) failed to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

“Fiscal Quarter” means a fiscal quarter of the Borrower ending on the last day
of March, June, September or December.

“Fiscal Year” means a fiscal year of the Borrower ending on December 31.

“Fitch” means Fitch Ratings, Inc. or any successor to the ratings business
thereof.

“Fixed Period Eurodollar Loan” means a Loan or portion of a Loan that bears
interest at a rate based on the Fixed Period Eurodollar Rate.

“Fixed Period Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is reasonably approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided, that if LIBOR or such
comparable or successor rate is at any time less than zero, LIBOR shall be
deemed to be zero for purposes of this Agreement; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day.

“Foreign Lender” means any Lender that is not a U.S. Person including such a
Lender when acting in the capacity of an LC Issuer.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

19



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations other than LC Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means those generally accepted accounting principles and practices in the
United States set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
any generally recognized successor) and which, in the case of the Borrower and
its Consolidated Subsidiaries, are applied for all periods after the date hereof
in a manner consistent with the manner in which such principles and practices
were applied to the Initial Financial Statements. If any change in any such
accounting principle or practice is required in order for such principle or
practice to continue as a generally accepted accounting principle or practice,
all reports and financial statements required hereunder with respect to the
Borrower or with respect to the Borrower and its Consolidated Subsidiaries may
be prepared in accordance with such change, but all calculations and
determinations to be made hereunder may be made in accordance with such change
only after notice of such change is given to each Lender, and the Borrower and
Majority Lenders agree to such change insofar as it affects the accounting of
the Borrower or of the Borrower and its Consolidated Subsidiaries.

“General Partner” means Sunoco GP LLC, a Delaware limited liability company, or
the corporate, partnership or limited liability successor thereto.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or

 

20



--------------------------------------------------------------------------------

performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The term “Guarantee”
shall exclude endorsements in the ordinary course of business of negotiable
instruments in the course of collection. The amount of any Guarantee shall be
deemed to be an amount equal to the lesser of (i) the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made, or (ii) if not stated or determinable or if such
Guarantee by its terms is limited to less than the full amount of such primary
obligation, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith or the amount to which such
Guarantee is limited. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” means (i) any Subsidiary Guarantor and (ii) any other Person that,
at the election of the Borrower, becomes party to a guaranty of collection
pursuant to Section 6.10(a).

“Guaranty” means, collectively, the Subsidiary Guaranty and any other Guarantee
of the Obligations made by the applicable Guarantors in favor of the
Administrative Agent and the other Secured Parties.

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedging
Contract, is a Lender or an Affiliate of a Lender, in its capacity as a party to
such Hedging Contract or (b) at the time it entered into a Hedging Contract, was
an Existing Lender or an Affiliate thereof, in its capacity as a party to such
Hedging Contract.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).

 

21



--------------------------------------------------------------------------------

“Honor Date” has the meaning specified in Section 2.09(b).

“Hybrid Securities” means any hybrid securities consisting of trust preferred
securities or deferrable interest subordinated debt securities with maturities
of at least 20 years issued either by the Borrower or by wholly owned special
purpose entities that are Subsidiaries.

“Increase” has the meaning specified in Section 2.17(a).

“Increase Agreement” has the meaning specified in Section 2.17(a).

“Increase Effective Date” has the meaning given to such term in Section 2.17(a).

“Incremental Amendment” has the meaning given to such term in Section 2.17(c).

“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans.

“Incremental Term Loan Commitment” means the commitment of any Lender to make
Incremental Term Loans to the Borrower.

“Incremental Term Loan Facility” means, at any time, the Incremental Term Loan
Commitments of a specified tranche at such time (or, if the Incremental Term
Loan Commitments of a specified tranche have terminated, the sum of all
Incremental Term Loans outstanding at such time that were funded in connection
with such Incremental Term Loan Commitments).

“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Amendment (as
such date may be extended pursuant to Section 2.18).

“Incremental Term Loan Repayment Dates” means the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Amendment (as such dates may be extended or modified
pursuant to Section 2.17).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.17(a).

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited

 

22



--------------------------------------------------------------------------------

to repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Equity Interests of such Person, (h) all
Guarantees of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 8.01(g) only, all obligations of
such Person in respect of Hedging Contracts.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Indemnitee” or “Indemnitees” has the meaning given to such term in
Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Contract Period” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

“Initial Financial Statements” means (i) the audited Consolidated annual
financial statements of the Borrower (or its predecessor) for each of the years
ending December 31, 2015, December 31, 2016 and December 31, 2017 and (ii) the
unaudited interim Consolidated quarterly financial statements of the Borrower
for each of the quarterly periods ending March 31, 2018.

“Interest Coverage Ratio” means, as of any date, the ratio of (a) Consolidated
EBITDA for the period of four consecutive fiscal quarters ending on such date to
(b) Consolidated Interest Expense for the period of four consecutive fiscal
quarters ending on such date.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan
and other than a Daily Floating Eurodollar Loan, the last day of each Interest
Period applicable to such Loan and the applicable Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; (b) as to any Base Rate
Loan, the last Business Day of each Fiscal Quarter and the applicable Maturity
Date; and (c) as to any Daily Floating Eurodollar Loan, the last Business Day of
each calendar month.

“Interest Period” means, (a) as to each Fixed Period Eurodollar Loan, the period
commencing on the date such Fixed Period Eurodollar Loan is disbursed or
converted to or continued as a Fixed Period Eurodollar Loan and ending on the
date one, two, three or six months thereafter (or twelve months thereafter, or
less than one month, in either case if consented to by all the Lenders), as
selected by the Borrower in its Loan Notice, or (b) as to any Daily Floating
Eurodollar Loan, the period commencing on the date such Daily Floating
Eurodollar Loan commences and ending on the date one month thereafter; provided
that: (i) any Interest Period applicable to a Fixed Period Eurodollar Loan that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day

 

23



--------------------------------------------------------------------------------

falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day; (ii) any Interest Period applicable to a Daily
Floating Eurodollar Loan that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day; (iii) any
Interest Period pertaining to a Fixed Period Eurodollar Loan or a Daily Floating
Eurodollar Loan that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and (vi) no Interest Period
shall extend beyond the applicable Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or Joint Venture Interest
in such other Person and any arrangement pursuant to which the investor
Guarantees obligations of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of determining the
outstanding amount of an Investment, the amount of any Investment shall be the
amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment) reduced by the cash proceeds received
upon the sale, liquidation, repayment or disposition of such Investment (less
all costs thereof) or other cash Distributions or proceeds received from such
Investment, whether as earnings or as a return of capital, in an aggregate
amount up to but not in excess of the amount of such Investment.

“Investment Grade Event” means (a) the senior, unsecured, non-credit enhanced
long-term debt of the Borrower is rated at least (i) Baa3 by Moody’s or
(ii) BBB- by S&P and (b) either (i) the senior, unsecured, non-credit enhanced
long-term debt of the Borrower or (ii) the corporate issuer rating of the
Borrower is rated at least (x) Ba1 (stable) by Moody’s if the rating set forth
in clause (a)(ii) is in effect or (y) BB+ (stable) by S&P if the rating set
forth in clause (a)(i) is in effect.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Laws &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the LC Issuer and the Borrower (or any Subsidiary) or in favor of the LC
Issuer and relating to any such Letter of Credit.

“Joint Venture Interest” means an acquisition of or Investment in Equity
Interests in any Person, held directly or indirectly by the Borrower, that will
not be a Subsidiary or Unrestricted Subsidiary after giving effect to such
acquisition or Investment.

 

24



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest of (a) any Incremental Term Loan Maturity Date, (b) the
Revolving Credit Loan Maturity Date and (c) any Extended Maturity Date.

“LC Conditions” has the meaning given to such term in Section 2.07(l).

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LC Fee Letter” means any letter agreement among the Borrower and any LC Issuer,
as the same may be amended, supplemented, or otherwise modified from time to
time.

“LC Issuer” means (a) Bank of America, N.A., in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder, (b) solely with respect to the Existing Wells Fargo Letter of Credit,
Wells Fargo Bank, N.A. and (c) after the Closing Date, one or more other Lenders
selected by the Borrower who agree to act as an issuer of Letters of Credit (and
are approved by Administrative Agent in its reasonable discretion) by execution
and delivery of a joinder to the LC Fee Letter. As used herein, the term “LC
Issuer” shall mean “each LC Issuer” or “the applicable LC Issuer,” as the
context may require.

“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Matured LC Obligations. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Lender” has the meaning given to such term in the introductory paragraph
hereto. Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

25



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the LC Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the end of the Commitment Period (or if such day is not a Business Day,
the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.12(c).

“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Loan Commitments.

“LIBOR” has the meaning specified in the definition of Fixed Period Eurodollar
Rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Guaranty, each Collateral Document and any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.19 of this
Agreement, the Fee Letters, and all other agreements, certificates, documents,
instruments and writings at any time delivered in connection herewith or
therewith (exclusive of term sheets and commitment letters).

“Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans from
one Type to the other, pursuant to Section 2.04, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.04, which, if in writing, shall be
substantially in the form of Exhibit D or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

26



--------------------------------------------------------------------------------

“Loan Party” means the Borrower or any Subsidiary Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including the Revolving Credit Loans, the Incremental Term Loans and
the Swingline Loans.

“Majority Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments and outstanding Loans (with the aggregate
amount of each Lender’s risk participation and funded participation in LC
Obligations and Swingline Loans being deemed “held” by such Lender for purposes
of this definition) or, if the Commitment of each Lender to make Loans and the
obligation of the LC Issuer to make LC Credit Extensions have been terminated
pursuant to Section 8.02, Lenders holding in the aggregate more than 50% of all
Loans outstanding (with the aggregate amount of each Lender’s risk participation
and funded participation in LC Obligations and Swingline Loans being deemed
“held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Majority Lenders.

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on (i) the results of operations, business, financial condition
or assets of the Borrower and its Subsidiaries, taken as a whole, or (ii) the
ability of the Loan Parties (taken as a whole) to perform their obligations
under this Agreement, the Notes or any other applicable Loan Document, or
(iii) the legality, validity, binding effect or enforceability of this
Agreement, the Notes or any other Loan Document.

“Material Project” means, in respect of a Person, the construction or expansion
of any capital project of such Person, the aggregate capital cost of which
(inclusive of capital costs expended prior to the acquisition thereof) is
reasonably expected by the Borrower to exceed, or exceeds $20,000,000.

“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project of a Person:

(A) prior to the Commercial Operation Date of a Material Project (and including
the Fiscal Quarter in which such Commercial Operation Date occurs) a percentage
(based on the then-current completion percentage of such Material Project) of an
amount determined by the Borrower (and approved by the Administrative Agent) as
the projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period (except an annualized amount for such other period as may
be proposed by the Borrower and approved by Majority Lenders shall be used)
following the scheduled Commercial Operation Date of such Material Project (such
amount to be determined based on customer contracts relating to such Material
Project, the creditworthiness of the other parties to such contracts, projected
revenues from such contracts, capital costs and expenses, scheduled Commercial
Operation Date and other factors deemed appropriate by the Administrative Agent)
which may, at the Borrower’s option, be added to actual Consolidated EBITDA for
the Fiscal Quarter in which construction or expansion of such Material Project
commences and for each Fiscal Quarter thereafter until the Commercial Operation
Date of such Material Project (including the Fiscal Quarter in which such
Commercial Operation Date occurs, but without duplication of any actual
Consolidated EBITDA attributable to such Material Project

 

27



--------------------------------------------------------------------------------

following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after the actual Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the actual period of delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75%, and (v) longer than 365 days, 100%; and

(B) beginning with the first full Fiscal Quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
Fiscal Quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project (determined
in the same manner set forth in clause (A) above) for the balance of the four
full Fiscal Quarter period following such Commercial Operation Date, may, at the
Borrower’s option, be added to actual Consolidated EBITDA for such Fiscal
Quarters, but without duplication of any actual Consolidated EBITDA attributable
to such Material Project following such Commercial Operation Date included in
Consolidated EBITDA.

Notwithstanding the foregoing:

(a) no such additions shall be allowed with respect to any Material Project
unless:

(b) not later than 20 days (or such shorter time period as may be agreed by the
Administrative Agent) prior to the delivery of a certificate required by the
terms and provisions of Section 6.01(b) if Material Project EBITDA Adjustments
will be made to Consolidated EBITDA in determining compliance with Section 7.12,
the Borrower shall have delivered to the Administrative Agent a proposed
determination of Material Project EBITDA Adjustments setting forth (i) the
scheduled Commercial Operation Date for such Material Project and
(ii) projections of Consolidated EBITDA attributable to such Material Project,
along with a reasonably detailed explanation of the basis therefor, and

(c) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld or delayed) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent; and

(d) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA of the
Borrower and its Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Material Project EBITDA
Adjustments).

“Material Subsidiary” means any Subsidiary that is a “significant subsidiary” as
defined in Article I, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act of 1933, as amended, as such regulation is in effect on any date
of determination.

“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be under any Letter of
Credit and all other amounts due and owing to LC Issuer under any Letter of
Credit Application, to the extent the same have not been repaid to LC Issuer
(with the proceeds of Loans or otherwise).

 

28



--------------------------------------------------------------------------------

“Maturity Date” means an Incremental Term Loan Maturity Date, the Extended
Maturity Date or the Revolving Credit Loan Maturity Date, as the context shall
require.

“Maximum Rate” has the meaning given to such term in Section 10.09.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of the LC Issuer and the Swingline Lender with
respect to Letters of Credit or Swingline Loans issued and outstanding at such
time and (b) otherwise, an amount determined by the Administrative Agent, the LC
Issuer and the Swingline Lender in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Net Cash Proceeds” means, with respect to the issuance of any Equity Interests
of the Borrower, an amount equal to (a) payments of Cash or Cash Equivalents
received by the Borrower from such issuance minus (b) all reasonable and
customary out-of-pocket legal, underwriting and other fees and expenses incurred
in connection with such issuance.

“Net Leverage Ratio” means the ratio of (a) Consolidated Funded Indebtedness
outstanding on the specified date to (b) Consolidated EBITDA for the specified
four Fiscal Quarter period.

“New Lenders” has the meaning given to such term in Section 2.17(a).

“Non-Consenting Lenders” has the meaning specified in Section 2.18(c).

“Non-Extension Notice Date” has the meaning specified in Section 2.07(b).

“Note” means a promissory note or amended and restated promissory note made by
the Borrower in favor of a Lender evidencing Loans made by such Lender,
substantially in the form of Exhibit D.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower or any Guarantor arising under any Loan
Document, Secured Hedge Agreement or Secured Cash Management Agreement or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Guarantor of any proceeding under any Debtor Relief Laws naming it as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding; provided that the Obligations shall not include any
Excluded Swap Obligations.

 

29



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Original Obligation” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.

“Original Obligor” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).

“Participant” has the meaning given to such term in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Permitted Lien” has the meaning given to such term in Section 7.02.

“Permitted Priority Debt” means (i) Indebtedness of a Subsidiary, whether or not
secured, other than Indebtedness permitted under clauses (i) through (x) and
(xii) through (xiv) of Section 7.01(b) and (ii) Indebtedness of the Borrower or
any Subsidiary secured by Liens on property of the Borrower or any Subsidiary,
other than Liens permitted under subsections (a) through (r), (t) and (u) of
Section 7.02, not to exceed at any one time outstanding in the aggregate under
clause (i) and (ii), but without duplication, an aggregate principal amount
equal to 20% of Consolidated Net Tangible Assets.

“Permitted Refinancing Debt” means any modification, refinancing, refunding,
renewal or extension of any Indebtedness; provided that (a) the principal amount
(or accreted value, if applicable) thereof does not exceed the principal amount
(or accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended except by an amount equal to unpaid accrued
interest, breakage and premium thereon plus other reasonable amounts paid, and

 

30



--------------------------------------------------------------------------------

fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder; (b) such modification, refinancing,
refunding, renewal or extension (i) has a final maturity date the same as or
later than the final maturity date of the Indebtedness so modified, refinanced,
refunded, renewed or extended and (ii) has a Weighted Average Life to Maturity
the same as or greater than the Weighted Average Life to Maturity of the
Indebtedness so modified, refinanced, refunded, renewed or extended; (c) to the
extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is secured, such modification, refinancing, refunding, renewal or
extension is secured by no more collateral than the Indebtedness being modified,
refinanced, refunded, renewed or extended and the property constituting such
collateral is not changed and (d) the obligors, whether direct or contingent, in
respect of such Indebtedness being modified, refinanced, refunded, renewed or
extended are not changed.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan of Reorganization” has the meaning specified in Section 10.06(g).

“Platform” has the meaning specified in Section 6.02.

“Pledge and Security Agreement” means the Second Amended and Restated Pledge and
Security Agreement dated as of the Closing Date among the Borrower, the other
grantors party thereto and the Collateral Agent, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Securitization Assets” means (a) any accounts or notes receivable
owed to the Borrower or any Subsidiary (whether now existing or arising or
acquired in the future) arising in the ordinary course of business from the sale
of goods or services, (b) all collateral securing such accounts or notes
receivable, (c) all contracts and contract rights and all guarantees or other
obligations owed to the Borrower or a Subsidiary, in each case in respect of
such accounts or notes receivable, and (d) all proceeds of such accounts or
notes receivable and other assets (including contract rights) related to the
foregoing which, in the case of clauses (a), (b), and (c) of this definition,
are of the type customarily transferred or in respect of which security
interests are customarily granted in connection with a securitization, factoring
or similar monetization of similar assets.

“Qualified Securitization Attributed Indebtedness” means, as of any date of
determination, the aggregate principal amount, unrecovered capital amount, or
other similar amount outstanding in respect of any and all Qualified
Securitization Transactions of the Borrower and its Subsidiaries.

“Qualified Securitization Entity” means any Wholly Owned Subsidiary of the
Borrower formed solely for the purpose of effecting a Qualified Securitization
Transaction and engaging in activities reasonably related or incidental thereto.

 

31



--------------------------------------------------------------------------------

“Qualified Securitization Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary of the
Borrower pursuant to which the Borrower or any Subsidiary of the Borrower may
make a contribution to capital of, or sell, convey or otherwise transfer, any
Qualified Securitization Assets to any Qualified Securitization Entity, or any
other Person, including any intercompany Indebtedness incurred in connection
therewith; provided that each of the following requirements is satisfied:

(a) all Qualified Securitization Attributed Indebtedness arising in connection
with any such transaction or series of transactions is non-recourse to the
Borrower and any Subsidiary in all respects other than pursuant to Standard
Securitization Undertakings;

(b) any Lien or other security provided for any Qualified Securitization
Attributed Indebtedness in connection with such transaction or series of
transactions is limited to assets described in Section 7.02(t); and

(c) all Qualified Securitization Attributed Indebtedness incurred in connection
with any such transactions or series of transactions, collectively, does not
exceed $175,000,000 at any time outstanding.

“Quarterly Testing Date” means the last day of each Fiscal Quarter.

“Rating” means, as to each Rating Agency and on any day, the rating maintained
by such Rating Agency on such day for senior, unsecured, non-credit enhanced
long-term debt of the Borrower.

“Rating Agency” means Fitch, S&P or Moody’s.

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Securitization Transaction to repurchase Qualified
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of such assets or
portion thereof becoming subject to any asserted defense, dispute, off-set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the LC
Issuer, as applicable.

“Register” has the meaning given to such term in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of any Loan Party or its general partner and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the

 

32



--------------------------------------------------------------------------------

foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of such
Loan Party or its general partner shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such entity and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such entity. To the extent reasonably requested by
the Administrative Agent, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent, appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent.

“Revolving Credit Facility” means, at any time, the Aggregate Revolving Credit
Loan Commitments at such time (or, if the Aggregate Revolving Credit Loan
Commitments have terminated, all Revolving Credit Loans, Swingline Loans and LC
Obligations outstanding).

“Revolving Credit Facility Usage” means, at the time in question, the aggregate
amount of all Revolving Credit Loans, Swingline Loans and LC Obligations
outstanding.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01.

“Revolving Credit Loan Commitment” means, as to each Lender, its obligation
(a) to make Revolving Credit Loans to the Borrower pursuant to Section 2.01, and
(b) to purchase participations in LC Obligations and Swingline Loans, in an
aggregate principal amount at any one time outstanding not to exceed the
Revolving Credit Loan Commitment amount set forth opposite such Lender’s name on
Schedule 1 or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Revolving Credit Loan Maturity Date” means July 27, 2023, as may be extended
pursuant to Section 2.18 with respect to the Consenting Lenders only.

“Risk Management Policy” means the Risk Management Policy of the Borrower in
effect on the date of this Agreement as amended from time to time.

“S&P” means Standard & Poor’s Ratings Services (a division of McGraw Hill, Inc.)
or its successor.

“Sanctions” means international economic or financial sanctions, trade embargoes
and anti-terrorism laws, including but not limited to those imposed,
administered or enforced by the United States Government (including without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedging Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank; provided,
that any confirmation or other transaction entered into in respect of any such
Hedging Contract after such Person ceases to be a Leader or an Affiliate of a
Lender shall not constitute a Secured Hedge Agreement.

 

33



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the LC Issuer, the Swingline Lender, the Lenders, the Hedge Banks, the
Cash Management Banks, and any other party for whose benefit the Collateral
Agent is granted a Lien and security interest in Collateral pursuant to the
terms of the Collateral Documents.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(b).

“Specified Acquisition” means an Acquisition by the Borrower, a Subsidiary, an
Unrestricted Subsidiary or a joint venture in which the Borrower or any
Subsidiary owns Equity Interests for a purchase price of not less than
$50,000,000.

“Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition and ending on the
earliest of (a) the third Quarterly Testing Date occurring after the
consummation of such Specified Acquisition, (b) the date designated by the
Borrower as the termination date of such Specified Acquisition Period, or
(c) the Quarterly Testing Date on which the Borrower is in compliance with
Section 7.12(a)(ii) as such compliance is determined as if such period was not a
Specified Acquisition Period; provided, in the event the Net Leverage Ratio
exceeds (i) 5.50 to 1.00 before the first occurrence of an Investment Grade
Event or (ii) 5.25 to 1.00 from and after the first occurrence of an Investment
Grade Event, in either case, as of the end of any Fiscal Quarter in which a
Specified Acquisition has occurred, the Borrower shall be deemed to have so
elected a Specified Acquisition Period with respect thereto on such last day of
such Fiscal Quarter, and provided, further, following the election (or deemed
election) of a Specified Acquisition Period, the Borrower may not elect (or be
deemed to have elected) a subsequent Specified Acquisition Period unless, at the
time of such subsequent election, the Net Leverage Ratio does not exceed (i)
5.50 to 1.00 before the first occurrence of an Investment Grade Event or (ii)
5.25 to 1.00 from and after the first occurrence of an Investment Grade Event;
and provided further with respect to a Specified Acquisition by an Unrestricted
Subsidiary or a joint venture, a Specified Acquisition Period may be elected by
the Borrower (or may be deemed elected by the Borrower) only if the
consideration for such Specified Acquisition is raised by the Borrower or a
Subsidiary. Only one Specified Acquisition Period may be elected (or deemed
elected) with respect to any particular Specified Acquisition.

“Specified Fuel Supply Contract” has the meaning assigned to such term in the
definition of “Consolidated EBITDA.”

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which the Borrower has determined in good faith to be customary in a
transaction of the type contemplated by the definition of Qualified
Securitization Transaction, including, without limitation, those relating to the
servicing of the assets of a Qualified Securitization Entity, it being
understood that any Receivables Repurchase Obligation shall be deemed to be a
Standard Securitization Undertaking.

 

34



--------------------------------------------------------------------------------

“Specified Representations” means those representations and warranties of the
Borrower in Sections 5.02 (solely with respect to valid existence), 5.03,
5.04(i)(2), 5.05, 5.13 and 5.14.

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Subsidiary” means any subsidiary of the Borrower other than an Unrestricted
Subsidiary.

“Subsidiary Guarantor” means any Material Subsidiary of the Borrower that now or
hereafter becomes party to the Subsidiary Guaranty pursuant to Section 6.09(d).

“Subsidiary Guaranty” means that certain Second Amended and Restated Guaranty
Agreement dated as of the Closing Date among each Subsidiary Guarantor party
thereto and the Administrative Agent, substantially in the form of Exhibit F.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

“SWIFT” has the meaning specified in Section 2.09(g).

“Swingline Lender” means Bank of America, N.A.

“Swingline Loan” means a Loan made pursuant to Section 2.02.

“Swingline Loan Notice” means a notice of a Swingline Loan pursuant to
Section 2.03(c), which shall be substantially in the form of Exhibit I or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swingline Sublimit” means an amount equal to the lesser of (a) $100,000,000 and
(b) the Aggregate Revolving Credit Loan Commitments. The Swingline Sublimit is
part of, and not in addition to, the Aggregate Revolving Credit Loan
Commitments.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Facility” means a term loan facility (other than any facility which
constitutes an Incremental Term Loan Facility) that may be unsecured or that may
be secured by the Collateral on a pari passu or junior basis with the
Obligations or that may consist of one or more series of

 

35



--------------------------------------------------------------------------------

senior unsecured notes or senior secured notes that may be secured by the
Collateral on a pari passu or junior basis with the Obligations, in each case as
determined by the Borrower; provided that (i) the obligors, whether direct or
contingent, in respect of such Term Loan Facility are the same as those
guaranteeing the Obligations, (ii) there is no collateral securing such Term
Loan Facility that does not secure the Obligations, (iii) if such Term Loan
Facility is secured on a pari passu basis with the Obligations, (A) such Term
Loan Facility and any Term Loan Refinancing Indebtedness shall be subject to a
collateral agency agreement or similar lien sharing agreement reasonably
satisfactory to the Administrative Agent, (B) in the event that the Effective
Yield for any such pari passu Term Loan Facility is greater than the Effective
Yield for the Revolving Credit Facility (with the interest rate for Revolving
Credit Loans deemed to be based on the applicable “Base Rate Margin,” or
“Eurodollar Margin,” for Level 1 in the definition of “Applicable Rate”) or the
Effective Yield for any tranche of Incremental Term Loans, in each case, by more
than 0.50% per annum, then (x) solely with respect to the Revolving Credit
Facility, each percent per annum set forth under the caption “Base Rate Margin”
and “Eurodollar Margin” in the definition of “Applicable Rate” shall
automatically be increased by an amount equal to the difference between the
Effective Yield for such pari passu Term Loan Facility and such Effective Yield
for the Revolving Credit Facility minus 0.50% per annum or (y) solely with
respect to any tranche of Incremental Term Loans, the interest rate margin for
Base Rate Loans or Eurodollar Loans applicable to such tranche of Incremental
Term Loans shall automatically be increased to the extent necessary so that the
Effective Yield for such tranche of Incremental Term Loans is equal to the
Effective Yield for such pari passu Term Loan Facility minus 0.50% per annum;
provided, further, that if such pari passu Term Loan Facility includes an
interest rate floor greater than the applicable interest rate floor under the
Revolving Credit Loans or any tranche of Incremental Term Loans, and such
interest rate floor is in effect with respect to such pari passu Term Loan
Facility on the date of determination and results in a higher interest margin,
in such case, the interest rate floor (but not the interest rate margin, unless
the Borrower otherwise elects in its sole discretion) applicable to Revolving
Credit Loans or any tranche of Incremental Term Loans shall be automatically
increased to the extent of such differential between interest rate floors;
provided that each basis point increase in the interest rate floor of the
Revolving Credit Loans or any tranche of Incremental Term Loans shall count as
one basis point of increase in the interest rate margin to the Revolving Credit
Loans or any tranche of Incremental Term Loans for purposes of eliminating the
differential between the Effective Yield for such pari passu Term Loan Facility
and such Effective Yield for the Revolving Credit Facility or such tranche of
Incremental Term Loans, (C) the obligations under such pari passu Term Loan
Facility shall not mature earlier than the then-effective Latest Maturity Date
and shall not have a Weighted Average Life to Maturity that is shorter than the
Weighted Average Life to Maturity of the Loans immediately prior to the
incurrence of such pari passu Term Loan Facility and (D) such pari passu Term
Loan Facility does not contain (i) any financial covenants that are more
restrictive than those contained in, or that are not otherwise contained in,
this Agreement or (ii) any other covenants or events of default that are
materially more onerous, taken as a whole, to the Borrower and its Subsidiaries
than those contained in this Agreement; and (iv) if such Term Loan Facility is
secured on a junior basis to the Obligations, such Term Loan Facility shall be
subject to an intercreditor agreement reasonably satisfactory to the
Administrative Agent.

“Term Loan Refinancing Indebtedness” means any refinancings, renewals or
extensions of all or any part of any obligations under any Term Loan Facility,
including without limitation with one or more new term loan facilities that may
be unsecured or that may be secured by the Collateral

 

36



--------------------------------------------------------------------------------

on a pari passu or junior basis with the Obligations or may consist of one or
more series of senior unsecured notes or senior secured notes that may be
secured by the Collateral on a pari passu or junior basis with the Obligations,
in each case as determined by the Borrower; provided that (i) the maturity date
of any such Term Loan Refinancing Indebtedness is no earlier than the latest
maturity date on which any of the loans under any Term Loan Facility then in
effect as of the date such Term Loan Refinancing Indebtedness is incurred,
(ii) the Weighted Average Life to Maturity of each series of Term Loan
Refinancing Indebtedness is no shorter than the current Weighted Average Life to
Maturity of the then outstanding loans under any Term Loan Facility as of the
date such Term Loan Refinancing Indebtedness is incurred, (iii) the documents or
instruments governing such Term Loan Refinancing Indebtedness do not contain
representations and warranties, covenants or events of default which are
materially more onerous to the Borrower and its Subsidiaries than those
contained in the Term Loan Facility as of the date such Term Loan Refinancing
Indebtedness is incurred, except for covenants or other provisions applicable
only to periods after the then effective Latest Maturity Date or earlier
repayment in full of the Loans; provided that such Term Loan Refinancing
Indebtedness may contain additional or more restrictive financial covenants than
the Term Loan Facility so long as such financial covenants are added for the
benefit of the Lenders hereunder, (iv) the principal amount of such Term Loan
Refinancing Indebtedness does not exceed the principal amount of the obligations
under any Term Loan Facility being refinanced, renewed or extended except by an
amount equal to accrued interest, breakage and premium thereon plus reasonable
fees and expenses, payable in connection therewith, (v) the obligors, whether
direct or contingent, in respect of such Term Loan Refinancing Indebtedness are
the same as those guaranteeing the Obligations and any loans under any Term Loan
Facility outstanding after giving effect to the incurrence of such Term Loan
Refinancing Indebtedness and any other transactions consummated
contemporaneously therewith, (vi) there is no collateral securing such Term Loan
Refinancing Indebtedness that does not secure the Obligations outstanding after
giving effect to the incurrence of such Term Loan Refinancing Indebtedness and
any other transactions consummated contemporaneously therewith, (vii) if any
Term Loan Refinancing Indebtedness is secured on a pari passu basis with the
Obligations, such Term Loan Refinancing Indebtedness shall be subject to the
same collateral agency or other lien sharing agreement and other Collateral
Documents entered into in connection with the Term Loan Facility or a collateral
agency agreement or similar lien sharing agreement reasonably satisfactory to
the Administrative Agent and (viii) if any Term Loan Refinancing Indebtedness is
secured on a junior basis to the Obligations, such Term Loan Refinancing
Indebtedness shall be subject to an intercreditor agreement reasonably
satisfactory to the Administrative Agent.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30 day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.

 

37



--------------------------------------------------------------------------------

“Trade Date” has the meaning specified in Section 10.06(g).

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.

“Type” means, (a) with respect to a Revolving Credit Loan or Incremental Term
Loan, its character as a Base Rate Loan or a Fixed Period Eurodollar Loan, and
(b) with respect to a Swingline Loan, its character as a Base Rate Loan or a
Daily Floating Eurodollar Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.09(b).

“Unrestricted Subsidiaries” means any subsidiary of the Borrower which is
designated as an Unrestricted Subsidiary pursuant to Section 6.09.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (g) of Section 3.01.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary” means, with respect to a Person, any subsidiary of
such Person, all of the issued and outstanding stock, limited liability company
membership interests, or partnership interests of which (including all rights or
options to acquire such stock or interests) are directly or indirectly (through
one or more subsidiaries) owned by such Person, excluding any general partner
interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership, in each case which general partner interests
do not exceed two percent (2%) of the aggregate ownership interests of any such
partnership and directors’ qualifying shares if applicable.

“Withholding Agent” means the Borrower, any Guarantor and the Administrative
Agent.

 

38



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

39



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect any
provision set forth in any Loan Document, and either the Borrower or the
Majority Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such provision to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Majority Lenders); provided that, until so amended, (i) such provision
shall continue to be interpreted in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders a reconciliation between calculations of any applicable ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans. Subject to the terms and conditions hereof, each Lender severally
agrees to make Revolving Credit Loans (“Revolving Credit Loans”) to the Borrower
upon the Borrower’s request from time to time during the Commitment Period,
provided that (a) subject to Sections 3.03, 3.04 and 3.06, all Lenders are
requested to make Revolving Credit Loans of the same Type in accordance with
their respective Applicable Percentages and as part of the same Borrowing, and
(b) after giving effect to such Revolving Credit Loans, the Revolving Credit
Facility Usage does not exceed the Aggregate Revolving Credit Loan Commitments,
and the Loans of any Lender plus such Lender’s Applicable Percentage of all LC
Obligations does not exceed such Lender’s Revolving Credit Loan Commitment. The
aggregate amount of all Revolving Credit Loans that are Base Rate Loans in any
Borrowing must be equal to $5,000,000 or any higher integral multiple of
$1,000,000. The aggregate amount of all Eurodollar Loans in any Borrowing must
be equal to $5,000,000 or any higher integral multiple of $1,000,000. The
Borrower may have no more than twelve (12) Borrowings of Eurodollar Loans
outstanding at any time. Subject to the terms and conditions of this Agreement,
the Borrower may borrow, repay, and reborrow under this Section 2.01.

 

40



--------------------------------------------------------------------------------

2.02 Swingline Loans.

(a) Subject to the terms and conditions of this Agreement, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Commitment Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swingline Sublimit, notwithstanding the fact that such
Swingline Loans, when aggregated with the Applicable Percentage of the
outstanding amount of Loans and LC Obligations of the Lender acting as Swingline
Lender, may exceed the amount of such Lender’s Revolving Credit Loan Commitment;
provided, that after giving effect to any amount requested, (i) the aggregate
principal amount of all outstanding Swingline Loans does not exceed the
Aggregate Revolving Credit Loan Commitments, and (ii) the aggregate outstanding
amount of the Loans of any Lender, plus such Lender’s Applicable Percentage of
the outstanding amount of all LC Obligations, plus such Lender’s Applicable
Percentage of the outstanding amount of all Swingline Loans does not exceed such
Lender’s Revolving Credit Loan Commitment; provided further that the Swingline
Lender will not make a Swingline Loan from and after the date which is one
(1) day after it has received irrevocable written notice from the Borrower or
any Lender that one or more of the applicable conditions to Credit Extensions
specified in Section 4.02 is not then satisfied until such conditions are
satisfied or waived in accordance with the provisions of this Agreement (and the
Swingline Lender shall be entitled to conclusively rely on any such notice and
shall have no obligation to independently investigate the accuracy of such
notice and shall have no liability to the Borrower in respect thereof if such
notice proves to be inaccurate). The Borrower will have the option to choose
whether the Swingline Loan is (A) a Base Rate Loan, or (B) a Daily Floating
Eurodollar Loan. The aggregate amount of Swingline Loans in any Borrowing shall
not be subject to a minimum amount or increment. Each Swingline Loan accruing
interest at the Daily Floating Eurodollar Rate shall continue to accrue interest
as a Daily Floating Eurodollar Loan at the end of each Interest Period
applicable thereto unless and until (x) the Borrower has given notice of
conversion to a Base Rate Loan in accordance with Section 2.04, or (y) such
Swingline Loan is refunded pursuant to Section 2.02(b).

(b) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by each Lender in accordance with its
Applicable Percentage and shall thereafter be reflected as Loans of the Lenders
on the books and records of the Administrative Agent. Each Lender shall fund its
Applicable Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Lender’s obligation to fund its Applicable Percentage of
a Swingline Loan shall be affected by any other Lender’s failure to fund its
Applicable Percentage of a Swingline Loan, nor shall any Lender’s Applicable
Percentage be increased as a result of any such failure of any other Lender to
fund its Applicable Percentage of a Swingline Loan.

(c) The Borrower shall pay to the Swingline Lender the amount of each Swingline
Loan (unless such Swingline Loan is fully refunded by the Lenders pursuant to
Section 2.02(b)): on the earliest to occur of (i) demand by the Swingline Lender
and (ii) the Revolving Credit Loan Maturity Date. If any portion of any such
amount paid to the Swingline Lender shall be recovered

 

41



--------------------------------------------------------------------------------

by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Lenders in accordance with their Applicable Percentages (unless the amounts
so recovered by or on behalf of the Borrower pertain to a Swingline Loan
extended after the occurrence and during the continuance of an Event of Default
of which the Administrative Agent has received notice in the manner required
pursuant to Section 10.02 and which such Event of Default has not been waived by
the Majority Lenders or the Lenders, as applicable).

(d) Each Lender acknowledges and agrees that its obligation to refund Swingline
Loans in accordance with the terms of this Section 2.02 is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article IV. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section 2.02, one
of the events described in subsections (i)(i), (i)(ii) or (i)(iii) of
Section 8.01 shall have occurred, each Lender will, on the date the applicable
Revolving Credit Loan would have been made, purchase an undivided, irrevocable
and unconditional participating interest in the Swingline Loans to be refunded
in an amount equal to its Applicable Percentage of the aggregate amount of such
Swingline Loans. Each Lender will immediately transfer to the Swingline Lender,
in immediately available funds, the amount of its participation, and upon
receipt thereof, the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded). Notwithstanding the foregoing provisions of this Section 2.02(d), a
Lender shall have no obligation to refund a Swingline Loan pursuant to
Section 2.02(b) if (i) a Default shall exist at the time such refunding is
requested by the Swingline Lender, (ii) such Default had occurred and was
continuing at the time such Swingline Loan was made by the Swingline Lender and
(iii) such Lender notified the Swingline Lender in writing, not less than one
Business Day prior to the making by the Swingline Lender of such Swingline Loan,
that such Default has occurred and is continuing and that such Lender will not
refund Swingline Loans made while such Default is continuing.

(e) In order to facilitate the borrowing of Swingline Loans, the Borrower and
the Swingline Lender may mutually agree to, and are hereby authorized to, enter
into an Autoborrow Agreement in form and substance satisfactory to the
Administrative Agent and the Swingline Lender (the “Autoborrow Agreement”)
providing for the automatic advance by the Swingline Lender of Swingline Loans
under the conditions set forth in such agreement. At any time an Autoborrow
Agreement is in effect, the requirements for Swingline Loans set forth in the
immediately preceding paragraph shall not apply, and all Swingline Loans shall
be made in accordance with the Autoborrow Agreement; provided that any automatic
advance made by Bank of America in reliance of the Autoborrow Agreement shall be
deemed a Swingline Loan as of the time such automatic advance is made
notwithstanding any provision in the Autoborrow Agreement to the contrary. For
purposes of determining the Revolving Credit Facility Usage under the Aggregate
Revolving Credit Loan Commitments at any time during which an Autoborrow
Agreement is in effect, the Revolving Credit Facility Usage of all Swingline
Loans shall be deemed

 

42



--------------------------------------------------------------------------------

to be the amount of the Swingline Sublimit. For purposes of any Swingline Loan
pursuant to the Autoborrow Agreement, all references to Bank of America in the
Autoborrow Agreement shall be deemed to be a reference to Bank of America, in
its capacity as Swingline Lender hereunder.

2.03 Requests for New Loans. The Borrower must give to the Administrative Agent
irrevocable written notice (or telephonic notice promptly confirmed in writing)
of any requested Borrowing of Loans to be funded by Lenders, except, with regard
to Swingline Loans subject to an Autoborrow Agreement. Each such notice must:

(a) specify (i) the aggregate amount of any such Borrowing of Base Rate Loans
and the date on which such Base Rate Loans are to be advanced, (ii) the
aggregate amount of any such Borrowing of Fixed Period Eurodollar Loans, the
date on which such Fixed Period Eurodollar Loans are to be advanced (which shall
be the first day of the Interest Period which is to apply thereto), and the
length of the applicable Interest Period, or (iii) the aggregate amount of any
such Borrowing of Swingline Loans, the date on which such Swingline Loans are to
be advanced, and whether such Swingline Loans are Base Rate Loans or Daily
Floating Eurodollar Loans;

(b) be given by (A) telephone or (B) a Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Loan Notice;

(c) with regard to Swingline Loans, be given by (A) telephone or (B) a Swingline
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swingline Lender and the Administrative Agent of a Swingline
Loan Notice;

(d) be received by the Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such Base Rate Loans or Swingline Loans are to be made, or
(ii) the third Business Day preceding the day on which any such Eurodollar Loans
are to be made;

provided, however, that if the Borrower wishes to request Eurodollar Loans
having an Interest Period other than one (1), two (2), three (3) or six
(6) months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four (4) Business Days prior to the requested date of such Borrowing.

Each such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by the Borrower as to the matters which are
required to be set out in such written confirmation. Upon receipt of any such
Loan Notice, the Administrative Agent shall give each Lender prompt notice of
the terms thereof. Upon receipt of any such Loan Notice requesting Swingline
Loans, the Administrative Agent shall give the Swingline Lender prompt notice of
the terms thereof. In the case of Revolving Credit Loans or Incremental Term
Loans, if all conditions precedent to such new Loans have been met, each Lender
will on the date requested promptly, and in no event later than 2:00 p.m. (or,
in the case of Incremental Term Loans, such other time as shall be agreed to by
the Incremental Term Loan Lenders), remit to the Administrative Agent at the
Administrative Agent’s Office the amount of such Lender’s Loan in immediately
available funds, and upon receipt of such funds, unless to its actual knowledge
any conditions precedent to such Loans have been neither met nor waived as
provided herein, the Administrative Agent shall promptly make such Loans
available to the Borrower. In the case of Swingline Loans, if all conditions
precedent to such new Loans have been met, the Swingline Lender will on the date

 

43



--------------------------------------------------------------------------------

requested promptly remit to the Administrative Agent at the Administrative
Agent’s Office the amount of such Swingline Loan in immediately available funds,
and upon receipt of such funds, unless to its actual knowledge any conditions
precedent to such Swingline Loan have been neither met nor waived as provided
herein, the Administrative Agent shall promptly make such Loans available to the
Borrower. If no Interest Period is specified in any such notice with respect to
any conversion to or continuation as a Eurodollar Borrowing, the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Revolving
Credit Loans to be made for the purpose of refunding Swingline Loans shall be
made by the Lenders as provided in Section 2.02(b).

2.04 Continuations and Conversions of Existing Loans. The Borrower may make the
following elections with respect to Revolving Credit Loans already outstanding:
to Convert, in whole or in part, Base Rate Loans to Eurodollar Loans, to
Convert, in whole or in part, Eurodollar Loans to Base Rate Loans on the last
day of the Interest Period applicable thereto, and to Continue, in whole or in
part, Eurodollar Loans beyond the expiration of such Interest Period by
designating a new Interest Period to take effect at the time of such expiration.
In making such elections, the Borrower may combine existing Revolving Credit
Loans made pursuant to separate Borrowings into one new Borrowing or divide
existing Revolving Credit Loans made pursuant to one Borrowing into separate new
Borrowings, provided, that (i) the Borrower may have no more than twelve
(12) Borrowings of Eurodollar Loans outstanding at any time, (ii) the aggregate
amount of all Base Rate Loans in any Borrowing must be equal to $5,000,000 or
any higher integral multiple of $1,000,000, and (iii) the aggregate amount of
all Eurodollar Loans in any Borrowing must be equal to $5,000,000 or any higher
integral multiple of $1,000,000. To make any such election, the Borrower must
give to the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of any such Conversion or Continuation of existing Loans,
with a separate notice given for each new Borrowing. Each such notice must:

(a) specify the existing Loans which are to be Continued or Converted;

(b) specify (i) the aggregate amount of any Borrowing of Base Rate Loans into
which such existing Loans are to be Continued or Converted and the date on which
such Continuation or Conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be Continued
or Converted, the date on which such Continuation or Conversion is to occur
(which shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period; and

(c) be given by (A) telephone or (B) a Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Loan Notice;

(d) be received by the Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such Conversion to Base Rate Loans is to occur, or (ii) the
third Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur;

provided, however, that if the Borrower wishes to request Eurodollar Loans
having an Interest Period other than one (1), two (2), three (3) or six
(6) months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four (4) Business Days prior to the requested date of such Conversion
or Continuation.

 

44



--------------------------------------------------------------------------------

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each such telephonic request shall be deemed
a representation, warranty, acknowledgment and agreement by the Borrower as to
the matters which are required to be set out in such written confirmation. Upon
receipt of any such Loan Notice, the Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Loan Notice shall be irrevocable and
binding on the Borrower. During the continuance of any Event of Default, the
Borrower may not make any election to Convert existing Loans into Eurodollar
Loans or Continue existing Loans as Eurodollar Loans beyond the expiration of
their respective and corresponding Interest Period then in effect without the
consent of the Majority Lenders. If (due to the existence of an Event of Default
or for any other reason) the Borrower fails to timely and properly give any Loan
Notice with respect to a Borrowing of existing Fixed Period Eurodollar Loans at
least three days prior to the end of the Interest Period applicable thereto,
such Fixed Period Eurodollar Loans, to the extent not prepaid at the end of such
Interest Period, shall automatically be Converted into Base Rate Loans at the
end of such Interest Period. No new funds shall be repaid by the Borrower or
advanced by any Lender in connection with any Continuation or Conversion of
existing Loans pursuant to this section, and no such Continuation or Conversion
shall be deemed to be a new advance of funds for any purpose; such Continuations
and Conversions merely constitute a change in the interest rate, Interest Period
or Type applicable to already outstanding Loans.

2.05 Use of Proceeds. The Borrower shall use the proceeds of all Loans (a) for
working capital purposes, (b) for purchases of common Equity Interests of the
Borrower or other Distributions, (c) for acquisitions of assets or Equity
Interests otherwise permitted under the terms of this Agreement and (d) for
general business purposes. The Letters of Credit shall be used for general
business purposes of the Borrower and its Subsidiaries. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the FRB, including Regulations
T, U and X. The Borrower represents and warrants that the Borrower is not
engaged principally, or as one of the Borrower’s important activities, in the
business of extending credit to others for the purpose of purchasing or carrying
such margin stock.

2.06 Prepayments of Loans.

(a) Voluntary Prepayments. The Borrower may, upon three Business Days’ notice by
delivery of a Notice of Loan Prepayment to the Administrative Agent (which
notice shall be irrevocable except that such notice may state that such notice
is conditioned upon the effectiveness of other credit facilities or the receipt
of the proceeds from the incurrence of other Indebtedness or any other event, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date) if such condition is not
satisfied, and the Administrative Agent will promptly give notice to the other
Lenders), from time to time and without premium or penalty (other than
Eurodollar Loan breakage costs, if any, pursuant to Section 3.05) prepay the
Loans, in whole or in part, so long as the aggregate amounts of all partial
prepayments of principal on the Loans equals $5,000,000 or any higher integral
multiple of $1,000,000. Each such notice shall specify the date and amount of
such prepayment, the Type of such Loan being prepaid and whether such Loans are
Incremental Term Loans or Revolving Credit Loans and, if Eurodollar Loans are to
be prepaid, the Interest Period(s) of such Loans. Each prepayment of principal
under this section shall be accompanied by all interest then accrued and unpaid
on the principal so prepaid. Any principal or interest prepaid pursuant to this
section shall be in addition to, and not in lieu of, all payments otherwise
required to be paid under the Loan Documents at the time of such prepayment.

 

45



--------------------------------------------------------------------------------

(b) Scheduled Repayments of Incremental Term Loans. The Borrower shall pay to
the Administrative Agent for the account of the applicable Incremental Term Loan
Lenders on the dates set forth in the applicable Incremental Amendment, or if
any such date is not a Business Day, on the immediately preceding Business Day,
a principal amount of Incremental Term Loans as set forth in the applicable
Incremental Amendment. To the extent not previously paid, all Incremental Term
Loans shall be due and payable on the applicable Incremental Term Loan Maturity
Date.

2.07 Letters of Credit. Subject to the terms and conditions hereof, during the
Commitment Period the Borrower may request LC Issuer to issue, amend, or extend
the expiration date of, one or more Letters of Credit for the account of the
Borrower or any or its Subsidiaries, provided that:

(a) after taking such Letter of Credit into account, (i) the Revolving Credit
Facility Usage does not exceed the Aggregate Revolving Credit Loan Commitments
at such time, (ii) the aggregate outstanding amount of the Loans of any Lender,
plus such Lender’s Applicable Percentage of the outstanding amount of all LC
Obligations, plus such Lender’s Applicable Percentage of the outstanding amount
of all Swingline Loans does not exceed such Lender’s Revolving Credit Loan
Commitment, and (iii) the outstanding amount of the LC Obligations does not
exceed the Letter of Credit Sublimit;

(b) the expiration date of such Letter of Credit is either (i) prior to the
Letter of Credit Expiration Date with respect to Letters of Credit not to exceed
an aggregate face amount of $75,000,000 or (ii) prior to the date which is the
earlier of (A) 365 days after the issuance thereof and (B) the Letter of Credit
Expiration Date, provided that, in either case, such Letter of Credit may
provide for automatic extensions of such expiration date (such Letter of Credit
an “Auto-Extension Letter of Credit”) for additional periods of 365 days
thereafter unless the LC Issuer has given the beneficiary prior notice of the
non-extension thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the LC Issuer, the Borrower shall
not be required to make a specific request to the LC Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the LC Issuer to permit
the extension of such Letter of Credit at any time to an expiry date not later
than the Letter of Credit Expiration Date; provided, however, that the LC Issuer
shall not permit any such extension if (x) the LC Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of this clause (b) or Section 2.07(e) or otherwise), or
(y) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Majority Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the LC Issuer not to
permit such extension;

 

46



--------------------------------------------------------------------------------

(c) the issuance of such Letter of Credit will be in compliance with all
applicable governmental restrictions, policies, and guidelines and will not
subject LC Issuer to any cost which is not reimbursable under Article III;

(d) such Letter of Credit is in form and upon terms as shall be acceptable to LC
Issuer in its sole and absolute discretion;

(e) the LC Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the LC Issuer from issuing the
Letter of Credit, or any Law applicable to the LC Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the LC Issuer shall prohibit, or request that
the LC Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the LC Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the LC Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the LC Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the LC Issuer in
good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the LC Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the LC Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit; or

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(f) no Lender is at the time of such request a Defaulting Lender or, if a
Defaulting Lender then exists, the LC Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the LC Issuer (in its
sole discretion) with the Borrower or such Lender to eliminate the LC Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.20(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other LC Obligations as to which the LC Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion;

(g) the LC Issuer shall be under no obligation to amend any Letter of Credit if
(A) the LC Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit;

 

47



--------------------------------------------------------------------------------

(h) the LC Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and the LC Issuer
shall have all of the benefits and immunities (A) provided to the Administrative
Agent in Article IX with respect to any acts taken or omissions suffered by the
LC Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the LC
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the LC Issuer;

(i) all other conditions in this Agreement to the issuance of such Letter of
Credit have been satisfied;

(j) any LC Issuer will honor any such request if the foregoing conditions
(a) through (j) (the “LC Conditions”) have been met as of the date of issuance,
amendment, or extension of such Letter of Credit; and

(k) for so long as any Letter of Credit issued by an LC Issuer is outstanding,
such LC Issuer shall deliver to the Administrative Agent on the last Business
Day of each calendar month, and on each date that an LC Credit Extension occurs
with respect to any such Letter of Credit, a report in the form of Exhibit H,
appropriately completed with the information for every outstanding Letter of
Credit issued by such LC Issuer.

2.08 Requesting Letters of Credit.

(a) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the LC Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the LC Issuer, by personal delivery or by any other means acceptable to the
LC Issuer. Such Letter of Credit Application must be received by the LC Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the LC Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the LC Issuer:
(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (ii) the amount thereof; (iii) the expiry date thereof;
(iv) the name and address of the beneficiary thereof; (v) the documents to be
presented by such beneficiary in case of any drawing thereunder; (vi) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (vii) the purpose and nature of the requested Letter of
Credit; and (viii) such other matters as the LC Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the LC
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the LC Issuer may require.
Additionally, the Borrower shall furnish to the LC Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the LC
Issuer or the Administrative Agent may require. If any provisions of any Issuer
Document conflict with any provisions of this Agreement, the provisions of this
Agreement shall govern and control.

 

48



--------------------------------------------------------------------------------

(b) Promptly after receipt of any Letter of Credit Application, the LC Issuer
will confirm with the Administrative Agent (by telephone, in writing or by
electronic transmission using the system provided by the LC Issuer) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the LC Issuer will provide the Administrative
Agent with a copy thereof. Unless the LC Issuer has received written notice from
any Lender, the Administrative Agent or any Loan Party, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied, then, subject to the terms and conditions hereof,
the LC Issuer shall on the requested date, issue a Letter of Credit for the
account of the Borrower or the applicable subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the LC
Issuer’s usual and customary business practices. Immediately upon the issuance
of each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the LC Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

(c) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the LC Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

2.09 Reimbursement and Participations.

(a) Reimbursement. Each Matured LC Obligation shall constitute a loan by LC
Issuer to the Borrower. The Borrower promises to pay to LC Issuer, or to LC
Issuer’s order, on demand, the full amount of each Matured LC Obligation
together with interest thereon (i) at the Base Rate plus the Applicable Rate for
Base Rate Loans to and including the second Business Day after the Matured LC
Obligation is incurred, subject to Section 2.09(b), and (ii) at the Default Rate
applicable to Base Rate Loans on each day thereafter.

(b) Letter of Credit Advances. If the beneficiary of any Letter of Credit makes
a draft or other demand for payment thereunder, then not later than 11:00 a.m.
on the date of any payment by the LC Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse the LC Issuer through the
Administrative Agent in an amount equal to such Matured LC Obligation. If the
Borrower fails to so reimburse the LC Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed Matured LC Obligation (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.03 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Revolving Credit Loan Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice), provided that for the
purposes of the first sentence of Section 2.01, the amount of such Loans shall
be considered, but the amount of the Matured LC Obligation to be concurrently
paid by such Loans shall not be considered. Any notice given by the LC Issuer or
the Administrative Agent pursuant to this Section 2.09(b) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

49



--------------------------------------------------------------------------------

(c) Participation by Lenders. LC Issuer irrevocably agrees to grant and hereby
grants to each Lender, and, to induce LC Issuer to issue Letters of Credit
hereunder, each Lender irrevocably agrees to accept and purchase and hereby
accepts and purchases from LC Issuer, on the terms and conditions hereinafter
stated and for such Lender’s own account and risk, an undivided interest equal
to such Lender’s Applicable Percentage of LC Issuer’s obligations and rights
under each Letter of Credit issued hereunder and the amount of each Matured LC
Obligation paid by LC Issuer thereunder. Upon receipt from the beneficiary of
any Letter of Credit of any notice of a drawing under such Letter of Credit, the
LC Issuer shall notify the Borrower and the Administrative Agent thereof. Each
Lender shall upon any notice pursuant to Section 2.09(b) make funds available
(and the Administrative Agent may apply Cash Collateral provided for this
purpose) for the account of the LC Issuer at the Administrative Agent’s Office
in an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon each Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the LC Issuer.

(d) Payments Over. If any amount required to be paid by any Lender to LC Issuer
pursuant to this subsection is paid by such Lender to LC Issuer within three
Business Days after the date such payment is due, LC Issuer shall in addition to
such amount be entitled to recover from such Lender, on demand, interest thereon
calculated from such due date at the Federal Funds Rate. If any amount required
to be paid by any Lender to LC Issuer pursuant to this subsection is not paid by
such Lender to LC Issuer within three Business Days after the date such payment
is due, LC Issuer shall in addition to such amount be entitled to recover from
such Lender, on demand, interest thereon calculated from such due date at the
Base Rate.

(e) Distributions to Participants. Whenever LC Issuer has in accordance with
this Section received from any Lender payment of such Lender’s Applicable
Percentage of any Matured LC Obligation, if LC Issuer thereafter receives any
payment of such Matured LC Obligation or any payment of interest thereon
(whether directly from the Borrower or by application of Cash Collateral or
otherwise, and excluding only interest for any period prior to LC Issuer’s
demand that such Lender make such payment of its Applicable Percentage), LC
Issuer will distribute to such Lender its Applicable Percentage of the amounts
so received by LC Issuer; provided, however, that if any such payment received
by LC Issuer must thereafter be returned by LC Issuer, such Lender shall return
to LC Issuer the portion thereof which LC Issuer has previously distributed to
it.

(f) Calculations. A written advice setting forth in reasonable detail the
amounts owing under this Section, submitted by LC Issuer to the Borrower or any
Lender from time to time, shall be conclusive, absent manifest error, as to the
amounts thereof.

(i) Obligations Absolute. The Borrower’s obligation to reimburse Matured LC
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of

 

50



--------------------------------------------------------------------------------

Credit or this Agreement, or any term or provision therein, (ii) the existence
of any claim, counterclaim, setoff, defense or other right that the Borrower or
any Subsidiary may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the LC Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction, (iii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iv) waiver by
the LC Issuer of any requirement that exists for the LC Issuer’s protection and
not the protection of the Borrower or any waiver by the LC Issuer which does not
in fact materially prejudice the Borrower, (v) honor of a demand for payment
presented electronically even if such Letter of Credit requires that demand be
in the form of a draft, (vi) any payment made by the LC Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable, (vii) payment by the LC Issuer under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (viii) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the LC Issuer, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
LC Issuer; provided that the foregoing shall not be construed to excuse the LC
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the LC Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the LC
Issuer (as finally determined by a court of competent jurisdiction), the LC
Issuer shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
LC Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

51



--------------------------------------------------------------------------------

(g) Role of LC Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the LC Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the LC Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the LC Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Majority Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the LC Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the LC Issuer shall be
liable or responsible for any of the matters described in clauses (a) through
(k) of Section 2.07; provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the LC Issuer,
and the LC Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the LC
Issuer’s willful misconduct or gross negligence or the LC Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the LC Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the LC Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The LC Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(h) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the LC Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the LC Issuer shall not be responsible to the
Borrower for, and the LC Issuer’s rights and remedies against the Borrower shall
not be impaired by, any action or inaction of the LC Issuer required or
permitted under any Law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the LC Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

52



--------------------------------------------------------------------------------

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the LC Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.10 No Duty to Inquire.

(a) Drafts and Demands. LC Issuer is authorized and instructed to accept and pay
drafts and demands for payment under any Letter of Credit without requiring, and
without responsibility for, any determination as to the existence of any event
giving rise to said draft, either at the time of acceptance or payment or
thereafter. LC Issuer is under no duty to determine the proper identity of
anyone presenting such a draft or making such a demand (whether by tested telex
or otherwise) as the officer, representative or agent of any beneficiary under
any Letter of Credit, and payment by LC Issuer to any such beneficiary when
requested by any such purported officer, representative or agent is hereby
authorized and approved. The Borrower releases LC Issuer and each Lender from,
and agrees to hold LC Issuer and each Lender harmless and indemnified against,
any liability or claim in connection with or arising out of the subject matter
of this section, which indemnity shall apply whether or not any such liability
or claim is in any way or to any extent caused, in whole or in part, by any
negligent act or omission of any kind by any LC Issuer or Lender, provided only
that no LC Issuer or Lender shall be entitled to indemnification for that
portion, if any, of any liability or claim which is proximately caused by its
own individual gross negligence or willful misconduct, as determined in a final
judgment.

(b) Extension of Maturity. If the maturity of any Letter of Credit is extended
by its terms or by Law or governmental action, if any extension of the maturity
or time for presentation of drafts or any other modification of the terms of any
Letter of Credit is made at the request of the Borrower, or if the amount of any
Letter of Credit is increased or decreased at the request of the Borrower, this
Agreement shall be binding upon the Borrower and all of its Subsidiaries with
respect to such Letter of Credit as so extended, increased, decreased or
otherwise modified, with respect to drafts and property covered thereby, and
with respect to any action taken by LC Issuer, LC Issuer’s correspondents, or
any Lender in accordance with such extension, increase, decrease or other
modification.

(c) Transferees of Letters of Credit. If any Letter of Credit provides that it
is transferable, LC Issuer shall have no duty to determine the proper identity
of anyone appearing as transferee of such Letter of Credit, nor shall LC Issuer
be charged with responsibility of any nature or character for the validity or
correctness of any transfer or successive transfers, and payment by LC Issuer to
any purported transferee or transferees as determined by LC Issuer is hereby
authorized and approved, and the Borrower releases LC Issuer and each Lender
from, and agrees to hold LC Issuer and each Lender harmless and indemnified
against, any liability or claim in connection with or arising out of the
foregoing, which indemnity shall apply whether or not any such liability or
claim is in any way or to any extent caused, in whole or in part, by any
negligent act or omission of any kind by any LC Issuer or Lender, provided only
that neither LC Issuer nor any Lender shall be entitled to indemnification for
that portion, if any, of any liability or claim which is proximately caused by
its own individual gross negligence or willful misconduct, as determined in a
final judgment.

 

53



--------------------------------------------------------------------------------

2.11 Existing Letters of Credit. The Existing Letters of Credit shall be deemed
to have been issued hereunder as of the Closing Date, automatically and without
further action.

2.12 Interest Rates and Fees.

(a) Interest Rates. Except as expressly provided otherwise for Incremental Term
Loans in any Incremental Amendment, unless the Default Rate shall apply,
(i) each Base Rate Loan shall bear interest on each day outstanding at the Base
Rate plus the Applicable Rate for Base Rate Loans in effect on such day,
(ii) each Fixed Period Eurodollar Loan shall bear interest on each day during
the related Interest Period at the related Fixed Period Eurodollar Rate plus the
Applicable Rate for Eurodollar Loans in effect on such day, and (iii) each
Swingline Loan shall bear interest on each day outstanding at (A) the Base Rate
plus the Applicable Rate for Base Rate Loans in effect on such day or (B) the
Daily Floating Eurodollar Rate plus the Applicable Rate for Eurodollar Loans in
effect on such day, as applicable. During a Default Rate Period, the portion of
all Loans and other Obligations that are then overdue shall bear interest on
each day outstanding at the applicable Default Rate. The interest rate shall
change whenever the applicable Base Rate, the Fixed Period Eurodollar Rate, the
Daily Floating Eurodollar Rate or the Applicable Rate for Base Rate Loans or
Eurodollar Loans changes. In no event shall the interest rate on any Loan exceed
the Maximum Rate.

(b) Commitment Fees. In consideration of each Lender’s commitment to make
Revolving Credit Loans, the Borrower will pay to the Administrative Agent for
the account of each Lender a commitment fee determined on a daily basis equal to
the Applicable Rate for commitment fees in effect on such day times such
Lender’s Applicable Percentage of the unused portion of the Aggregate Revolving
Credit Loan Commitments on each day during the Commitment Period, determined for
each such day by deducting from the amount of the Aggregate Revolving Credit
Loan Commitments at the end of such day the Revolving Credit Facility Usage. For
the purposes of calculating the commitment fee pursuant to this subsection (b),
the aggregate amount of outstanding Swingline Loans shall not be included in the
term Revolving Credit Facility Usage. This commitment fee shall be due and
payable in arrears on the last day of each Fiscal Quarter and at the end of the
Commitment Period.

(c) Letter of Credit Fees. In consideration of LC Issuer’s issuance of any
Letter of Credit, the Borrower agrees to pay to the Administrative Agent, for
the account of all Lenders in accordance with their respective Applicable
Percentages, a Letter of Credit fee (the “Letter of Credit Fee”) equal to the
Applicable Rate for Eurodollar Loans then in effect (or the Default Rate during
the Default Rate Period) applicable each day times the face amount of such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the LC Issuer pursuant to Section 2.07 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.20(a)(iv), with the balance of such fee, if any,
payable to the LC Issuer for its own account. Such fee will be calculated on the
face amount of each Letter of Credit outstanding on each day at the above
applicable rates and will be payable in arrears on the last day of each Fiscal
Quarter. In addition, the Borrower will pay a minimum administrative issuance
fee with respect to each Letter of Credit at the rate per annum specified in the
LC Issuer’s Fee Letter and such other

 

54



--------------------------------------------------------------------------------

fees and charges customarily charged by the LC Issuer in respect of any
issuance, amendment or negotiation of any Letter of Credit in accordance with
the LC Issuer’s published schedule of such charges effective as of the date of
such amendment or negotiation; such fees will be payable to the Administrative
Agent for the account of the LC Issuer in arrears on the last day of each Fiscal
Quarter.

(d) Administrative Agent’s Fees. In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Borrower will pay fees to the
Administrative Agent as described in the applicable Fee Letter.

(e) Calculations and Determinations. All calculations of interest chargeable
with respect to the Eurodollar Rate and of fees shall be made on the basis of
actual days elapsed (including the first day but excluding the last) and a year
of 360 days. All calculations under the Loan Documents of interest chargeable
with respect to the “prime rate” (as defined in the definition of “Base Rate”)
shall be made on the basis of actual days elapsed (including the first day but
excluding the last) and a year of 365 or 366 days, as appropriate.

(f) Past Due Obligations. The Borrower hereby promises to each Lender to pay
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Lender) which the Borrower has in this
Agreement promised to pay to such Lender and which are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.

2.13 Evidence of Debt.

(a) Credit Extensions. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender in the
ordinary course of business and by the Register. The Register and the accounts
or records maintained by each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender in respect of such matters and the Register, the Register shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) Letters of Credit; Swingline Loans. In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swingline Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

55



--------------------------------------------------------------------------------

2.14 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made (i) with respect to Revolving Credit Loans or
Incremental Term Loans, to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, and (ii) with respect to
Swingline Loans, to the Administrative Agent, for the account of the Swingline
Lender. Each such payment shall be made at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 3:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of each such payment with respect to Revolving Credit Loans and Incremental Term
Loans in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 3:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the LC Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC

 

56



--------------------------------------------------------------------------------

Issuer, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the LC Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the LC Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.15 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in LC Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in LC Obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

57



--------------------------------------------------------------------------------

(b) the provisions of this Section shall not be construed to apply to (i) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (ii) the application of Cash
Collateral provided for in Section 2.19, or (iii) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in LC Obligations or Swingline Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary or Unrestricted Subsidiary thereof (as to which the provisions of
this Section shall apply).

The Borrower and each Subsidiary consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
entity rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such entity in the amount of
such participation.

2.16 Reductions in Revolving Credit Loan Commitment. The Borrower shall have the
right from time to time to permanently reduce the Aggregate Revolving Credit
Loan Commitments, provided that (i) notice of such reduction is given not less
than two Business Days prior to such reduction, (ii) the resulting Aggregate
Revolving Credit Loan Commitments are not less than the Revolving Credit
Facility Usage, and (iii) each partial reduction shall be in an amount at least
equal to $5,000,000 and in multiples of $1,000,000 in excess thereof. Such
notice may state that such notice is conditioned upon the effectiveness of other
credit facilities or the receipt of the proceeds from the incurrence of other
Indebtedness or any other event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date) if such condition is not satisfied.

2.17 Increase in Aggregate Commitments.

(a) The Borrower shall have the option, without the consent of the Lenders, from
time to time to (i) request one or more additions of incremental term loans, in
each case which may constitute a separate tranche of term loans or, if the same
as any existing tranche of term loans, constitute part of such existing tranche
(the “Incremental Term Loans”) or (ii) cause one or more increases in the
Aggregate Revolving Credit Loan Commitments (each such increase, an “Aggregate
Revolving Credit Loan Commitment Increase” and, together with any Incremental
Term Loans, an “Increase”) by adding, subject to the prior approval of the
Administrative Agent (such approval not to be unreasonably withheld), to this
Agreement one or more financial institutions as Lenders (collectively, the “New
Lenders”) or by allowing one or more Lenders to provide such Incremental Term
Loans or increase its respective Revolving Credit Loan Commitments; provided
however that: (i) prior to and after giving effect to any such Increase, no
Default or Event of Default shall have occurred hereunder and be continuing
(except that, if the proceeds of such Incremental Term Loans or Aggregate
Revolving Credit Loan Commitment Increase are to be used to finance an
Acquisition by the Borrower or any Subsidiary permitted under this Agreement, no
Event of Default under Section 8.01(a), (b) or (i) shall exist), (ii) no such
Increase shall cause the sum of the Aggregate Revolving Credit Loan Commitments
plus the amount of Incremental Term Loans plus the amount of loans under the
Term Loan Facility and any Term Loan Refinancing Indebtedness thereof to exceed
an amount equal to $2,250,000,000.00 plus other amounts permitted by sub-clause
(iv) of the definition of “Term Loan Refinancing

 

58



--------------------------------------------------------------------------------

Indebtedness”, (iii) no Lender’s Commitment shall be increased without such
Lender’s consent and (iv) such Aggregate Revolving Credit Loan Commitment
Increase shall be evidenced by a commitment increase agreement or an amendment
to this Agreement (the “Increase Agreement”) in form and substance acceptable to
the Administrative Agent and executed by the Borrower, the Administrative Agent,
New Lenders, if any, and Lenders increasing their Commitments, if any, and which
shall indicate the amount and allocation of such Increase and the effective date
of such Increase (the “Increase Effective Date”). Each financial institution
that becomes a New Lender pursuant to this Section by the execution and delivery
to the Administrative Agent of the applicable Increase Agreement shall be a
“Lender” for all purposes under this Agreement on the applicable Increase
Effective Date. The Borrower shall borrow and prepay Loans on each Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.06) to the extent necessary to keep the outstanding Loans of each
Lender ratable with such Lender’s revised Applicable Percentage after giving
effect to any nonratable Increase under this Section.

(b) As a condition precedent to each Increase pursuant to subsection (a) above,
the Borrower shall deliver to the Administrative Agent, to the extent requested
by the Administrative Agent, the following in form and substance satisfactory to
the Administrative Agent:

(i) a certificate dated as of the Increase Effective Date, signed by a
Responsible Officer of the Borrower certifying that each of the conditions to
such increase set forth in this Section shall have occurred and been complied
with and that, before and after giving effect to such increase, (A) the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct in all material respects (except to the extent
that such representations and warranties are qualified by materiality, in which
case such representations and warranties are true and correct in all respects)
on and as of the Increase Effective Date after giving effect to such increase,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct in all material
respects (except to the extent that such representations and warranties are
qualified by materiality, in which case such representations and warranties were
true and correct in all respects) as of such earlier date (except that, if the
proceeds of such Incremental Term Loans or Aggregate Revolving Credit Loan
Commitment Increase are to be used to finance an Acquisition by the Borrower or
any Subsidiary permitted under this Agreement, the accuracy of the
representations and warranties shall refer solely to the accuracy of the
representations and warranties that would constitute Specified Representations
(conformed as necessary to only apply to such Acquisition)) and (B) no Default
or Event of Default exists (except that, if the proceeds of such Incremental
Term Loans or Aggregate Revolving Credit Loan Commitment Increase are to be used
to finance an Acquisition by the Borrower or any Subsidiary permitted under this
Agreement, no Event of Default under Section 8.01(a), (b) or (i) exists);

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower and each
Guarantor as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with such Increase Agreement, and such
documents and certifications as the Administrative Agent may require to evidence
that the Borrower and each Guarantor are validly existing and in good standing
in their jurisdiction of organization; and

 

59



--------------------------------------------------------------------------------

(iii) a favorable opinion of the respective counsel to the Borrower and the
Guarantors, relating to such Increase Agreement or Incremental Amendment, as
applicable, addressed to the Administrative Agent and each Lender.

(c) (i) The Incremental Term Loans (x) shall rank pari passu in right of payment
and of security with the Revolving Credit Loans and (y) shall not mature earlier
than the then-effective Latest Maturity Date and shall not have a Weighted
Average Life to Maturity that is shorter than the Weighted Average Life to
Maturity of the Loans effective immediately prior to such Increase, (ii) the
interest rates applicable to any Incremental Term Loans shall be determined by
the Borrower and the applicable Incremental Term Loan Lenders, and (iii) except
as provided in clauses (i)(y) and (ii) above, the terms and conditions
applicable to Incremental Term Loans shall be consistent with the then
prevailing market for “Term A Loans” as determined jointly by the Borrower and
the Administrative Agent, each acting in good faith. Commitments in respect of
Incremental Term Loans shall become effective pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Lender agreeing to provide such
Increase, if any, each New Lender, if any, and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.17; provided that, in the
event that the Effective Yield for any such Incremental Term Loans is greater
than the Effective Yield for the Revolving Credit Facility (with the interest
rate for Revolving Credit Loans deemed to be based on the applicable “Base Rate
Margin,” or “Eurodollar Margin,” for Level 1 in the definition of “Applicable
Rate”) or the Effective Yield for any prior tranche of Incremental Term Loans,
in each case, by more than 0.50% per annum, then (x) solely with respect to the
Revolving Credit Facility, each percent per annum set forth under the caption
“Base Rate Margin” and “Eurodollar Margin” in the definition of “Applicable
Rate” shall automatically be increased by an amount equal to the difference
between the Effective Yield for such Incremental Term Loans and such Effective
Yield for the Revolving Credit Facility minus 0.50% per annum or (y) solely with
respect to any prior tranche of Incremental Term Loans, the interest rate margin
for Base Rate Loans or Eurodollar Loans applicable to such tranche of
Incremental Term Loans shall automatically be increased to the extent necessary
so that the Effective Yield for such prior tranche of Incremental Term Loans is
equal to the Effective Yield for such Incremental Term Loans minus 0.50% per
annum; provided, further, that if such Incremental Term Loans include an
interest rate floor greater than the applicable interest rate floor under the
Revolving Credit Loans or any prior tranche of Incremental Term Loans, and such
interest rate floor is in effect with respect to such Incremental Term Loans on
the date of determination and results in a higher interest margin, in such case,
the interest rate floor (but not the interest rate margin, unless the Borrower
otherwise elects in its sole discretion) applicable to Revolving Credit Loans or
any prior tranche of Incremental Term Loans shall be automatically increased to
the extent of such differential between interest rate floors; provided that each
basis point increase in the interest rate floor of the Revolving Credit Loans or
any prior tranche of Incremental Term Loans shall count as one basis point of
increase in the interest rate margin to the Revolving Credit Loans or any prior
tranche of Incremental Term Loans for purposes of eliminating the differential
between the Effective Yield for such Incremental Term Loans and such Effective
Yield for the Revolving Credit Facility or any prior tranche of Incremental Term
Loans.

 

60



--------------------------------------------------------------------------------

The loans and commitments established pursuant to this Section 2.17 shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranty
and security interests created by the Collateral Documents.

2.18 Extension of Maturity Date; Removal of Lenders.

(a) Subject to the remaining terms and provisions of this Section 2.18, the
Borrower shall have the option to extend the Revolving Credit Maturity Date or
an Incremental Term Loan Maturity Date for a period of not less than one year
(each such option shall be referred to herein as an “Extension Option”). In
connection with the Extension Option, the Borrower may, by written notice to the
Administrative Agent (a “Notice of Extension”), not later than 30 days prior to
the then effective Maturity Date, advise the Lenders that it requests an
extension of the applicable Maturity Date (each such then effective Maturity
Date being the “Existing Maturity Date”) by no less than one year, effective on
the Existing Maturity Date. The Administrative Agent will promptly, and in any
event within five Business Days of the receipt of any such Notice of Extension,
notify the Lenders of the contents of each such Notice of Extension.

(b) Each Notice of Extension shall (i) be irrevocable and (ii) constitute a
representation by the Borrower that (A) no Event of Default or Default has
occurred and is continuing and no event or circumstance has occurred that has
had a Material Adverse Effect, and (B) the representations and warranties
contained in Article V are correct in all material respects (except to the
extent that any such representation or warranty is qualified by materiality, in
which case such representations and warranties are correct in all respects) on
and as of the date Borrower provides any Notice of Extension, as though made on
and as of such date (unless any representation and warranty expressly relates to
an earlier date, in which case such representation and warranty shall be correct
as of such earlier date).

(c) In the event a Notice of Extension is given to the Administrative Agent as
provided in Section 2.18(a) and the Administrative Agent notifies a Lender of
the contents thereof, such Lender shall, on or before the day that is 15 days
following the date of Administrative Agent’s receipt of said Notice of
Extension, advise the Administrative Agent in writing whether or not such Lender
consents to the extension requested thereby and if any Lender fails so to advise
the Administrative Agent, such Lender shall be deemed to have not consented to
such extension. If any Lender so consents (each such consenting Lender, a
“Consenting Lender” and, collectively, the “Consenting Lenders”) to such
extension, which consent may be withheld in their sole and absolute discretion,
the applicable Maturity Date and the applicable Commitments of the Consenting
Lenders shall be automatically extended to the proposed new maturity date (the
“Extended Maturity Date”) and the applicable Maturity Date as to any and all
Lenders who have not consented (the “Non-Consenting Lenders”) shall remain as
the Existing Maturity Date, subject to Section 2.18(d). The Administrative Agent
shall promptly notify the Borrower and all of the Lenders of each written notice
of consent given pursuant to this Section 2.18(c).

(d) The Borrower may replace any Non-Consenting Lender at any time on or before
the Existing Maturity Date with an assignee (including, for the avoidance of
doubt, with a Consenting Lender) in accordance with and subject to Section 10.13
and Section 10.06, including consents required under Section 10.06, provided
that such assignee has consented to the extension of the Existing Maturity Date
to the Extended Maturity Date then in effect, and upon such replacement, the
applicable Maturity Date with respect to the Loans and Commitments of such
replacement Lender shall be the Extended Maturity Date.

 

61



--------------------------------------------------------------------------------

(e) If all of the applicable Commitments of the Non-Consenting Lenders are not
replaced on or before the Existing Maturity Date, then the applicable
Commitments of each Non-Consenting Lender not so replaced shall terminate on the
Existing Maturity Date, and the Borrower shall fully repay on the Existing
Maturity Date the Loans (including, without limitation, all accrued and unpaid
interest and unpaid fees), if any, of such Non-Consenting Lenders, which shall
reduce the aggregate applicable Commitments accordingly. Following the Existing
Maturity Date, the Non-Consenting Lenders shall have no further obligations
under this Agreement, including, without limitation, that such Non-Consenting
Lenders shall have no obligation to purchase participations in Letters of
Credit.

2.19 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the LC Issuer (i) if the LC Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in a Matured LC
Obligation, or (ii) if, as of the Letter of Credit Expiration Date, any LC
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then outstanding LC Obligations in an amount
not less than the Minimum Collateral Amount. At any time that there shall exist
a Defaulting Lender, immediately upon the request of the Administrative Agent,
the LC Issuer or the Swingline Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount not less than the Minimum
Collateral Amount to cover all Fronting Exposure (after giving effect to
Section 2.20(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America, N.A. provided that
Administrative Agent may invest any Cash Collateral provided by the Borrower in
such Cash Equivalents as the Administrative Agent may choose in its sole
discretion. The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the LC Issuer
and the Lenders (including the Swingline Lender), and agrees to maintain, a
first priority security interest in all such cash, Cash Equivalents, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.19(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.19 or Sections
2.02, 2.07, 2.20 or 8.02 in respect of Letters of Credit or Swingline Loans
shall be held and applied to the

 

62



--------------------------------------------------------------------------------

satisfaction of the specific LC Obligations, Swingline Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of the
Borrower shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.19 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the LC Issuer or Swingline Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.20 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the LC Issuer or Swingline Lender
hereunder; third, if so determined by the Administrative Agent or requested by
the LC Issuer or Swingline Lender, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any
Swingline Loan or Letter of Credit; fourth, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the LC Issuer or Swingline
Lender as a result of any final and non-appealable judgment of a court of
competent jurisdiction obtained by any Lender, the LC Issuer or Swingline Lender
against that Defaulting Lender

 

63



--------------------------------------------------------------------------------

as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any final and
non-appealable judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Matured LC Obligations in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Matured LC Obligations were
made or created at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Matured LC Obligations owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Matured LC
Obligations owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.20(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.12(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.12(c).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to Sections
2.02 and 2.09, the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, the conditions set forth
in Section 4.02 are satisfied; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
outstanding amount of the Loans of that Lender.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under Law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the LC Issuer’s
Fronting Exposure in accordance with the procedures set forth in Section 2.19.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the LC Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties

 

64



--------------------------------------------------------------------------------

hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.20(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the LC Issuer shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) LC Issuer. For purposes of this Section 3.01, the term “Lender” includes the
LC Issuer and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment to a Recipient by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or the applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower or applicable Guarantor
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(d) Indemnification by the Borrower. Without duplication of Section 3.01(b), the
Borrower shall indemnify each Recipient, within 15 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to

 

65



--------------------------------------------------------------------------------

amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided however, that the
Borrower shall not indemnify any Recipient for any penalties, interest and
reasonable expenses arising solely from (i) such Recipient’s failure to notify
the Borrower of such Indemnified Taxes within 180 days after such Recipient has
actual knowledge of such Indemnified Taxes or (ii) such Recipient’s gross
negligence or willful misconduct. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or any Guarantor has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
or any Guarantor to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any Guarantor to a Governmental Authority pursuant to this
Section 3.01, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) If any Lender or the Administrative Agent is entitled
to an exemption from or reduction of withholding Tax with respect to payments
made under any Loan Document, such Lender or Administrative Agent shall deliver
to the Borrower and the Administrative Agent, at the time or times prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender or Administrative Agent, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender or Administrative
Agent is subject to backup withholding or information reporting requirements.

 

66



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(i) Without limiting the generality of the foregoing,

(A) if any Lender or the Administrative Agent is a U.S. Person, such Lender or
Administrative Agent shall deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B) if any Foreign Lender or an Administrative Agent that is not a U.S. Person
is legally entitled to do so, it shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

(i) in the case of a Foreign Lender or Administrative Agent claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

 

67



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Lender or Administrative Agent is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;

(C) any Foreign Lender or Administrative Agent that is not a U.S. Person shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender or
Administrative Agent becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with its obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts

 

68



--------------------------------------------------------------------------------

pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made or
additional amounts paid under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it reasonably deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the LC Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Loans or to
convert Base Rate Loans to Eurodollar Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Base Rate Loans (the interest on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof

 

69



--------------------------------------------------------------------------------

until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Eurodollar Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. (a) If the Majority Lenders determine that
for any reason in connection with any request for a Eurodollar Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Loan, (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan or in connection with
an existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended, and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Majority Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Majority Lenders notify
the Administrative Agent (with, in the case of the Majority Lenders, a copy to
Borrower) that the Borrower or Majority Lenders (as applicable) have determined,
that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with a mutually agreed alternate benchmark rate

 

70



--------------------------------------------------------------------------------

(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Majority Lenders have delivered to the Administrative Agent
written notice that such Majority Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Loans (to the extent of the affected Eurodollar Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.04 Increased Costs; Reserves on Eurodollar Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the LC
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, or other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the LC Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the LC Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum

 

71



--------------------------------------------------------------------------------

received or receivable by such Lender, the LC Issuer or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the LC Issuer or other Recipient, the Borrower will pay
to such Lender, the LC Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the LC Issuer or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or the LC Issuer determines that any
Change in Law affecting such Lender or the LC Issuer or any Lending Office of
such Lender or such Lender’s or the LC Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the LC Issuer’s capital or on
the capital of such Lender’s or the LC Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the LC Issuer, to a level below that
which such Lender or the LC Issuer or such Lender’s or the LC Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the LC Issuer’s policies and the policies of such
Lender’s or the LC Issuer’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender or the
LC Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the LC Issuer or such Lender’s or the LC Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. Any Lender or the LC Issuer that makes a
demand for additional amounts under this Section 3.04 shall deliver to the
Borrower a certificate setting forth the amount or amounts necessary to
compensate such Lender or the LC Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section 3.04, and setting
forth in reasonable detail the basis for calculating such amounts, which
certificate shall be conclusive absent manifest error. The Borrower shall pay
such Lender or the LC Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the LC
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the LC Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the LC Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the LC Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the LC Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Loans. The Borrower shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

 

72



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any Continuation, Conversion, payment or prepayment of any Loan other than a
Base Rate Loan or a Daily Floating Eurodollar Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan other
than a Base Rate Loan or a Daily Floating Eurodollar Loan on the date or in the
amount notified by the Borrower; or

(c) any assignment of a Fixed Period Eurodollar Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Fixed Period
Eurodollar Loan made by it at the Fixed Period Eurodollar Rate for such Loan by
a matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such Fixed
Period Eurodollar Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the LC Issuer, or any Governmental Authority
for the account of any Lender or the LC Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the LC
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the LC Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the LC Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the LC Issuer, as the case may be. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender or the LC Issuer in
connection with any such designation or assignment.

 

73



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Aggregate Commitments and repayment of all other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions to Closing Date. This Agreement shall not become effective to
amend and restate the Existing Credit Agreement until the Borrower has satisfied
the following conditions precedent:

(a) The Administrative Agent shall have received all of the following, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent:

(i) counterparts of this Agreement executed by the Borrower and each Lender;

(ii) the Pledge and Security Agreement, executed by the parties thereto and all
UCC financing statements and other documents or instruments necessary to perfect
the security interests created by the Pledge and Security Agreement;

(iii) the Subsidiary Guaranty, executed by the parties thereto;

(iv) a Note executed by the Borrower in favor of each Lender requesting a Note;

(v) such certificate of resolutions or other action, incumbency certificate
and/or other certificates of Responsible Officers of the Borrower and each
Guarantor as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower or such Guarantor is a party;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower and each Guarantor are duly
organized or formed, and that the Borrower and each Guarantor are validly
existing, in good standing and qualified to engage in business in its
jurisdiction of formation;

(vii) a favorable opinion of (A) Latham & Watkins LLP, counsel to the Borrower
and the Guarantors and (B) appropriate local counsel in jurisdictions reasonably
requested by the Administrative Agent, in each case in form and substance
satisfactory to Administrative Agent, addressed to the Administrative Agent and
each Lender;

 

74



--------------------------------------------------------------------------------

(viii) a certificate of a Responsible Officer of the Borrower and each Guarantor
either (A) certifying that all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
Guarantors and the validity against the Borrower and the Guarantors of the Loan
Documents to which they are a party, and such consents, licenses and approvals
are in full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

(ix) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there does not exist any pending or threatened
litigation, proceeding under any Debtor Relief Law, or other proceeding in
respect of the Loan Parties that could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(x) a termination of the Collateral Agency Agreement and an assignment of Liens
by U.S. Bank National Association to the Collateral Agent, each in form and
substance satisfactory to the Collateral Agent; and

(xi) the Initial Financial Statements.

(b) Any fees required to be paid on or before the Closing Date (including all
letter of credit fees, commitment fees and accrued and unpaid interest with
respect to the Existing Credit Agreement through the Closing Date) shall have
been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(d) The Lenders shall have received at least three (3) Business Days prior to
the Closing Date, to the extent requested in writing at least five (5) Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

(e) All filings, recordations and searches necessary in connection with the
liens and security interests granted by the Collateral Documents shall have been
duly made (or arrangements for such filings and recordations to be made by the
Collateral Agent or its counsel shall have been made), and all filing and
recording fees and taxes shall have been duly paid.

(f) The Administrative Agent shall be reasonably satisfied with the amount,
types and terms and conditions of all insurance maintained by the Borrower and
its Subsidiaries and shall have received endorsements naming the Collateral
Agent, on behalf of the Lenders, as an additional insured or loss payee, as the
case may be, under all insurance policies to be maintained with respect to the
properties of the Borrower and its Subsidiaries forming part of the Collateral.

(g) If the Borrower or any Guarantor qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, each Lender that so requests shall
have received a Beneficial Ownership Certification in relation to the Borrower
or such Guarantor at least three (3) Business Days prior to the Closing Date.

 

75



--------------------------------------------------------------------------------

(h) The Collateral Agent shall have received satisfactory evidence that the
Collateral Agent (on behalf of the Lenders) shall have a valid and perfected
first priority Lien (subject to Permitted Liens) in the Collateral.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has executed and delivered this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Upon the effectiveness of this Agreement, (a) each Lender who holds Loans in an
aggregate amount less than its Applicable Percentage (after giving effect to
this amendment and restatement) of all Loans shall advance new Loans which shall
be disbursed to the Administrative Agent and used to repay Loans outstanding to
each Lender who holds Loans in an aggregate amount greater than its Applicable
Percentage of all Loans, (b) each Lender’s participation in each Letter of
Credit shall be automatically adjusted to equal its Applicable Percentage (after
giving effect to this amendment and restatement), and (c) such other adjustments
shall be made as the Administrative Agent shall specify so that each Lender’s
outstanding amount of Loans and LC Obligations equals its Applicable Percentage
(after giving effect to this amendment and restatement) of the total outstanding
amount of Loans and LC Obligations of all of the Lenders.

4.02 Conditions to all Credit Extensions. No Lender has any obligation to make
any Credit Extension (including its first), and the LC Issuer has no obligation
to make any LC Credit Extension (including its first), unless the following
conditions precedent have been satisfied (other than with respect to (x) the
incurrence of Incremental Term Loans and (y) the initial Borrowing of Loans in
connection with any Aggregate Revolving Credit Loan Commitment Increase the
proceeds of which are to be used to finance an Acquisition by the Borrower or
any Subsidiary permitted under this Agreement, which shall be governed in each
case by Section 2.17):

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects (except to the
extent that any such representation or warranty is qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of such Credit Extension, both before and after
giving effect to such Credit Extension, provided, however, for purposes of this
Section 4.02, (i) to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct as of such
earlier date, (ii) the representations and warranties contained in
Section 5.06(a) shall be deemed to refer to the most recent financial statements
furnished pursuant to Section 6.01 and (iii) the representation and warranty
contained in Section 5.06(b) shall not need to be true and correct on any date
after the date of the initial Credit Extension; and

 

76



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Credit Extension,
no Default shall have occurred and be continuing.

Each Credit Extension shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each Lender that:

5.01 No Default. No event has occurred and is continuing which constitutes a
Default.

5.02 Organization and Good Standing. Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated hereby. Each
of the Borrower and its Subsidiaries is duly qualified, in good standing, and
authorized to do business in all other jurisdictions wherein the character of
the properties owned or held by it or the nature of the business transacted by
it makes such qualification necessary except where the failure to so qualify
could not reasonably be expected to have a Material Adverse Effect.

5.03 Authorization. Each of the Borrower and its Subsidiaries has duly taken all
action necessary to authorize the execution and delivery by it of the Loan
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder.

5.04 No Conflicts or Consents. The execution and delivery by the Borrower and
each Subsidiary of the Loan Documents to which it is a party, the performance
the Borrower and each Subsidiary of its respective obligations under such Loan
Documents, and the consummation of the transactions contemplated by the various
Loan Documents, do not and will not (i) conflict with any provision of (1) any
Law, (2) the organizational documents of the Borrower, any Subsidiary or the
General Partner, or (3) any material Contractual Obligation, judgment, license,
order or permit applicable to or binding upon the Borrower, any Subsidiary or
the General Partner, (ii) result in the acceleration of any Indebtedness owed by
the Borrower, any of its Subsidiaries, any of its Unrestricted Subsidiaries or
the General Partner, or (iii) other than as provided in the Collateral
Documents, result in or require the creation of any Lien upon any assets or
properties of the Borrower, any of its Subsidiaries or the General Partner,
except, in each case, with respect to the preceding clauses (i) through (iii),
as could not reasonably be expected to have a Material Adverse Effect. Except as
expressly contemplated in the Loan Documents or disclosed in the Disclosure
Schedule, no permit, consent, approval, authorization or order of, and no notice
to or filing, registration or qualification with, any Tribunal or third party is
required in connection with the execution, delivery or performance by the
Borrower or any Subsidiary of any Loan Document or to consummate any
transactions contemplated by the Loan Documents. Neither the Borrower nor any
Subsidiary is in breach of or in default under any instrument, license or other
agreement applicable to or binding upon such entity, which breach or default has
had, or could reasonably be expected to have a Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

5.05 Enforceable Obligations. This Agreement is, and the other Loan Documents to
which any Loan Party is a party when duly executed and delivered will be, legal,
valid and binding obligations of such Loan Party enforceable in accordance with
their terms except as such enforcement may be limited by bankruptcy, insolvency
or similar Laws of general application relating to the enforcement of creditors’
rights.

5.06 Initial Financial Statements; No Material Adverse Effect.

(a) The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. The Initial Financial
Statements were prepared in accordance with GAAP, subject, in the case of
unaudited financial statements, to changes resulting from normal year-end
adjustments and absence of footnotes. The Initial Financial Statements fairly
present in all material respects the Borrower’s Consolidated financial position
at the date thereof, the Consolidated results of the Borrower’s operations for
the periods thereof and the Borrower’s Consolidated cash flows for the period
thereof.

(b) Since the date of the December 31, 2017 Initial Financial Statements, no
event or circumstance has occurred that has had a Material Adverse Effect.

5.07 Taxes. Each of the Borrower and its Subsidiaries has timely filed all Tax
returns and reports required to have been filed and has paid all Taxes,
assessments, and other governmental charges or levies imposed upon it or upon
its income, profits or property, except to the extent that any of the foregoing
(i) is not yet due, is being in good faith contested as permitted by
Section 6.06 or (ii) could not reasonably be expected to have a Material Adverse
Effect.

5.08 Full Disclosure. No written certificate, statement or other information
(other than projections and other forward looking information and information of
a general economic or industry-specific nature), taken as a whole, delivered
herewith or heretofore by any Loan Party to any Lender in connection with the
negotiation of the Loan Documents or in connection with any transaction
contemplated hereby contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
materially misleading as of the date made or deemed made.

5.09 Litigation. Except as disclosed in the Initial Financial Statements or in
the Disclosure Schedule and except for matters that could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, there are no actions,
judgments, injunctions, orders, suits or legal, equitable, arbitrative or
administrative proceedings pending or, to the knowledge of the Borrower,
threatened, by or before any Tribunal against the Borrower or any of its
Subsidiaries or against any property of the Borrower or any of its Subsidiaries.

5.10 ERISA. All currently existing ERISA Plans are listed in the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects. Except as disclosed in the Disclosure Schedule, no ERISA Affiliate is
required to contribute to, or has any other absolute or contingent liability in
respect of, any “multiemployer plan” as defined in Section 4001 of ERISA. Except
as set forth in

 

78



--------------------------------------------------------------------------------

the Disclosure Schedule: (i) no “accumulated funding deficiency” (as defined in
Section 412(a) of the Code) exists with respect to any ERISA Plan, whether or
not waived by the Secretary of the Treasury or his delegate, and (ii) the
current value of each ERISA Plan’s benefits does not exceed the current value of
such ERISA Plan’s assets available for the payment of such benefits by more than
$5,000,000.

5.11 Compliance with Laws. Each of the Borrower and its Subsidiaries is in
compliance with all Laws applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.12 Environmental Compliance. The Borrower and its Material Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof have reasonably concluded that, except
as specifically disclosed in Schedule 5.12, they: (a) to the best of their
knowledge, are in compliance with all applicable Environmental Laws, except to
the extent that any non-compliance would not reasonably be expected to have a
Material Adverse Effect; (b) to the best of their knowledge, are not subject to
any judicial, administrative, government, regulatory or arbitration proceeding
alleging the violation of any applicable Environmental Laws or that may lead to
claim for cleanup costs, remedial work, reclamation, conservation, damage to
natural resources or personal injury or to the issuance of a stop-work order,
suspension order, control order, prevention order or clean-up order, except to
the extent that any such proceeding would not reasonably be expected to have a
Material Adverse Effect; (c) to the best of their knowledge, are not subject to
any federal, state, local or foreign review, audit or investigation which may
lead to a proceeding referred to in (b) above; (d) have no actual knowledge that
any of their predecessors in title to any of their property and assets are the
subject of any currently pending federal, state, local or foreign review, audit
or investigation which may lead to a proceeding referred to in (b) above; (e)
have not filed any notice under any applicable Environmental Laws indicating
past or present treatment, storage or disposal of, or reporting a release or
Hazardous Materials into the environment where the circumstances surrounding
such notice would reasonably be expected to have a Material Adverse Effect; and
(f) possess, and are in compliance with, all approvals, licenses, permits,
consents and other authorizations which are necessary under any applicable
Environmental Laws to conduct their business, except to the extent that the
failure to possess, or be in compliance with, such authorizations would not
reasonably be expected to have a Material Adverse Effect.

5.13 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) No Loan Party is an “investment company” or a company “controlled by” an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

5.14 OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.

 

79



--------------------------------------------------------------------------------

(a) To the extent applicable, the Borrower and each Subsidiary, and to the
knowledge of any such Person, any director, officer or employee thereof or any
agent or representative thereof acting in such capacity hereunder, are in
compliance in all material respects with (i) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended), and any other
enabling legislation or executive order relating thereto, (ii) the PATRIOT Act,
(iii) applicable Anti-Corruption Laws and (iv) applicable Anti-Money Laundering
Laws. None of the Borrower or any Subsidiary, or to the knowledge of any such
Person, any director, officer or employee thereof or any agent or representative
thereof acting in such capacity hereunder, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions or (ii) located, organized or resident in a
Designated Jurisdiction.

(b) No Loan, nor the proceeds from any Loan, has been used, directly or
indirectly, to lend, contribute or provide for, or has otherwise been made
available to, (i) fund any activity or business in a Designated Jurisdiction,
that, at the time of the Credit Extension, is the subject of Sanctions or
(ii) fund any activity or business of any Person located, organized or residing
in any Designated Jurisdiction, that, at the time of the Credit Extension, is
the subject of Sanctions or (iii) in any other manner that will result in a
violation by the Borrower or any of its Subsidiaries of Sanctions, Anti-Money
Laundering Laws or Anti-Corruption Laws.

5.15 Beneficial Ownership Regulation. As of the Closing Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not yet due and payable) shall
remain unpaid, or any Letter of Credit shall remain outstanding and shall not
have been Cash Collateralized, the Borrower covenants and agrees that:

6.01 Books, Financial Statements and Reports. The Borrower will maintain and
will cause its Subsidiaries to maintain a standard system of accounting and
proper books of record and account in accordance with GAAP and will furnish the
following statements and reports to the Administrative Agent, for distribution
to each Lender, at the Borrower’s expense:

(a) As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, complete Consolidated financial statements of the Borrower
together with all notes thereto, prepared in reasonable detail in accordance
with GAAP, together with an opinion relating to such financial statements, which
opinion shall be based on an audit using generally accepted auditing standards,
by independent certified public accountants selected by the General Partner and
acceptable to the Administrative Agent, stating that such Consolidated financial
statements have been so prepared, and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (other than any qualification pertaining to the
maturity of any Indebtedness occurring within twelve (12) months of the relevant
audit or any anticipated breach of the financial covenants in Section 7.12);
provided, however, that at any time when the Borrower shall be subject to the
reporting requirements of

 

80



--------------------------------------------------------------------------------

Section 13 or 15(d) of the Exchange Act, delivery within the time period
specified above of copies of the Annual Report on Form 10-K of the Borrower for
such Fiscal Year prepared in compliance with the requirements therefor and filed
with the Commission shall be deemed to satisfy the requirements of this clause
(a). Such financial statements shall set forth in comparative form the
corresponding figures for the preceding Fiscal Year.

(b) As soon as available, and in any event within fifty (50) days after the end
of each of the first three Fiscal Quarters of each Fiscal Year the Borrower’s
Consolidated balance sheet as of the end of such Fiscal Quarter and the
Borrower’s Consolidated statements of income, partners’ capital and cash flows
for such Fiscal Quarter (except in the case of the statement of cash flows) and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter, all in reasonable detail and prepared in accordance with
GAAP, subject to changes resulting from normal year end adjustments and the
absence of footnotes; provided, however, that at any time when the Borrower
shall be subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, delivery within the time period specified above of copies of the
Quarterly Report on Form 10-Q of the Borrower for such Fiscal Quarter prepared
in accordance with the requirements therefor and filed with the Commission shall
be deemed to satisfy the requirements of this clause (b) for any of the first
three Fiscal Quarters of a Fiscal Year. Such financial statements shall set
forth in comparative form the corresponding figures for the same period of the
preceding Fiscal Year. In addition the Borrower will, together with each such
set of financial statements under this subsection (b) and each set of financial
statements furnished under subsection (a) of this section, furnish a Compliance
Certificate, signed on behalf of the Borrower by the chief executive officer,
chief financial officer, principal accounting officer or treasurer of the
General Partner, setting forth that such financial statements are accurate and
complete in all material respects (subject, in the case of Fiscal Quarter-end
statements, to normal year-end adjustments and the absence of footnotes),
stating that he has reviewed the Loan Documents, containing calculations showing
compliance (or non compliance) at the end of such Fiscal Quarter with the then
applicable requirements of Section 7.12, and stating that no Default exists at
the end of such Fiscal Quarter or at the time of such certificate or specifying
the nature and period of existence of any such Default.

(c) Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (e) above on the date that such information
is posted at the Borrower’s website on the Internet or at such other website as
notified to the Lenders.

(d) Prompt written notice of any change (but in no event later than ten
(10) Business Days after such change, unless otherwise agreed by the
Administrative Agent) in any Loan Party’s (i) name, (ii) identity or
organizational form or jurisdiction of incorporation, or (iii) Federal Taxpayer
Identification Number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless, promptly therewith (but in no
event later than ten (10)

 

81



--------------------------------------------------------------------------------

Business Days after such change, unless otherwise agreed by the Administrative
Agent), it shall have provided the Administrative Agent with all filings under
the UCC or otherwise that are required in order for the Administrative Agent to
continue to have a valid, legal and perfected security interest in all the
Collateral as contemplated in the Collateral Documents. The Borrower also agrees
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

(e) Prior to the first Investment Grade Event, at the time of delivery of
financial statements pursuant to Section 6.01(a) or (b), if Collateral consists
of any property other than (1) the property that was Collateral on the Closing
Date and (2) property that constitutes Collateral as a result of an
after-acquired provision in any Collateral Document, the Borrower shall deliver
to the Administrative Agent a certificate of a Responsible Officer of the
Borrower (i) either confirming that there has been no change in such information
since the Closing Date or the date of the most recent certificate delivered
pursuant to this Section and/or identifying such changes, and (ii) certifying
that all UCC financing statements (including fixtures filings, as applicable) or
other appropriate filings, recordings or registrations, have been filed of
record in each applicable governmental, municipal or other appropriate office in
each applicable jurisdiction to the extent necessary to protect and perfect the
security interests under the Collateral Documents.

(f) Promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and Anti-Money
Laundering Laws, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation.

6.02 Other Information and Inspections. The Borrower will furnish to the
Administrative Agent any information which the Administrative Agent, at the
request of any Lender, may from time to time reasonably request concerning any
representation, warranty, covenant, provision or condition of the Loan Documents
or any matter in connection with businesses and operations of the Borrower or
any of its subsidiaries. The Borrower will permit representatives appointed by
the Administrative Agent (including independent accountants, auditors, agents,
attorneys, appraisers and any other Persons) to visit and inspect during normal
business hours (which right to visit and inspect shall be limited to once during
any Fiscal Year unless a Default has occurred and is continuing) any of the Loan
Parties’ property, including books of account, other books and records, and any
facilities or other business assets, and to make extra copies therefrom and
photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and the Loan Parties shall permit the
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to the Administrative Agent or any Lender
in connection with the Loan Documents and to discuss all such matters with their
officers, employees and, upon prior notice to the Borrower, its representatives.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the LC Issuer materials and/or
information provided by or on behalf of any Loan Party hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective

 

82



--------------------------------------------------------------------------------

securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees to use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to Public Lenders and
that (w) all such Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the LC Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

6.03 Notice of Material Events. The Borrower will notify the Administrative
Agent, for distribution to the LC Issuer and each Lender, promptly, and not
later than five (5) Business Days in the case of subsection (b) below and not
later than ten (10) Business Days in the case of any other subsection below,
after any Responsible Officer or general counsel of the Borrower has knowledge
thereof, stating that such notice is being given pursuant to this Agreement, of:

(a) the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect,

(b) the occurrence of any Default,

(c) the acceleration of the maturity of any Indebtedness owed by the Borrower or
any of its Subsidiaries or of any default by the Borrower or any of its
Subsidiaries under any Contractual Obligation of the Borrower or such
Subsidiary, if such acceleration or default has had or could reasonably be
expected to have a Material Adverse Effect,

(d) the occurrence of any Termination Event,

(e) the filing of any suit or proceeding, or the assertion in writing of a claim
against the Borrower or any Material Subsidiary or with respect to the
Borrower’s or any Material Subsidiary’s properties which could reasonably be
expected to result in liability to Borrower or such Material Subsidiary in
excess of $50,000,000;

(f) the occurrence of any event of default by the Borrower or any of its
Subsidiaries in the payment or performance of (i) any material obligations such
Person is required to pay or perform under the terms of any indenture, mortgage,
deed of trust, security agreement, lease, and franchise, or other agreement,
contract or other instrument or obligation to which it is a party or by which it
or any of its properties is bound, or (ii) any Indebtedness, to the extent, in
the case of clauses (i) and (ii), such event of default could reasonably be
expected to have a Material Adverse Effect; and

 

83



--------------------------------------------------------------------------------

(g) any announcement of any change in a Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to herein and stating what action the Borrower, Subsidiary or Material
Subsidiary, as applicable, has taken and proposes to take with respect thereto.
Each notice pursuant to Section 6.03(b) shall describe with particularity any
all provisions of this Agreement and if, applicable, other Loan Documents, that
have been breached.

6.04 Maintenance of Properties. Except where it will not have a Material Adverse
Effect, the Borrower and each Subsidiary will (a) maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
(b) make all necessary repairs thereto and renewals and replacements thereof,
and (c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

6.05 Maintenance of Existence and Qualifications. The Borrower and each
Subsidiary will maintain and preserve its existence and its rights and
franchises in full force and effect and will qualify to do business in all
states or jurisdictions where required by applicable Law, except where the
failure so to maintain, preserve or qualify has not had, and could not
reasonably be expected to have, a Material Adverse Effect or such failure is
otherwise not prohibited by Section 7.03.

6.06 Payment of Obligations. The Borrower and each Subsidiary will pay, before
the same shall become delinquent or in default, its obligations, including Tax
liabilities, except where (a) the validity or amount thereof is being contested
by the Borrower or such Subsidiary in good faith by appropriate proceedings and
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, or (b) the failure to make payment
pending such contest could not reasonably be expected to have a Material Adverse
Effect.

6.07 Insurance. The Loan Parties will maintain or cause to be maintained with
financially sound and reputable insurers which are not affiliates of the Loan
Parties, insurance with respect to their properties and business and the
properties and businesses of the Subsidiaries against loss or damage of the
kinds customarily insured against by companies of established reputation engaged
in the same or similar business and similarly situated, of such types and in
such amounts as are customarily carried under similar circumstances by such
other business. Such insurance (a) shall, prior to the first Investment Grade
Event, name the Collateral Agent as additional insured and loss payee, as
applicable and (b) may include self-insurance or be subject to co-insurance,
deductibility or similar clauses which, in effect, result in self-insurance of
certain losses, provided that such self-insurance is in accord with the approved
practices of business enterprises of established reputation similarly situated
and adequate insurance reserves are maintained in connection with such
self-insurance, and, notwithstanding the foregoing provisions of this Section
the Borrower or any Subsidiary may effect workers’ compensation or similar
insurance in respect of operations in any state or other jurisdiction through
any insurance fund operated by such state or other jurisdiction or by causing to
be maintained a system or systems of self-insurance in accord with applicable
laws.

 

84



--------------------------------------------------------------------------------

6.08 Compliance with Law. The Borrower and each Subsidiary will comply in all
material respects with the requirements of all Laws applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law is being contested in good faith or a bona fide dispute exists with respect
thereto, or (b) the failure to comply therewith could not be reasonably expected
to have a Material Adverse Effect.

6.09 Subsidiaries and Unrestricted Subsidiaries.

(a) The Borrower may designate any Unrestricted Subsidiary to be a Subsidiary,
provided that the Borrower may not make such designation unless at the time of
such action and after giving effect thereto, (i) none of such Unrestricted
Subsidiaries have outstanding Indebtedness, other than Indebtedness permitted
under Section 7.01, or Liens on any of their property, other than Permitted
Liens (in each case taking into account the other Indebtedness and Liens of the
Borrower and its Subsidiaries), (ii) no Default or Event of Default shall exist,
(iii) all representations and warranties herein will be true and correct in all
material respects as if remade at the time of such designation, except to the
extent such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date, (iv) prior to the first Investment Grade Event, after giving
effect to such designation, on a pro forma basis as if it had occurred on the
first day of the test period most recently ended, the Borrower would be in
compliance with the then applicable requirements of Section 7.12 and (v) the
Borrower has provided to the Administrative Agent a certificate of a Responsible
Officer of the Borrower in form satisfactory to the Administrative Agent to the
effect that each of the foregoing conditions has been satisfied.

(b) The Borrower may designate any Subsidiary of the Borrower to be an
Unrestricted Subsidiary, provided that all Investments in such Subsidiary at the
time of such designation shall be treated as Investments made on the date of
such designation, and provided further that the Borrower may not make such
designation unless at the time of such action and immediately after giving
effect thereto (i) no Default or Event of Default shall exist, (ii) all
representations and warranties herein will be true and correct in all material
respects (or in all respect, to the extent any such representation or warranty
is qualified by materiality) if remade at the time of such designation, except
to the extent such representations and warranties specifically refer to an
earlier date, in which case they were true and correct in all material respects
as of such earlier date, (iii) the Investment represented by such designation is
permitted under Section 7.05 and (iv) the Borrower has provided to the
Administrative Agent a certificate of a Responsible Officer of the Borrower in
form satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions have been satisfied.

(c) Neither the Borrower nor any Subsidiary shall guarantee or otherwise become
liable in respect of any Indebtedness of, grant any Lien on any of its property
(other than Equity Interests of an Unrestricted Subsidiary owned by the Borrower
or such Subsidiary) to secure any Indebtedness of or other obligation of, or
provide any other form of credit support to, any Unrestricted Subsidiary, other
than Guarantees for the benefit of Unrestricted Subsidiaries not to exceed
$50,000,000 at any one time outstanding.

(d) With respect to any Material Subsidiary that is a Wholly Owned Subsidiary
and a Domestic Subsidiary created or acquired after the Closing Date by the
Borrower, the Borrower

 

85



--------------------------------------------------------------------------------

shall promptly and in no event later than thirty (30) days thereafter (or such
longer period as may be acceptable to the Administrative Agent in its sole
discretion) (i) cause such Subsidiary to become a party to (A) the Subsidiary
Guaranty and (B) prior to the first Investment Grade Event, the Pledge and
Security Agreement, (ii) provide written evidence reasonably satisfactory to the
Administrative Agent that such Subsidiary has taken all corporate, limited
liability company or partnership action necessary to duly approve and authorize
its execution, delivery and performance of such Guaranty, Pledge and Security
Agreement and any other documents which it is required to execute, (iii) prior
to first Investment Grade Event, pledge the Equity Interests in such Subsidiary
as Collateral pursuant to the Pledge and Security Agreement and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance reasonably satisfactory to the Administrative Agent.

6.10 Guaranty and Collateral.

(a) The Borrower may from time to time cause certain Affiliates that are not
Subsidiaries to execute and deliver guarantees of collection with respect to the
Obligations which shall be substantially in the form of Exhibit C and limited in
an amount determined by the Borrower.

(b) Prior to the first Investment Grade Event, upon the formation or acquisition
of any Material Subsidiary that is classified as a CFC and directly owned by a
Loan Party, the Borrower shall, at Borrower’s sole expense within thirty
(30) days after such formation or acquisition (or such longer period as may be
agreed by the Administrative Agent in its sole discretion), cause such new
Subsidiary, and cause each Loan Party that is a direct parent of such new
Subsidiary (if it has not already done so), to duly execute and deliver to the
Administrative Agent pledge agreements in form and substance reasonably
satisfactory to the Administrative Agent that represent a pledge of 66% of the
total voting power of the total outstanding Equity Interests of such new
Subsidiary; provided, however, that no actions in any non-U.S. jurisdiction
shall be required in order to create or to perfect any Liens in such Equity
Interests (it being understood that there shall be no security agreements or
pledge agreements governed under the laws of any non-U.S. jurisdiction).

6.11 Post-Closing Matters.

(a) The Borrower shall, no later than thirty (30) days after the Closing Date
(or such later date as the Administrative Agent shall agree) use commercially
reasonable efforts to provide UCC termination statements with respect to the UCC
financing statements set forth on Schedule 6.11.

(b) The Borrower shall, no later than thirty (30) days after the Closing Date
(or such later date as the Administrative Agent shall agree) deliver any Pledged
Notes (as defined in the Pledge and Security Agreement) owned by a Loan Party as
of the Closing Date.

6.12 Further Assurances. At any time or from time to time upon the reasonable
request of the Administrative Agent, the Borrower shall, and shall cause each
Subsidiary to, at its expense, promptly execute, acknowledge and deliver such
further documents and do such other acts and things as the Administrative Agent
or the Collateral Agent may reasonably request in order to

 

86



--------------------------------------------------------------------------------

effect fully the purposes of the Loan Documents. In furtherance and not in
limitation of the foregoing, the Borrower shall, and shall cause each Subsidiary
to, take such actions as the Administrative Agent may reasonably request from
time to time to ensure that the Obligations are guaranteed by the Subsidiary
Guarantors (to the extent required by this Agreement) and, prior to the
Collateral Release Date, secured by the Collateral.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not yet due and payable) shall
remain unpaid, or any Letter of Credit shall remain outstanding and shall not
have been Cash Collateralized, the Borrower covenants and agrees that:

7.01 Indebtedness.

(a) Prior to the first Investment Grade Event, neither the Borrower nor any
Subsidiary will in any manner owe or be liable for Indebtedness except:

(i) the Obligations;

(ii) (A) Indebtedness of the Borrower and the Subsidiaries owing to the Borrower
or any other Subsidiaries outstanding as of the Closing Date, (B) additional
Indebtedness by the Borrower and its Subsidiaries owing to Loan Parties; and
(C) additional Indebtedness by Subsidiaries of the Borrower that are not Loan
Parties owing to other Subsidiaries that are not Loan Parties; provided that if
any such Indebtedness is owed to a Loan Party, such Indebtedness shall be
pledged under the Pledge and Security Agreement and be subordinated pursuant to
the terms of the applicable promissory notes or an intercompany subordination
agreement that in any such case is reasonably satisfactory to the Administrative
Agent;

(iii) Guarantees incurred in the ordinary course of business by the Borrower or
any Subsidiary Guarantor of obligations of the Borrower and any Subsidiary;

(iv) Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(v) Indebtedness in respect of future payment for non-competition covenants,
indemnifications, adjustments of purchase price or similar payments under
agreements governing an acquisition, merger, consolidation or disposition by the
Borrower or any Subsidiary;

(vi) Indebtedness of any Person that becomes a Subsidiary after the date hereof,
incurred prior to the time such Person becomes a Subsidiary, that is not created
in contemplation of or in connection with such Person becoming a Subsidiary and
that is not assumed or Guaranteed by any other Subsidiary (other than another
Person becoming a

 

87



--------------------------------------------------------------------------------

Subsidiary at the same time as such acquisition); Indebtedness secured by a Lien
on property acquired by a Subsidiary, incurred prior to the acquisition thereof
by such Subsidiary, that is not created in contemplation of or in connection
with such acquisition and that is not assumed or Guaranteed by any other
Subsidiary (other than another Person becoming a Subsidiary at the same time as
such acquisition); and any Permitted Refinancing Debt in respect thereof.;

(vii) Indebtedness existing on the Closing Date which is described on Schedule
7.01 and any Permitted Refinancing Debt in respect thereof;

(viii) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(ix) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business, so long as such Indebtedness shall not exceed the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
the underlying policy;

(x) Indebtedness in respect of Capital Lease Obligations, purchase money
obligations and Indebtedness incurred to finance the acquisition, construction
or improvement of any fixed or capital assets and any Permitted Refinancing Debt
in respect thereof; provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed 7.5% of Consolidated
Net Tangible Assets;

(xi) Indebtedness issued by the Borrower or any Finance Co, unsecured Guarantees
thereof by the Borrower and the Subsidiary Guarantors and any Permitted
Refinancing Debt in respect thereof; provided that (A) immediately prior to and
after giving effect to the issuance of such Indebtedness, the Borrower is in
pro-forma compliance with the then applicable requirements of Section 7.12
(except that, if the proceeds of such Indebtedness are to be used to finance an
Acquisition by the Borrower or any Subsidiary permitted under this Agreement, at
the Borrower’s election, the date of determination of the ratios in Section 7.12
shall be deemed to be the date of the binding and enforceable definitive
agreement entered into in connection with such Acquisition; provided that the
closing date (without giving effect to any extensions of such date in such
agreement and/or any amendments, modifications or waivers to such agreement) of
such Acquisition shall not be more than three-hundred sixty-five (365) days
after the execution of such binding and enforceable definitive agreement), (B)
such Indebtedness’ scheduled maturity is no earlier than the Latest Maturity
Date at the time of issuance, (C) such Indebtedness does not require any
scheduled repayments, defeasance or redemption (or sinking fund therefor) of any
principal amount thereof prior to maturity (other than Indebtedness convertible
into Equity Interests of the Borrower) and (D) immediately prior to and after
giving effect to the issuance of such Indebtedness, no Event of Default shall
have occurred and be continuing (except that, if the proceeds of such
Indebtedness are to be used to finance an Acquisition by the Borrower or any
Subsidiary permitted under this Agreement, no Event of Default under
Section 8.01(a), (b) or (i) shall have occurred and be continuing);

 

88



--------------------------------------------------------------------------------

(xii) limited recourse Indebtedness of the Borrower or any Subsidiary
(A) constituting Indebtedness of the Borrower or such Subsidiary solely under
clause (i) of the definition of “Indebtedness” and solely because of a Lien on a
Joint Venture Interest owned by the Borrower or such Subsidiary to secure
Indebtedness of such Person and its Subsidiaries and (B) whose holder’s sole
recourse to Borrower or any Subsidiary is through such Lien on such Joint
Venture Interests;

(xiii) unsecured Indebtedness owed to Energy Transfer Partners, L.P., Energy
Transfer Equity, L.P. or any of its Subsidiaries; provided that such
Indebtedness is subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent;

(xiv) Indebtedness in respect of a Qualified Securitization Transaction; and

(xv) other Indebtedness in an aggregate principal amount not to exceed 10% of
Consolidated Net Tangible Assets at any time outstanding; and

(xvi) the Term Loan Facility and any Term Loan Refinancing Indebtedness in
respect thereof; provided that the sum of the Aggregate Revolving Credit Loan
Commitments plus the Incremental Term Loans plus any borrowings under the Term
Loan Facility (and any Term Loan Refinancing Indebtedness in respect thereof)
shall not exceed an amount equal to $2,250,000,000.00 plus other amounts
permitted by sub-clause (iv) of the definition of “Term Loan Refinancing
Indebtedness” at any one time outstanding.

(b) After the first Investment Grade Event, no Subsidiary will in any manner owe
or be liable for Indebtedness except:

(i) the Obligations;

(ii) Indebtedness of any Subsidiary owing to the Borrower or another Subsidiary;

(iii) Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(iv) Indebtedness in respect of future payment for non-competition covenants,
indemnifications, adjustments of purchase price or similar payments under
agreements governing an acquisition, merger, consolidation or disposition by the
Borrower or any Subsidiary;

(v) Indebtedness of any Person that becomes a Subsidiary after the date hereof,
incurred prior to the time such Person becomes a Subsidiary, that is not created
in contemplation of or in connection with such Person becoming a Subsidiary and
that is not assumed or Guaranteed by any other Subsidiary; and Indebtedness
secured by a Lien on property acquired by a Subsidiary, incurred prior to the
Acquisition thereof by such Subsidiary, that is not created in contemplation of
or in connection with such Acquisition and that is not assumed or Guaranteed by
any other Subsidiary and any Permitted Refinancing Debt in respect thereof;

 

89



--------------------------------------------------------------------------------

(vi) Indebtedness existing on the Closing Date which is described on Schedule
7.01 and any Permitted Refinancing Debt in respect thereof;

(vii) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(viii) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business, so long as such Indebtedness shall not exceed the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
the underlying policy;

(ix) Indebtedness of any Subsidiary (A) constituting Indebtedness of such
Subsidiary solely under clause (i) of the definition of “Indebtedness” and
solely because of a Lien on a Joint Venture Interest owned by such Subsidiary to
secure Indebtedness of such Person and its Subsidiaries and (B) whose holder’s
sole recourse to any Subsidiary is through such Lien on such Joint Venture
Interests;

(x) Indebtedness in respect of Capital Lease Obligations, purchase money
obligations and Indebtedness incurred to finance the acquisition, construction
or improvement of any fixed or capital assets and any Permitted Refinancing Debt
in respect thereof; provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed 5.0% of Consolidated
Net Tangible Assets;

(xi) Permitted Priority Debt;

(xii) the Term Loan Facility and any Term Loan Refinancing Indebtedness in
respect thereof; provided that the sum of the Aggregate Revolving Credit Loan
Commitments plus the Incremental Term Loans plus any borrowings under the Term
Loan Facility (and any Term Loan Refinancing Indebtedness in respect thereof)
shall not exceed an amount equal to $2,250,000,000.00 plus other amounts
permitted by sub-clause (iv) of the definition of “Term Loan Refinancing
Indebtedness” at any one time outstanding;

(xiii) Indebtedness in respect of a Qualified Securitization Transaction; and

(xiv) Indebtedness issued by any Finance Co and unsecured Guarantees by the
Subsidiary Guarantors of such Indebtedness or of any Indebtedness issued by the
Borrower and any Permitted Refinancing Debt in respect thereof; provided that
(A) immediately prior to and after giving effect to the issuance of such
Indebtedness, the Borrower is in pro-forma compliance with the then applicable
requirements of Section 7.12 (except that, if the proceeds of such Indebtedness
are to be used to finance an Acquisition by the Borrower or any Subsidiary
permitted under this Agreement, at the Borrower’s election, the date of
determination of the ratios in Section 7.12 shall be deemed to be the date of
the binding and enforceable definitive agreement entered into in connection with
such Acquisition; provided that the closing date (without giving effect to any
extensions of such date in such agreement and/or any amendments, modifications
or waivers to such agreement) of such Acquisition shall not be more than
three-hundred sixty-five (365) days after the execution of such binding and
enforceable definitive agreement), (B) such Indebtedness’ scheduled maturity is
no earlier than the Latest Maturity Date at the time of issuance, (C) such
Indebtedness does not require any scheduled repayments, defeasance or redemption
(or

 

90



--------------------------------------------------------------------------------

sinking fund therefor) of any principal amount thereof prior to maturity (other
than Indebtedness convertible into Equity Interests of the Borrower) and
(D) immediately prior to and after giving effect to the issuance of such
Indebtedness, no Event of Default shall have occurred and be continuing (except
that, if the proceeds of such Indebtedness are to be used to finance an
Acquisition by the Borrower or any Subsidiary permitted under this Agreement, no
Event of Default under Section 8.01(a), (b) or (i) shall have occurred and be
continuing).

7.02 Limitation on Liens. Neither the Borrower nor any Subsidiary will create,
assume or permit to exist any Lien upon or with respect to any of its properties
or assets now owned or hereafter acquired, except the following Liens (to the
extent permitted by this Section, herein called “Permitted Liens”):

(a) Liens existing on the date of this Agreement and listed in the Disclosure
Schedule and any renewals or extensions thereof, provided that (i) the scope of
property covered thereby is not increased, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.01(a)(vii) or
7.01(b)(vi), (iii) the direct or any contingent obligor with respect thereto is
not changed and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.01(a)(vii) or 7.01(b)(vi);

(b) Liens imposed by any Governmental Authority for Taxes, assessments or
charges not yet delinquent or the validity of which is being contested in good
faith and by appropriate proceedings, if necessary, for which adequate reserves
are maintained on the books of the Borrower or any Subsidiary in accordance with
GAAP;

(c) pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including, without limitation, Liens on
property of the Borrower or any Subsidiary in the possession of storage
facilities, pipelines or barges) arising in the ordinary course of business for
amounts which are not more than 60 days past due or the validity of which is
being contested in good faith and by appropriate proceedings, if necessary, and
for which adequate reserves are maintained on the books of the Borrower or any
Subsidiary in accordance with GAAP;

(e) deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary;

 

91



--------------------------------------------------------------------------------

(g) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(h) rights reserved to or vested by Law in any Governmental Authority to in any
manner, control or regulate in any manner any of the properties of the Borrower
or any Subsidiary or the use thereof or the rights and interests of the Borrower
or any Subsidiary therein, in any manner under any and all Laws;

(i) rights reserved to the grantors of any properties of the Borrower or any
Subsidiary, and the restrictions, conditions, restrictive covenants and
limitations, in respect thereto, pursuant to the terms, conditions and
provisions of any rights-of-way agreements, contracts or other agreements
therewith;

(j) inchoate Liens in respect of pending litigation or with respect to a
judgment which has not resulted in an Event of Default under Section 8.01;

(k) statutory Liens in respect of payables;

(l) Liens securing Indebtedness permitted by Section 7.01(a)(vi) or 7.01(b)(v)
or other obligations of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Lien is not created in contemplation of or in
connection with such Acquisition or such Person becoming a Subsidiary, (ii) such
Lien shall not apply to any other property of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such Acquisition or the date such Person becomes a Subsidiary, as the case
may be, and Indebtedness refinancing such obligations (but no increase to the
principal amount thereof, except by an amount equal to amounts paid for any
accrued interest, breakage, premium, fees and expenses in connection with such
refinancing);

(m) after the first Investment Grade Event, Liens on cash margin collateral or
securities securing Hedging Contracts;

(n) Liens in respect of operating leases covering only the property subject
thereto;

(o) Liens on Equity Interests of Unrestricted Subsidiaries or Joint Venture
Interests securing Indebtedness of such Unrestricted Subsidiary or joint
venture;

(p) Liens securing Obligations;

(q) Liens securing Capital Lease Obligations permitted by Section 7.01(a)(x) or
Section 7.01(b)(x); provided that such Lien shall not apply to any other
property of the Borrower or any Subsidiary;

(r) prior to the first Investment Grade Event, Liens securing other Indebtedness
in an aggregate amount not to exceed 10% of Consolidated Net Tangible Assets at
any time outstanding;

(s) after the first Investment Grade Event, Liens in respect of Permitted
Priority Debt;

 

92



--------------------------------------------------------------------------------

(t) (i) Liens on Qualified Securitization Assets or accounts into which solely
collections or proceeds of Qualified Securitization Assets are deposited, in
each case, incurred pursuant to a Qualified Securitization Transaction and
(ii) Liens securing Indebtedness or other obligations of any Qualified
Securitization Entity; and

(u) Liens securing Indebtedness permitted by Section 7.01(a)(xvi) or
Section 7.01(b)(xii).

7.03 Fundamental Changes. The Borrower will not merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or Dispose of (in one transaction or in a series of related transactions)
all (or substantially all) of its assets in each case, whether now owned or
hereafter acquired; provided that if at the time thereof and immediately after
giving effect thereto, no Event of Default shall have occurred and be continuing
(except that, if the proceeds of any Loans are to be used to finance an
Acquisition by the Borrower or any Subsidiary permitted under this Agreement, no
Event of Default under Section 8.01(a), (b) or (i) shall exist), any Person may
merge or consolidate with or into the Borrower in a transaction in which the
surviving Person is (A) the Borrower or (B) another solvent Person organized or
existing under the laws of the United States of America, any State thereof or
the District of Columbia; provided that in the case of this clause (B) (i) such
Person expressly assumes every obligation and covenant of the Borrower under
this Agreement and the Loan Documents, pursuant to an assumption agreement
reasonably acceptable to the Administrative Agent; and (ii) the Borrower shall
deliver to the Administrative Agent (x) a certificate of a Responsible Officer
stating that the such transaction complies with this Section and (y) all
documentation and other information in respect of the surviving Person required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulation, including the PATRIOT Act that has
been requested (provided that the Borrower and such surviving Person shall have
been given at least two (2) Business Days to comply with any such request) and
the Beneficial Ownership Regulation. Upon any consolidation by the Borrower
with, or merger into, any Person described in clause (B) above and satisfaction
of the conditions specified in this Section, such Person will succeed to, and be
substituted for, the Borrower. Notwithstanding anything to the contrary in this
Section 7.03, no Qualified Securitization Entity may be merged or consolidated
with or into the Borrower or any of its Subsidiaries at any time that any
related Qualified Securitization Attributed Indebtedness is outstanding.

7.04 Distributions. The Borrower will not declare, pay or make any Distribution
(in cash, property or obligations) on any interests (now or hereafter
outstanding) in the Borrower or apply any of its funds, property or assets to
the purchase of any partnership interests in the Borrower if, (x) on the date of
any declaration of such Distribution or application, a Default under
Section 8.01(a), (b) or (i) or any Event of Default shall have occurred and be
continuing; provided that such Distribution or application shall be made no
later than forty-five (45) days after the date of declaration thereof or (y) if
such Distribution or application shall be made later than forty-five (45) days
after the date of declaration thereof, a Default under Section 8.01(a), (b) or
(i) or any Event of Default shall have occurred and be continuing at the time of
such Distribution or application.

 

93



--------------------------------------------------------------------------------

7.05 Investments.

(a) Prior to the first Investment Grade Event, neither the Borrower nor any of
its Subsidiaries will make an Investment in any Person if (i) such Investment
violates the Borrower’s or such Subsidiary’s partnership or other governing
agreement, (ii) after giving effect to such Investment, the Borrower or such
Subsidiary would not be in compliance with Section 7.06 or (iii) after giving
effect to such Investment, on a pro forma basis as if it had occurred on the
first day of the test period most recently ended, the Borrower would not be in
compliance with the then applicable requirements of Section 7.12.

(b) After the first Investment Grade Event, neither the Borrower nor any of its
Subsidiaries will purchase or otherwise acquire the capital stock or other
equity of any other Person if (i) such purchase or other acquisition violates
the Borrower’s or such Subsidiary’s partnership or other governing agreement, or
(ii) after giving effect to such purchase or other acquisition, the Borrower or
such Subsidiary would not be in compliance with Section 7.06.

Notwithstanding anything to the contrary in this Agreement, solely with respect
to an Acquisition, the determination of whether the relevant conditions in
Section 7.05(a) or (b) are satisfied may, upon the written election of the
Borrower delivered to the Administrative Agent prior to the execution of the
binding and enforceable definitive agreement entered into in connection with
such Acquisition, be made either (i) upon the execution of the binding and
enforceable definitive agreement entered into in connection with such
Acquisition or (ii) upon the consummation of such Acquisition.

7.06 Change in Nature of Businesses. Neither the Borrower nor any Subsidiary
will engage in any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the date
hereof or, if substantially different therefrom, not permitted by the Borrower’s
or such Subsidiary’s partnership or other governing agreement; provided that the
Borrower and its Subsidiaries may establish Qualified Securitization Entities in
connection with Qualified Securitization Transactions.

7.07 Transactions with Affiliates. Neither the Borrower nor any Subsidiary will
directly or indirectly engage in any material transaction or material group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any of
its Affiliates except: (a) transactions among the General Partner, the Borrower
and its Subsidiaries or among the Subsidiaries, subject to the other provisions
of this Agreement, (b) transactions on terms which are no less favorable to the
Borrower or such Subsidiary than those which would have been obtainable at the
time in arm’s-length transactions with Persons that are not Affiliates,
(c) investments or Guarantees in favor of Unrestricted Subsidiaries or joint
ventures, in each case, not prohibited under this Agreement, (d) the
transactions described on Schedule 7.07, (e) any other transaction approved by
the Conflicts Committee of the General Partner or with respect to which the
Borrower has obtained a “fairness” opinion from an independent accounting,
appraisal or investment banking firm of national standing and (f) any
transaction relating to a Qualified Securitization Transaction otherwise
permitted hereby.

7.08 Burdensome Agreements. Neither the Borrower nor any Subsidiary will enter
into any material Contractual Obligation restricting the ability of any
Subsidiary to make any payments, directly or indirectly, to the Borrower or a
Material Subsidiary by way of Distributions,

 

94



--------------------------------------------------------------------------------

loans, advances, repayments of loans or advances, reimbursements of management
and other intercompany changes, expenses and accruals or other returns on
investments, or any other agreement or arrangement which restricts the ability
of any Subsidiary to make any payment, directly or indirectly, to the Borrower
or a Material Subsidiary, other than (a) agreements permitted by
Section 7.01(a)(v) or 7.01(b)(iv), (b) restrictions imposed by law or this
Agreement, (c) customary restrictions and conditions contained in agreements
relating to the purchase, sale or exchange of Equity Interests or assets pending
such purchase or sale or similar agreements, (d) restrictions contained in, or
existing by reason of, any agreement or instrument relating to any Subsidiary at
the time such Subsidiary was merged or consolidated with or into, or acquired
by, the Borrower or a Subsidiary or became a Subsidiary and not created in
contemplation thereof, (e) restrictions contained in the governing documents of
non-Wholly Owned Subsidiaries and (f) restrictions and conditions contained in
any agreements relating to any Qualified Securitization Transaction otherwise
permitted hereby.

7.09 Hedging Contracts. The Borrower shall not, and shall not permit any
Subsidiary to, be a party to or in any manner be liable on any Hedging Contract
for speculative purposes.

7.10 Limitation on Asset Sales. Prior to the first Investment Grade Event, the
Borrower shall not, and shall not permit any Subsidiary to, engage in any
Disposition of any asset or Equity Interest except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) ordinary-course-of-business Dispositions of (i) inventory; (ii) Cash and
Cash Equivalents; (iii) overdue accounts receivable in connection with the
compromise or collection thereof (and not in connection with any financing
transaction); and (iv) leases, subleases, rights of way, easements, licenses,
and sublicenses that, individually and in the aggregate, do not materially
interfere with the ordinary conduct of the business of the Borrower or its
Subsidiaries and do not materially detract from the value or the use of the
property which they affect;

(c) Dispositions of equipment to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Borrower or to a Wholly
Owned Subsidiary; provided that if the transferor of such property is a Loan
Party, the transferee thereof must also be a Loan Party;

(e) Dispositions permitted by Section 7.03;

(f) Dispositions of property (i) resulting from the condemnation thereof or
(ii) that has suffered a casualty (constituting a total loss or constructive
total loss of such property), in each case upon or after receipt of the
condemnation proceeds or insurance proceeds of such condemnation or casualty, as
applicable;

(g) Dispositions of real property or non-operating assets;

 

95



--------------------------------------------------------------------------------

(h) Dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of the Borrower, are not material to the conduct of the business
of the Borrower or any of the Subsidiaries;

(i) Dispositions of Joint Venture Interests;

(j) other Dispositions of property or assets in connection with the formation or
operation of joint ventures permitted by this Agreement;

(k) any Disposition of Qualified Securitization Assets pursuant to a Qualified
Securitization Transaction;

(l) any other Dispositions provided that (i) no Event of Default shall have
occurred and be continuing or would result therefrom and (ii) after giving
effect to such Disposition and any concurrent repayment of Indebtedness, on a
pro forma basis as if it had occurred on the first day of the test period most
recently ended, the Borrower would be in compliance with the then applicable
requirements of Section 7.12 as of the date on which the binding and enforceable
sales agreement was executed with respect to such Disposition.

7.11 Limitation on Prepayments of Indebtedness. The Borrower shall not, and
shall not permit any Subsidiary to, make any prepayment on Indebtedness that is
expressly subordinated to the Obligations if: (a) a Default or Event of Default
shall have occurred or be continuing or would result therefrom, or (b) after
giving effect to such prepayment, on a pro forma basis as if it had occurred on
the first day of the test period most recently ended, the Borrower would not be
in compliance with the then applicable requirements of Section 7.12; provided
that, in the case of any prepayment on such Indebtedness requiring irrevocable
notice in advance thereof, (i) if such prepayment is to be made no later than
ninety (90) days after such irrevocable notice is delivered, the determination
of whether the relevant conditions in clauses (a) and (b) are satisfied may be
made, at the election of the Borrower upon either (A) delivery of irrevocable
notice with respect to such prepayment (a copy of which shall be promptly
provided to the Administrative Agent) or (B) the making of such prepayment and
(ii) otherwise, the determination of whether the relevant conditions in clauses
(a) and (b) are satisfied shall be made upon the making of such prepayment.

7.12 Financial Covenants.

(a) Net Leverage Ratio. As of each Quarterly Testing Date, commencing with
June 30, 2018, (i) before the first occurrence of an Investment Grade Event, the
Net Leverage Ratio will not exceed 5.50 to 1.00 and (ii) from and after the
first occurrence of an Investment Grade Event, the Net Leverage Ratio will not
exceed 5.25 to 1.00; provided that, if a Specified Acquisition Period is in
effect at any time (x) before the first occurrence of an Investment Grade Event,
the Net Leverage Ratio shall not exceed 6.00 to 1.00 or (y) from and after the
first occurrence of an Investment Grade Event, the Net Leverage Ratio shall not
exceed 5.75 to 1.00.

(b) Interest Coverage Ratio. Until the first occurrence of an Investment Grade
Event, as of each Quarterly Testing Date commencing with June 30, 2018, the
Interest Coverage Ratio shall not be less than 2.25 to 1.00.

 

96



--------------------------------------------------------------------------------

7.13 Sanctions. Neither the Borrower nor any of its Subsidiaries shall, directly
or indirectly, use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to knowingly fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, LC Issuer, Swingline Lender or otherwise) of Sanctions.

7.14 Anti-Corruption Laws; Anti-Money Laundering Laws. Neither the Borrower nor
any of its Subsidiaries shall fail to conduct their business in compliance with
applicable Anti-Corruption Laws or Anti-Money Laundering Laws, in either case,
in all material respects.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Each of the following events constitutes an Event of
Default under this Agreement (each an “Event of Default”):

(a) Any Loan Party fails to pay the principal component of any Loan or any
reimbursement obligation with respect to any Letter of Credit when due and
payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

(b) Any Loan Party fails to pay any Obligation (other than the Obligations in
subsection (a) above), whether at a date for the payment of a fixed installment
or as a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise, within five Business Days after the same becomes due;

(c) The Borrower fails to duly observe, perform or comply with any covenant,
agreement or provision of Section 6.03, Section 6.11 or Article VII;

(d) Any Loan Party fails (other than as referred to in subsections (a), (b) or
(c) above) to duly observe, perform or comply with any covenant, agreement,
condition or provision of any Loan Document to which it is a party, and such
failure remains unremedied for a period of thirty (30) days after notice of such
failure is given by the Administrative Agent to the Borrower;

(e) Any representation or warranty previously, presently or hereafter made in
writing by any Loan Party in connection with any Loan Document shall prove to
have been false or incorrect in any material respect on any date on or as of
which made;

(f) (i) Any Loan Document, including any Guaranty, at any time ceases to be
valid, binding and enforceable as warranted in Section 5.05 for any reason other
than as expressly permitted hereunder or thereunder (including because of its
release by the Lenders or the Administrative Agent (as permitted under
Section 9.10)) or the satisfaction in full of all Obligations, (ii) any Loan
Document shall be declared null and void, (iii) the Borrower or any Subsidiary
shall repudiate in writing its obligations under any Loan Document to which it
is party, (iv) the Borrower or any Subsidiary shall contest the validity or
enforceability of any Loan

 

97



--------------------------------------------------------------------------------

Document in writing or deny in writing that it has any further liability under
any Loan Document to which it is party, or (v) other than with respect to any
Collateral having a fair market value of less than $7,500,000 in the aggregate,
any Collateral Document or Guaranty ceases to be in full force and effect (other
than (x) as expressly permitted hereunder or thereunder by reason of a release
of Collateral in accordance with the terms hereof or thereof or the satisfaction
in full of the Obligations in accordance with the terms hereof or (y) to the
extent such failure is the result of the action or inaction (including due to
the failure to provide any notice as required by this Agreement (after giving
effect to any cure periods therefor)) of the Borrower or any Subsidiary), or the
Collateral Agent shall not have or shall cease to have, or any of the Borrower
or any Subsidiary shall assert in writing that the Collateral Agent shall not
have or shall cease to have, a valid and perfected Lien in any such Collateral
purported to be covered by the Collateral Documents with the priority required
by the relevant Collateral Document, in each case for any reason other than the
failure of the Collateral Agent to take any action within its control;

(g) The Borrower or any Subsidiary (i) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder) or
Hedging Contracts, beyond any grace period provided with respect thereto;
provided that the outstanding principal amount of all such Indebtedness or
payment obligations in respect of such Hedging Contracts as to which such
payment default has occurred and is continuing exceeds $50,000,000 in the
aggregate or (ii) fails to observe or perform any other agreement or condition
relating to any Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, in each
case, if such default or other event has resulted in the acceleration of the
payment of Indebtedness with an aggregate face amount that exceeds $50,000,000;

(h) Either (i) any failure to satisfy the minimum funding standard (as defined
in Section 412(a) of the Code) in excess of $50,000,000 with respect to any
ERISA Plan, whether or not waived, or (ii) any Termination Event occurs with
respect to any ERISA Plan and the then current value of such ERISA Plan’s
benefit liabilities exceeds the then current value of such ERISA Plan’s assets
available for the payment of such benefit liabilities by more than $10,000,000
(or in the case of a Termination Event involving the withdrawal of a substantial
employer, the withdrawing employer’s proportionate share of such excess exceeds
such amount);

(i) The Borrower or any Material Subsidiary:

(i) has entered against it a judgment, decree or order for relief by a Tribunal
of competent jurisdiction in an involuntary proceeding commenced under any
applicable bankruptcy, insolvency or other similar Law of any jurisdiction now
or hereafter in effect, including the federal Bankruptcy Code, as from time to
time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty days; or

(ii) (A) commences a voluntary case under any applicable bankruptcy, insolvency
or similar Law now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended; or applies for or consents to the entry of
an order for relief in an involuntary case under any such Law; or makes a
general assignment for the benefit of creditors; or (B) is generally unable to
pay (or admits in writing its inability to so pay) its debts as such debts
become due; or takes corporate or other action to authorize any of the
foregoing; or

 

98



--------------------------------------------------------------------------------

(iii) has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty days after the making thereof, or
such appointment or taking possession is at any time consented to, requested by,
or acquiesced to by it; or

(iv) has entered against it a final judgment for the payment of money in excess
of $50,000,000 (in each case not covered by insurance or third party
indemnification obligations satisfactory to the Administrative Agent), unless
the same is discharged within sixty days after the date of entry thereof or an
appeal or appropriate proceeding for review thereof is taken within such period
and a stay of execution pending such appeal is obtained; or

(v) suffers a writ or warrant of attachment or any similar process to be issued
by any Tribunal against all or any substantial part of its assets, which assets
have a value exceeding $50,000,000, and such writ or warrant of attachment or
any similar process is not stayed or released within sixty days after the entry
or levy thereof or after any stay is vacated or set aside; or

(j) Any Change of Control occurs.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the LC Issuer to make LC Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the LC Obligations (in an
amount equal to the then outstanding amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an Event of Default described in
subsections (i)(i), (i)(ii)(A) or (i)(iii) of Section 8.01, the obligation of
each Lender to make Loans and any obligation of the LC Issuer to make LC Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the LC Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

99



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (including proceeds of Collateral
received from the Collateral Agent under the Collateral Documents or any
Guaranty) shall, subject to the provisions of Sections 2.19 and 2.20, be applied
by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the LC Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the LC Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the LC Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Matured LC Obligations
and other Obligations, ratably among the Lenders and the LC Issuer in proportion
to the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Matured LC Obligations, Obligations owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the LC Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the LC Issuer, to Cash
Collateralize that portion of LC Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.07 and 2.19; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.09 and 2.19, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

100



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the LC Issuer hereby
irrevocably appoints Bank of America, N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the LC Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or Unrestricted Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

101



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or the LC Issuer.

The Administrative Agent and the Collateral Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or the Collateral Agent.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions of this Agreement relating to Disqualified Lenders. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Lender or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lender.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or

 

102



--------------------------------------------------------------------------------

intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the LC Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the LC Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the LC Issuer prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the LC Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States (but in no event shall be a Defaulting Lender). If no such successor
shall have been so appointed by the Majority Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Majority Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the LC Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor meeting the qualifications in Section 9.06(a).
If no such successor shall have been so appointed by the Majority Lenders and

 

103



--------------------------------------------------------------------------------

shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Majority Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any Cash Collateral held by the Administrative Agent
on behalf of the Lenders or the LC Issuer under any of the Loan Documents, the
retiring or removed Administrative Agent shall continue to hold such Cash
Collateral until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and the LC Issuer directly, until such time as the Majority Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(i) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.

Any resignation by Bank of America, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as LC Issuer and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer and Swingline
Lender, (b) the retiring LC Issuer and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor LC Issuer and Swingline Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring LC Issuer to effectively assume the obligations of the retiring LC
Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
LC Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the LC Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

104



--------------------------------------------------------------------------------

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Book Managers, Arrangers, Syndication Agents, Co-Documentation Agents or
other Agents named herein shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent, a Lender or the LC Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower or any Material Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan or LC
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the LC Issuer
and the Administrative Agent and their respective agents and counsel and all
other amounts, in each case, to the extent due the Lenders, the LC Issuer and
the Administrative Agent under Sections 2.12 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the LC Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the LC Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Majority Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in

 

105



--------------------------------------------------------------------------------

lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, or (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Majority Lenders),
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Majority Lenders contained in clauses
(a) through (g) of Section 10.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

9.10 Guaranty and Collateral Matters.

(a) The Lenders (including in their capacities as a potential Hedge Bank and a
potential Cash Management Bank) and the LC Issuer hereby irrevocably appoint and
authorize Bank of America, N.A. to act as Collateral Agent under the Collateral
Documents and Guaranty. Collateral may be released from the Lien and security
interest created by the Collateral Documents and Guarantors may be released from
their obligations under the applicable Guaranty at any time or from time to time
in accordance with the provisions of the Collateral Documents or as provided
hereby. Upon the request of the Borrower, in connection with any transaction
otherwise permitted hereunder, the Collateral Agent is authorized to release
Collateral that is Disposed of (or whose owner ceases to be the Borrower or a
Guarantor) and Guarantors that cease to be required to be Guarantors under the
Loan Documents and to execute any intercreditor arrangements or amendments to
the Collateral Documents to reflect the pari passu or junior nature of any Liens

 

106



--------------------------------------------------------------------------------

associated with Indebtedness permitted to be incurred (and so secured)
hereunder, in each case, pursuant to a transaction permitted by this Agreement.
Upon receipt of such request, the Collateral Agent shall (and the Lenders
(including in their capacities as a potential Cash Management Bank and a
potential Hedge Bank) and the LC Issuer irrevocably authorize the Collateral
Agent) to execute, deliver or acknowledge (a) any necessary or proper
instruments of termination, satisfaction or release to release (i) any Guarantor
from its obligations under the applicable Guaranty if such Person ceases to be
required to be a Guarantor under the Loan Documents as a result of a transaction
permitted hereunder and (ii) any Liens on any property granted to or held by the
Collateral Agent under any Loan Document (A) upon termination or expiration of
the Aggregate Commitments and payment in full of all Obligations (other than
(1) those expressly stated to survive termination, (2) contingent
indemnification obligations, and (3) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit which have been Cash Collateralized in the Minimum
Collateral Amount or as to which other arrangements satisfactory to the LC
Issuer shall have been made), (B) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or (C) subject
to Section 10.01, if approved, authorized or ratified in writing by the Majority
Lenders or (b) any necessary or proper amendments to the Collateral Documents,
instruments, intercreditor agreements or other agreements (i) to include any
additional Indebtedness as a secured obligation under the Collateral Documents,
and (ii) to reflect the pari passu or junior nature of any Lien securing the
Collateral in respect of any such Indebtedness, in each case, pursuant to a
transaction permitted by this Agreement. Upon request by the Administrative
Agent or the Collateral Agent at any time, the Majority Lenders will confirm in
writing the Collateral Agent’s authority to release any Guarantor from its
obligations under the applicable Guaranty or to release any Collateral from the
Collateral Documents, in either case, pursuant to this Section 9.10.

(b) Upon the first occurrence of an Investment Grade Event following the Closing
Date, the Liens under the Collateral Documents securing the Obligations shall
automatically be released (the date of such release, the “Collateral Release
Date”), whereupon the Collateral Agent shall use reasonable efforts to promptly
file all such further releases, termination statements, documents, agreements,
certificates and instruments and do such further acts as the Borrower may
reasonably require to more effectively evidence or effectuate such release.

(c) Any guaranty delivered pursuant to Section 6.10(a) may be released upon
written notice by the Borrower to the Administrative Agent, whereupon the
Administrative Agent shall use reasonable efforts to promptly execute all such
further agreements, certificates and instruments and do such further acts as the
Borrower may reasonably require to more effectively evidence or effectuate such
release.

The Administrative Agent and the Collateral Agent shall not be responsible for
or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s and/or the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Administrative Agent or the Collateral
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

107



--------------------------------------------------------------------------------

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, neither
the Administrative Agent nor the Collateral Agent shall be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Obligations arising under Secured Cash Management Agreements and
Secured Hedge Agreements unless the Administrative Agent or the Collateral Agent
has received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent or the Collateral Agent may request,
from the applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. Subject to Section 3.03(b) and Section 2.17(c), no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Majority
Lenders and the Borrower, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly and adversely affected thereby (it being understood that
any waiver of (or amendment to the terms of) any mandatory prepayment hereunder
shall not constitute a postponement of any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document);

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or LC Obligation, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby; provided, however, that only the consent of the Majority
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or letter of credit fees at the
Default Rate (it being understood that any change to the financial covenants
hereunder and the defined terms used in

 

108



--------------------------------------------------------------------------------

computing financial covenants hereunder and any waiver of (or amendment to the
terms of) any mandatory prepayment hereunder shall not constitute a reduction of
the principal of, or the rate of interest specified herein on, any Loan or LC
Obligation, or any fees or other amounts payable hereunder or under any other
Loan Document);

(e) change Section 2.15 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) other than in connection with a transaction permitted under this Agreement,
release all or substantially all of the aggregate value of the Subsidiary
Guaranty or, prior to the Collateral Release Date, release all or substantially
all of the Collateral from the Collateral Documents, in each case without the
written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the LC Issuer in addition to the Lenders required above,
affect the rights or duties of the LC Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement or any
other Loan Document; and (iv) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended nor the
principal owed to such Lender reduced nor the final maturity thereof extended
without the consent of such Lender, (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender and (z) any modification of this
sentence shall require the consent of all Lenders, including any Defaulting
Lenders.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

109



--------------------------------------------------------------------------------

(i) if to the Borrower, the Administrative Agent, the Swingline Lender or the LC
Issuer, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule ; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the LC Issuer pursuant to Article II
if such Lender or the LC Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Electronic Execution of Assignments and Certain Other Documents. The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as

 

110



--------------------------------------------------------------------------------

the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, none of the
Administrative Agent, the Collateral Agent or the LC Issuer nor any Lender is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent, the
Collateral Agent, the LC Issuer or such Lender pursuant to procedures approved
by it and provided further without limiting the foregoing, upon the request of
any party, any electronic signature shall be promptly followed by such manually
executed counterpart.

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the LC Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the LC Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(e) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
LC Issuer and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the LC Issuer and the Swingline Lender.

(f) Reliance by Administrative Agent, LC Issuer and Lenders. The Administrative
Agent, the LC Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the LC Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

111



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
LC Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and the LC Issuer;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the LC Issuer or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as LC Issuer or Swingline Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.15), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Majority Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.15, any Lender may, with the consent of the Majority
Lenders, enforce any rights and remedies available to it and as authorized by
the Majority Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of a single counsel
for the Administrative Agent and a single local counsel to Administrative Agent
in each applicable jurisdiction), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the LC
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the LC
Issuer (including the reasonable and documented fees, charges and disbursements
of a single counsel for the Administrative Agent, all Lenders and the LC Issuer
and a single local counsel to all such Persons in each applicable jurisdiction),
and shall pay all fees and time charges for attorneys who may be employees of
the

 

112



--------------------------------------------------------------------------------

Administrative Agent, any Lender or the LC Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the LC Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of a single counsel
for all such Indemnitees, a single local counsel for all such Indemnitees in
each applicable jurisdiction and any additional counsel reasonably necessary as
a result of an actual conflict of interest or a reasonable likelihood of a
conflict of interest of any Indemnitee which, in the case of a conflict of
interest, shall be limited to one firm of counsel for all Indemnitees similarly
situated), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any Subsidiary arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the LC Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any liability under Environmental Law related in any
way to the Borrower or any of its Subsidiaries, (iv) any civil penalty or fine
assessed by the U. S. Department of the Treasury’s Office of Foreign Assets
Control against, and all reasonable costs and expenses (including the reasonable
and documented fees and disbursements of a single counsel for Administrative
Agent and any Lender and a single local counsel for all such Persons in each
applicable jurisdiction, except where separate counsel is reasonable as a result
of conflicts between or among Indemnitees) incurred in connection with defense
thereof by the Administrative Agent or any Lender as a result of the funding of
Loans, the issuance of Letters of Credit, the acceptance of payments under the
Loan Documents, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any Subsidiary, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by the Borrower
or any Subsidiary against an Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other

 

113



--------------------------------------------------------------------------------

Loan Document, if the Borrower or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from any dispute among Indemnitees
(excluding any claims against any Indemnitee in its representative capacity or
fulfilling its role as an administrative agent, collateral agent, arranger or
similar role under any Loan Document) other than as a result of any act or
omission by the Borrower or its Affiliates. This Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the LC Issuer, the Swingline Lender, or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the LC Issuer, the Swingline Lender, or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Swingline Lender, or the LC Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the Swingline Lender, or LC Issuer in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.14(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, but without limiting the indemnification in Section 10.04(b),
neither the Borrower, the Administrative Agent, the LC Issuer, the Swingline
Lender or any other Lender shall assert, and each of the foregoing hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby,
except to the extent that such damages are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of, or a breach in bad faith of this
Agreement by, such Indemnitee.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the LC Issuer and the Swingline Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

114



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the LC Issuer or any Lender, or
the Administrative Agent, the LC Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the LC Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the LC Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the LC Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the LC Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in LC Obligations and in
Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

115



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swingline Lender’s
rights and obligations in respect of Swingline Loans.

(iii) No consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) in the case of any assignment of any Revolving Credit Loan Commitment, the
consent of the LC Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any such assignment if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

116



--------------------------------------------------------------------------------

(D) in the case of any assignment of any Revolving Credit Loan Commitment, the
consent of the Swingline Lender (such consent not to be unreasonably withheld or
delayed) shall be required for any such assignment if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Subsidiaries or Affiliates, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural person or (D) to a Disqualified Lender.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the LC Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect

 

117



--------------------------------------------------------------------------------

to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and LC Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, Swingline Lender or LC Issuer
sell participations to any Person (other than a natural person, a Defaulting
Lender, a Disqualified Lender or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Lenders and the LC Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(g) (it being understood that the documentation required under
Section 3.01(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it
were an assignee under paragraph (b) of this Section;

 

118



--------------------------------------------------------------------------------

and (B) shall not be entitled to receive any greater payment under Sections 3.01
or 3.04, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 10.13 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.15 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(f) Resignation as LC Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is an LC Issuer and/or the Swingline Lender assigns all of its
Commitment and Loans pursuant to subsection (b) above, such assigning Lender
may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as LC
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swingline
Lender. In the event of any such resignation as LC Issuer or Swingline Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor LC
Issuer or Swingline Lender hereunder, subject, however, to the acceptance of
such appointment by the Lender selected by the Borrower; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of the resigning Lender as LC Issuer or Swingline Lender, as the
case may be. If a Lender resigns as LC Issuer, it shall retain all the rights,
powers, privileges and duties of the LC Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as LC
Issuer and all LC Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Matured LC Obligations pursuant to Section 2.09). If a Lender resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate

 

119



--------------------------------------------------------------------------------

Loans or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.02(b). Upon the appointment of a successor LC Issuer and/or Swingline
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer or Swingline
Lender, as the case may be, and (b) the successor LC Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the resigning
LC Issuer to effectively assume the obligations of the resigning LC Issuer with
respect to such Letters of Credit.

(g) Disqualified Lenders. (i) No assignment or shall be made to any Person that
was a Disqualified Lender as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment as otherwise contemplated
by this Section 10.06, in which case such Person will not be considered a
Disqualified Lender for the purpose of such assignment). Any assignment in
violation of this clause (g) shall not be void, but the other provisions of this
clause (g) shall apply.

(ii) If any assignment is made to any Disqualified Lender without the Borrower’s
prior consent in violation of clause (i) above the Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Lender and the
Administrative Agent, (A) terminate any Revolving Credit Loan Commitment or
Incremental Term Loan Commitment of such Disqualified Lender and repay all
obligations of the Borrower owing to such Disqualified Lender in connection with
such Revolving Credit Loan Commitment or Incremental Term Loan Commitment,
(B) in the case of outstanding Incremental Term Loans held by Disqualified
Lenders, prepay such Incremental Term Loans by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Lender paid
to acquire such Incremental Term Loans, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and under the other Loan Documents and/or (C) require such
Disqualified Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in this Section 10.06), all of its
interest, rights and obligations under this Agreement and related Loan Documents
to an Eligible Assignee that shall assume such obligations at the lesser of
(x) the principal amount thereof and (y) the amount that such Disqualified
Lender paid to acquire such interests, rights and obligations, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and other the other Loan Documents; provided
that (i) the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b), (ii) such assignment does not
conflict with any Laws and (iii) in the case of clause (B), the Borrower shall
not use the proceeds from any Loans to prepay Incremental Term Loans held by
Disqualified Lenders.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver

 

120



--------------------------------------------------------------------------------

or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Lender will be deemed to have consented in the same proportion as
the Lenders that are not Disqualified Lenders consented to such matter, and
(y) for purposes of voting on any plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws (“Plan of Reorganization”), each Disqualified
Lender party hereto hereby agrees (1) not to vote on such Plan of
Reorganization, (2) if such Disqualified Lender does vote on such Plan of
Reorganization notwithstanding the restriction in the foregoing clause (1), such
vote will be deemed not to be in good faith and shall be “designated” pursuant
to Section 1126(e) of the Bankruptcy Code of the United States (or any similar
provision in any other Debtor Relief Laws), and such vote shall not be counted
in determining whether the applicable class has accepted or rejected such Plan
of Reorganization in accordance with Section 1126(c) of the Bankruptcy Code of
the United States (or any similar provision in any other Debtor Relief Laws) and
(3) not to contest any request by any party for a determination by the
bankruptcy court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided in writing by the Borrower and any updates thereto
from time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or
(B) provide the DQ List to each Lender requesting the same in writing. Any
supplement to the DQ List shall be made by the Borrower to the Administrative
Agent in writing and such supplement shall take effect on the same Business Day
such supplement is received by the Administrative Agent. The DQ List shall be
made available to any Lender upon written request to the Administrative Agent.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors, and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates or to any such regulatory authority in accordance with such Lender’s
regulatory compliance policy, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.17 or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations
or to any credit insurance provider relating to the Borrower and its
Obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the LC Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

 

121



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary or any Unrestricted Subsidiary relating to the
Borrower or any Subsidiary or any Unrestricted Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the LC Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary or any Unrestricted
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders and the LC Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the LC Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the LC Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the LC Issuer, irrespective of whether or not such Lender or the LC
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the LC Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff hereunder, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.20 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the LC
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the LC Issuer or their respective Affiliates may have. Each Lender and the LC
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application; provided further,
that to the extent prohibited by applicable law as described in the definition
of “Excluded Swap Obligation,” no amounts received from, or set off with respect
to, any Guarantor or grantor under the Collateral Documents or any Guaranty
shall be applied to any Excluded Swap Obligations of such Person.

 

122



--------------------------------------------------------------------------------

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the LC Issuer or
the Swingline Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

123



--------------------------------------------------------------------------------

10.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (b) in connection with any proposed amendment, modification,
waiver or consent with respect to the provisions of this Agreement or the Loan
Documents, the consent of the Majority Lenders shall have been obtained but the
consent of one or more such other Lenders whose consent is required shall not
have been obtained, (c) any Lender is a Non-Consenting Lender under Section 2.18
or is a Defaulting Lender, (d) any Lender enters into an assignment or
participation with any Disqualified Lender in violation of this Agreement or
(e) if any other circumstance exists hereunder that gives the Borrower the right
to replace a Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Obligations, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from the assignee (to the extent of such outstanding principal,
interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable Laws; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK

 

124



--------------------------------------------------------------------------------

SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, SITTING IN NEW YORK COUNTY AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LC ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

125



--------------------------------------------------------------------------------

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and each Lender each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) none of the Administrative Agent, any of the Arrangers or
any Lender has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any of the Arrangers has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower and each Guarantor, which information includes the name and address of
the Borrower and each Guarantor and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower and
each Guarantor in accordance with the PATRIOT Act. The Borrower will comply with
reasonable requests of any Lender for such information.

 

126



--------------------------------------------------------------------------------

10.19 Appointment of Borrower. Each of the Loan Parties hereby appoints the
Borrower to act as its agent for all purposes of this Agreement, the other Loan
Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) the Borrower may execute such documents
and provide such authorizations on behalf of such Loan Parties as the Borrower
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent,
the Collateral Agent, LC Issuer or a Lender to the Borrower shall be deemed
delivered to each Loan Party and (c) the Administrative Agent, the Collateral
Agent, LC Issuer or the Lenders may accept, and be permitted to rely on, any
document, authorization, instrument or agreement executed by the Borrower on
behalf of each of the Loan Parties.

10.20 Time of the Essence. Time is of the essence in connection with the Loan
Documents.

10.21 No Recourse. The parties hereto hereby acknowledge and agree that neither
the General Partner nor any director, officer, employee, limited partner or
shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower under this Agreement and
the other Loan Documents by reason of his, her or its status.

10.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.23 Amendment and Restatement. It is the intention of the parties hereto that
this Agreement amends, restates, supersedes and replaces the Existing Credit
Agreement in its entirety; provided, that, (a) such amendment and restatement
shall operate to renew, amend, modify, and extend all of the rights, duties,
liabilities and obligations of the Borrower under the Existing Credit

 

127



--------------------------------------------------------------------------------

Agreement and under the Existing Loan Documents, which rights, duties,
liabilities and obligations are hereby renewed, amended, modified and extended,
and shall not act as a novation thereof, and (b) the Liens securing the Existing
Obligations shall not be extinguished but shall be carried forward and shall
continue to secure such Existing Obligations, as amended, renewed, extended and
restated hereby. The parties hereto ratify and confirm each of the Existing Loan
Documents entered into prior to the Closing Date (but excluding the Existing
Credit Agreement) and agree that such Existing Loan Documents continue to be
legal, valid, binding and enforceable in accordance with their terms (except to
the extent amended, restated and/or superseded in connection with the
transactions contemplated hereby). The Borrower represents and warrants that, as
of the Closing Date, there are no claims or offsets against, or defenses or
counterclaims to, its obligations (or the obligations of any Guarantor) under
the Existing Credit Agreement or any of the other Existing Loan Documents.

[The remainder of this page is intentionally left blank.]

 

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SUNOCO LP By:  

    SUNOCO GP LLC,

    its general partner

By:  

/s/ Thomas R. Miller

  Name: Thomas R. Miller   Title: Chief Financial Officer

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative

Agent and Collateral Agent

By:  

/s/ Denise Jones

  Name: Denise Jones   Title: Vice President BANK OF AMERICA, N.A., as an LC
Issuer, Swingline Lender and a Lender By:  

/s/ Michael Clayborne

  Name: Michael Clayborne   Title: Director

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRACH,

as a Lender

By:  

/s/ Annie Dorval

  Name: Annie Dorval   Title: Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:  

/s/ Nupur Kumar

  Name: Nupur Kumar   Title: Authorized Signatory By:  

/s/ Christopher Zybrick

  Name: Christopher Zybrick   Title: Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Kyle T. Helfrich

  Name: Kyle T. Helfrich   Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:  

/s/ Jay T. Sartain

  Name: Jay T. Sartain   Title: Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC.,

as a Lender

By:  

/s/ Matthew L. Davis

  Name: Matthew L. Davis   Title: Director

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as a Lender

By:  

/s/ Raymond Ventura

  Name: Raymond Ventura   Title: Managing Director

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:  

/s/ Dixon Schultz

  Name: Dixon Schultz   Title: Managing Director By:  

/s/ Michael Willis

  Name: Michael Willis   Title: Managing Director

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Sydney G. Dennis

  Name: Sydney G. Dennis   Title: Director

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

By:  

/s/ James D. Weinstein

  Name: James D. Weinstein   Title: Managing Director

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ Peter Kardos

  Name: Peter Kardos   Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Patrick Jeffrey

  Name: Patrick Jeffrey   Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Stephanie Balette

  Name: Stephanie Balette   Title: Authorized Officer

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

COMPASS BANK D/B/A BBVA COMPASS,

as a Lender

By:  

/s/ Mark H. Wolf

  Name: Mark H. Wolf   Title: Senior Vice President

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Ryan Durkin

  Name: Ryan Durkin   Title: Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

MUFG BANK, LTD.,

as a Lender

By:  

/s/ Sherwin Brandford

  Name: Sherwin Brandford   Title: Director

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH,

as a Lender

By:  

/s/ Jarrett Price

  Name: Jarrett Price   Title: Director By:  

/s/ Vikram Nath

  Name: Vikram Nath   Title: Director

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

as a Lender

By:  

/s/ Trudy Nelson

  Name: Trudy Nelson   Title: Authorized Signatory By:  

/s/ Megan Larson

  Name: Megan Larson   Title: Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as an LC Issuer and a Lender

By:  

/s/ Lila Jordan

  Name: Lila Jordan   Title: Managing Director

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:  

/s/ Katie Hammons

  Name: Katie Hammons   Title: Asst Vice President

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as a Lender

By:  

/s/ Kenya Yamamoto

  Name: Kenya Yamamoto   Title: Vice President

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:  

/s/ Kenya Yamamoto

  Name: Kenya Yamamoto   Title: Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement –

Sunoco LP